EXHIBIT 10.106

 
STOCK PURCHASE AGREEMENT
by and among
 
Xfone, Inc.
a Nevada Corporation,
 
as Purchaser,
 
NTS Communications, Inc.,
 
a Texas corporation,
 
as the Company,
 
and
 
The Shareholders of the Company,
 
set forth herein
 
as Sellers
 
August 22, 2007

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
Article I Definitions.
1
   
1.1  Defined Terms
1
1.2  References and Titles
12
   
Article II Contemplated Transactions
13
   
2.1  Transaction
13
2.2  Purchase Price; Payment and Working Capital Adjustment
13
2.3  The Closing
17
2.4  Distribution Prior to Closing
17
2.5  Conditions to Purchaser’s Obligation to Close
18
2.6  Conditions to Company’s and Sellers’ Obligations to Close
20
2.7  Items to be Delivered by the Sellers and the Company
21
2.8  Items to be Delivered by Purchaser
21
   
Article III Seller’s Representations and Warranties Concerning Transaction
22
   
3.1  Organization of Seller
22
3.2  Authorization of Transaction
22
3.3  Required Regulatory Approvals and Filings; Consents
22
3.4  Non-contravention
22
3.5  Company Shares
23
3.6  Brokers’ Fees
23
3.7  Knowledge, Access and Sophistication
23
3.8  Tax Matters
23
3.9  No Other Seller Representations
24
3.10  Jackson Walker
24
   
Article IV Purchaser’s Representations and Warranties
24
   
4.1  Organization of Purchaser
24
4.2  Authorization of Transaction
24
4.3  Required Regulatory Approvals and Filings; Consents
24
4.4  Non-contravention
25
4.5  Issuance of Shares
25
4.6  Purchaser’s SEC Filings and Financial Statements
25
4.7  Financing
26
4.8  Brokers’ Fees
26
4.9  Investment Representations
26
4.10  No Knowledge of Certain Conditions
26
4.11  Due Diligence Investigation; No Representations or Warranties
26
4.12  No Other Purchaser Representations
26
   
Article V Representations and Warranties of the Company
27
   
5.1  Organization, Qualification, and Corporate Power
27
5.2  Capitalization
27
5.3  Subsidiaries
27
5.4  Non-contravention
27
5.5  Brokers’ Fees
28
5.6  Title and Sufficiency of Assets
28
5.7  Licenses, Permits, Compliance
28
5.8  Financial Statements
29
5.9  Events Subsequent to Most Recent Financial Statements
29
5.10  Undisclosed Liabilities
31
5.11  Legal Compliance
31
5.12  Tax Matters
31
5.13  Real Property, Network
32
5.14  Intellectual Property
34
5.15  Contracts
35
5.16  Customers and Suppliers
36
5.17  Inventories
37
5.18  Notes and Accounts Receivable
37
5.19  Powers of Attorney; Authorized Signatories; Bank Accounts
37
5.20  Litigation
37
5.21  Warranties
37
5.22  Employees
37
5.23  Transactions with Affiliates
38
5.24  Employee Benefits
39
5.25  Guaranties
40
5.26  Insurance
40
5.27  Environmental Matters
40
5.28  Certain Payments
41
5.29  Disclosure
41
   
Article VI Pre Closing Obligations
42
   
6.1  General
42
6.2  Regulatory Matters and Approvals
42
6.3  Operation of Business
42
6.4  Notice of Developments
43
6.5  Exclusivity
44
6.6  Risk of Customer Loss
44
6.7  Public Disclosure.
45
6.8  AMEX and Shareholder Approval; Information Statement
45
6.9  Metro Tower Inspection and Abatement Matters
47
6.10  Insurance
48
6.11  Levelland Segregated Account
48
   
Article VII Remedies for Breaches of this Agreement
49
   
7.1  Termination Events
49
7.2  Effect of Termination
49
7.3  Survival of Representations, Warranties and Covenants
50
7.4  Indemnification Provisions for Purchaser’s Benefit
50
7.5  Indemnification Provisions for Seller’s Benefit
51
7.6  Indemnification Procedures
52
7.7  Other Indemnification Provisions
53
7.8  Exclusive Remedy; Escrow
54
   
Article VIII Post-Closing Covenants & Other Agreements
55
   
8.1  Non-Participating Shareholders
55
8.2  Indemnification
55
8.3  Employee Benefits
55
8.4   Further Assurances
55
8.5  Third Party Beneficiaries
55
8.6  Metro Tower Disclaimer
56
8.7  Releases
56
   
Article IX Miscellaneous
57
   
9.1  No Third-Party Beneficiaries
57
9.2  Succession and Assignment
57
9.3  Notices
57
9.4  Amendments and Waivers
59
9.5  Severability
59
9.6  Expenses
59
9.7  Construction
59
9.8  CONSULTATION WITH INDEPENDENT COUNSEL
60
9.9  Governing Law; Choice of Forum
60
9.10  Consent to Jurisdiction; Venue
60
9.11  Incorporation of Annexes, and Schedules
61
9.12  Entire Agreement
61
9.13  Counterparts
61

 
Exhibits


Exhibit A—Release
Exhibit B—Escrow Agreement
Exhibit C—Lease Agreement
Exhibit D—Non-Compete Agreement



--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into on this 22 day
of August, 2007 (the “Effective Date”), by and among Xfone, Inc., a Nevada
corporation (“Purchaser”), NTS Communications, Inc., a Texas corporation (the
“Company”), and each of the persons identified on the signature page of this
Agreement (each a “Seller” and collectively, the “Sellers”).  The Purchaser, the
Company and each Seller is referred to individually as a “Party” and
collectively as the “Parties.”
 
RECITALS
 
WHEREAS, Sellers in the aggregate own 1,077,618 shares of Common Stock of the
Company, representing more than 80% of the Equity Interests entitled to vote
with respect to the election of members of the Board of Directors of the
Company; and
 
WHEREAS, each Seller desires to sell, and Purchaser desires to acquire, all of
the Seller’s Equity Interests in the Company; and
 
WHEREAS, the Parties hereto desire to set forth the terms pursuant to which the
transactions described above shall be consummated.
 
NOW, THEREFORE, in consideration of the above premises and the respective
representations, warranties, agreements and conditions herein set forth, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I
 
DEFINITIONS.
 
1.1           Defined Terms.  As used in this Agreement, each of the following
terms has the meaning given in this Section 1.1 or in the Section referred to
below:
 
“Abatement Matters” has the meaning set forth in Section 6.9(c).


“Adverse Consequences” means, with respect to any Person, all actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, decrees, rulings, Damages, Liabilities, Taxes
and Liens.
 
“Affiliate” means, with respect to any Person, each other Person that directly
or indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with such Person.  The term “control”
(including the terms “controlled by” and “under common control with”) means the
ownership, directly or indirectly, of an Equity Interest entitled to cast more
than fifty percent (50%) of the votes entitled to be cast with respect to the
election of members of the Board of Directors or other governing body of such
Person.
 


-1-

--------------------------------------------------------------------------------




“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a), or any consolidated, combined, unitary, or similar group under a
similar provision of any state, local or foreign Tax Law.
 
“Agreement” has the meaning set forth in the introductory paragraph.
 
“Allocable Sale Price” has the meaning set forth in Section 2.2(b).
 
“Allocable Share” means, with respect to a holder of Equity Interests, or any
group thereof, receiving a particular distribution of money or property, or
being subject to a particular adjustment or Liability, the fraction obtained by
dividing the Equity Interests of that holder by the Equity Interests of all
holders, or of all holders that are members of the group in question.
 
“AMEX” has the meaning set forth in Section 2.2(c).
 
“Arbitrator” has the meaning set forth in Section 2.2(e).
 
“Assignment” has the meaning set forth in Section 2.5(s).
 
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which commercial banks in Dallas, Texas are authorized or required to be
closed.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended.
 
“Claim Notice” has the meaning set forth in Section 7.6(a).
 
“Closing” has the meaning set forth in Section 2.3.
 
“Closing Date” has the meaning set forth in Section 2.3.
 
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
 
“Code” means the Internal Revenue Code of 1986, as amended (and reference to a
Code section refers also to all temporary and final treasury regulations
thereunder).
 
“Common Stock” means the Company’s Common Stock, no par value per share.
 
“Communications Licenses” means Permits issued by the FCC, State PUCs or any
other Governmental Authority that regulates telecommunications in each
applicable jurisdiction in which the Company or its Subsidiaries conducts
business.
 
“Company” has the meaning set forth in the first paragraph of this Agreement and
including all of the Subsidiaries of the Company.
 
“Company Shares” means all of the Company’s Common Stock.
 
“Company Releasees” has the meaning set forth in Section 8.7(a).
 


-2-

--------------------------------------------------------------------------------




“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including but not limited to the transactions contemplated in Article
II.
 
“Contract” means all agreements, contracts, obligations or undertakings, written
or oral; provided, that in the case of any oral agreement, contract, obligation
or undertaking, such agreement, contract, obligation or undertaking involves
consideration in excess of $1,000 (including any amendments and other
modifications thereto).
 
“Current Assets” shall mean the sum of those accounts required to be included in
the determination of current assets in accordance with GAAP and consistent with
the Company’s Financial Statements, including the following accounts: (i) cash,
(ii) accounts receivable, net of allowances for bad debts, (iii) miscellaneous
current receivables, (iv) accounts receivable for unbilled revenues, (v) prepaid
insurance, (vi) other prepaid expenses, (vii) inventory interconnect equipment,
(viii) accrued interest receivable net of intercompany accrued interest, and
(ix) other current assets; provided that the foregoing accounts shall be
adjusted appropriately to exclude intercompany or similar duplicating accounts,
and provided further that Current Assets shall not include any Levelland
Investment.
 
“Current Liabilities” shall mean the sum of those accounts required to be
included in the determination of current liabilities in accordance with GAAP and
consistent with the Company’s Financial Statements, including the following
accounts: (i) accounts payable – trade, (ii) accrued expenses, (iii) accrued
payroll taxes, (iv) accrued payroll, (v) other accrued taxes, (vi) accrued other
expense and (vii) other current liabilities; provided that the foregoing shall
be adjusted appropriately to exclude intercompany or similar duplicating
accounts and shall not include any Levelland Debt.
 
“Damages” means any and all obligations, damages, losses, liabilities, fines,
penalties, judgments, amounts paid in settlement, diminution in value whether or
not involving a Third Party claim and all costs and expenses (including court
costs and legal and other professional fees and expenses) actually incurred in
investigating, defending and preparing for any claim, demand, charge, suit,
litigation or judicial or administrative proceeding.
 
“Deductible” has the meaning set forth in Section 7.4(b).
 
“Dispute Statement” has the meaning set forth in Section 7.6(b).
 
“DOL” has the meaning set forth in Section 5.24(b).
 
“Due Diligence Materials” means (a) all due diligence materials provided for
review or distributed in written, electronic or digital form by Seller, the
Company or their respective representatives to Purchaser or its representatives,
(b) all written or electronic answers provided by Seller, the Company or their
respective representatives to questions of Purchaser or its representatives, and
(c) all materials contained in data rooms established for purposes of providing
due diligence materials to Purchaser or its representatives provided by Seller,
the Company or their respective representatives to Purchaser or its
representatives.
 
“Effective Date” has the meaning set forth in the preamble hereof.
 


-3-

--------------------------------------------------------------------------------




“Election Period” has the meaning set forth in Section 2.2(c).
 
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement of any kind maintained by the Company and any ERISA Affiliate to
which the Company contributes or has contributed.
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).
 
“Environmental Permits” has the meaning set forth in Section 5.27(e).
 
“Environmental Requirements” shall mean, as amended and as now in effect, all
Legal Requirements concerning pollution or protection of the environment,
including, without limitation, all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any Hazardous Material, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation.
 
“Equity Interest” means (i) the equity ownership rights in a business entity,
whether a corporation, company, joint stock company, limited liability company,
general or limited partnership, joint venture, bank, association, trust, trust
company, land trust, business trust, sole proprietorship or other business
entity or organization, and whether in the form of capital stock, ownership
unit, limited liability company interest, limited or general partnership
interest or any other form of ownership, and (ii) also includes all Equity
Interest Equivalents.
 
“Equity Interest Equivalents” means all rights, warrants, options, convertible
securities or indebtedness, exchangeable securities or other instruments, or
other rights that are outstanding and exercisable for or convertible or
exchangeable into, directly or indirectly, any Equity Interest at the time of
issuance or upon the passage of time or occurrence of some future event.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” shall mean any other person or entity under common control
with the Company or its parent, as applicable, within the meaning of Section
414(b), (c), (m) or (o) of the Code.
 
“Escrow Agent” means the Escrow Agent provided for in the Escrow Agreement.
 
“Escrow Agreement” has the meaning set forth in Section 2.5(m).
 
“Escrow Amount” has the meaning set forth in Section 2.2(b)(ii).
 
“Estimated Working Capital” shall mean an estimate of the positive difference
between the Current Assets and the sum of Current Liabilities and Other
Liabilities of the Company on the day preceding the Closing, determined by the
Sellers in accordance with Section 2.2.
 


-4-

--------------------------------------------------------------------------------




“Exchange Act” mean the Securities Exchange Act of 1934, as amended.
 
“Expiration Date” shall mean January 15, 2008 or such later date as determined
pursuant to the terms and conditions of Section 6.8(d).
 
“Fair Market Value” means, as of any date, the value of Xfone Common Stock as
determined below. The Fair Market Value on any date on which shares of Xfone
Common Stock are registered under Section 12 of the Exchange Act (a) if the
Xfone Common Stock is admitted to quotation on the Nasdaq over the counter
market or any interdealer quotation system and closing prices are reported, the
Fair Market Value on any date shall be the average of the closing prices
reported for the Xfone Common Stock on such market or system for the ten (10)
trading days preceding such date on which a closing price is report or, if
closing prices are not reported, the Fair Market Value on any given date shall
be the average of the following for the ten (10) trading days preceding such
date: the average of the highest bid and lowest asked prices of the Xfone Common
Stock reported for each such date or, if no bid and asked prices were reported
for such date, for the last day preceding such date for which such prices were
reported, (b) if the Xfone Common Stock is admitted to trading on a national
securities exchange, including the New York Stock Exchange, AMEX and the Nasdaq
National Market, or Nasdaq Small Cap Market, the Fair Market Value on any date
shall be the average of the closing price reported for the Xfone Common Stock on
such exchange or system for the ten (10) trading days preceding such date on
which a closing price was report, or (c) in the absence of an established market
for the Xfone Common Stock, the Fair Market Value determined in good faith by
the Purchaser and the Sellers’ Representative and such determination shall be
conclusive and binding on all persons.
 
“FCC” means the Federal Communications Commission.
 
“Filing” means all filings, notices, reports, returns, registrations, statements
or applications, together with any amendments thereto, required to be filed with
any Governmental Authority under any Legal Requirements other than those for
which the failure to file will not have any Adverse Consequences.
 
“Financial Statements” has the meaning set forth in Section 5.8.
 
“Financing Documents” has the meaning set forth in Section 6.8(d)(ii).
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Governmental Authority” means any federal, state, county or municipal
government, any agency or commission with statewide jurisdiction, any court or
Arbitrator in any case that has jurisdiction over Seller, the Company or
Purchaser or any of their respective properties or assets.
 
“Governmental Authorization” means any approval, consent, assignment, novation,
exemption, license, permit, waiver, or other authorization issued, granted,
given, or otherwise made available by or under the authority of any Governmental
Authority or pursuant to any Legal Requirement.
 


-5-

--------------------------------------------------------------------------------




“Hazardous Material” means:  (i) any “hazardous substance,” “hazardous waste” or
“solid waste,” as defined by CERCLA, any analogous state or local statutes, or
any regulations promulgated thereunder, (ii) any solid, hazardous, dangerous or
toxic chemical, material, waste or substance, within the meaning of and
regulated by any Environmental Requirement, (iii) any radioactive material and
any source, special or byproduct material as defined in 42 U.S.C. § 2011 et seq.
and any amendments or authorizations thereof, (iv) any asbestos-containing
materials in any form or condition, (v) any polychlorinated biphenyls in any
form or condition and (vi) petroleum, petroleum hydrocarbons or any fraction or
byproducts thereof.
 
“Hazardous Materials Activities” has the meaning set forth in Section 5.27(d).
 
“Improvements” means all improvements and fixtures included in a parcel of real
property.
 
“Income Tax” means any Tax based upon or calculated with respect to net income
or profits, including a franchise tax the computation of which is based in whole
or part upon net or taxable income.
 
“Indemnified Party” has the meaning set forth in Section 7.6(a).
 
“Indemnifying Party” has the meaning set forth in Section 7.6(a).
 
“Independent Accounting Firm” shall mean Deloitte & Touche LLP or if the
managing partner of their Dallas office should be unable or unwilling to
designate a Person to  be the Arbitrator, another firm of independent
accountants agreed upon by the Purchaser and the Sellers’ Representative, or
failing such agreement, designated by agreement among the lead audit partners
for the Company’s and the Purchaser’s respective independent accountants.
 
“Inspection Period” has the meaning set forth in Section 6.9(a).
 
“Intellectual Property” means all of the following, if any: (i) all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (ii) all trademarks, service marks, trade dress, logos, slogans, trade
names, Internet domain names, and rights in telephone numbers and including all
goodwill associated therewith, and all applications, registrations, and renewals
in connection therewith, (iii) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (iv) all mask
works and all applications, registrations, and renewals in connection therewith,
(v) all trade secrets, (vi) all computer software, (vii) all advertising and
promotional materials, and (viii) all copies and tangible embodiments thereof
(in whatever form or medium).
 
“IRS” has the meaning set forth in Section 5.24(b).
 
“Knowledge” means (i) with respect an individual, that such individual is
actually aware of that fact or matter or could reasonably be expected to
discover or otherwise become aware of such fact or matter upon due inquiry, and
(ii) with respect to a Person (other than an individual), that any individual
who is serving as a director, officer, partner, executor, or trustee of that
Person (or in any similar capacity) has, or at any time had, Knowledge of that
fact or other matter as set forth in (i) above.
 


-6-

--------------------------------------------------------------------------------


 
“Lease Agreement” has the meaning set forth in Section 2.5(o).
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Company, including the right to
all security deposits and other amounts and instruments deposited by or on
behalf of the Company thereunder.
 
“Leases” means all leases, collocation agreements, subleases, or other occupancy
agreements pursuant to which the Company occupies Leased Real Property,
including all amendments, extensions, renewals, guaranties, with respect
thereto, including the right to all security deposits and other amounts and
instruments deposited by or on behalf of the Company thereunder.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, binding
directive, principle of common law, code, regulation, statute or treaty
(including without limitation, (i) the Communications Act of 1934, as amended,
and the communications-related statutes of each state in which the Company or
its Subsidiaries operates; (ii) the rules, regulations, orders, and policies of
the FCC and State PUCs, (iii) any and all Universal Service Fund obligations,
and (iv) the Communications Assistance to Law Enforcement Act).
 
“Levelland Debt” shall mean any indebtedness of the Company or any Subsidiary
incurred in connection with the Levelland Project, including Levelland RDUP Debt
and any other indebtedness and the current portion thereof incurred and
deposited into the Levelland Segregated Accounts.
 
“Levelland Equity” shall mean the aggregate of all amounts, from whatever source
derived (with the exception of any amounts of Levelland RDUP Debt), deposited or
contributed by or on behalf of the Company, from time to time, into the
Levelland Segregated Accounts, but not, in any event, to exceed $2,420,000.  The
application of the foregoing may result in the amount of the Levelland Equity
exceeding the aggregate balance held in the Levelland Segregated Accounts on any
measurement date.
 
“Levelland Investment” shall mean any amounts held in accounts by the Company or
any Subsidiary, but restricted for use in connection with the Levelland Project,
or any other current asset of the Company that is restricted in its use or
application to expenditures or other uses in connection with the Levelland
Project.
 
“Levelland Project” means the fiber optic network build-out project expected to
be undertaken by the Company in Levelland and Smyer, Texas.
 
“Levelland RDUP Debt” shall mean any indebtedness of the Company or any
Subsidiary provided through the Rural Development Utilities Program.
 


-7-

--------------------------------------------------------------------------------




“Levelland Segregated Accounts” shall mean any account or accounts held, owned
or otherwise set aside by the Company or any Subsidiary containing funds that
are restricted for use or application to expenditures in connection with the
Levelland Project.
 
“Liability” means any liability or obligation of whatever kind or nature
(whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.
 
“Lien” means any charge, claim, equitable interest, lien, mortgage, security
interest, pledge, deposit, encumbrance, right of purchase, right of a vendor
under any title retention or conditional sale agreement, or other arrangement
substantially equivalent thereto.
 
“Material Adverse Effect” or “Material Adverse Change” means, with respect to
any Person, any effect or change that could reasonably be expected to be
material and adverse to the business, assets, condition (financial or
otherwise), operating results or operations of that Person, taken as a whole, or
on the ability of that Person to conduct its business as the business is
currently being conducted or to consummate timely the transactions contemplated
hereby, excluding any such effect of change which (a) affects the economy
generally or (b) affects the national, regional or local telecommunications
industry as a whole and does not affect the Company materially differently from
other companies in the same industry.
 
“Material Agreements” has the meaning set forth in Section 5.15.
 
“Metro Tower” means that certain land and the 20 story building thereon commonly
known as 1220 Broadway Street, Lubbock, Texas, together with the parcels of
property owned by NTS Management which provide parking for such building and
which are commonly known as 1220 Broadway Street, Lubbock, Texas  79414, and
together with the parcels owned by NTS Management, those parcels of real
property leased by NTS Management, located in Lubbock, Texas at 1221 Main
Street, 1301 10th Street, 1402 Main Street, 1220 Broadway and 1219 Broadway
under the Parking Lot Leases.
 
“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.
 
“Most Recent Financial Statements” has the meaning set forth in Section 5.8.
 
“Most Recent Fiscal Month End” has the meaning set forth in Section 5.8.
 
“Net Purchase Price” has the meaning set forth in Section 2.2(b)(iv).
 
“Non-Participating Shareholder” has the meaning set forth in Section 8.1.
 
“Non-Participating Shareholders Holdback” has the meaning set forth in Section
2.2(a).
 
“NTS Landlord” means Shareholder Value, Ltd, lessor under the NTS Headquarters
Lease.
 


-8-

--------------------------------------------------------------------------------




“NTS Management” means NTS Management Company, L.L.C., a Texas limited liability
company, and a wholly-owned subsidiary of the Company.
 
“NTS Properties” means NTS Properties, L.C., a Texas limited liability company
and wholly owned Subsidiary of the Company that serves as the general partner of
NTS Landlord.
 
“Objections” has the meaning set forth in Section 6.9(b).
 
“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of business consistent with past custom and practice (including with
respect to quantity and frequency) or consistent with that Person’s existing
budget and business plan for the current year.
 
“Organizational Documents” means as applicable, the certificate of
incorporation, articles of incorporation, bylaws, certificate of limited
partnership, partnership or limited partnership agreement, articles of
organization, certificate of organization, certificate of formation,
regulations, operating agreement, joint venture agreement and each other
Contract or instrument and any amendments to any of the foregoing (i) pursuant
to which a Person is established and organized, or (ii) which establishes the
governance of such Person.
 
“Other Liabilities” shall mean all the liabilities, other than Current
Liabilities, of the Company required to be included in the Company’s balance
sheet in accordance with GAAP and consistent with the Company’s Financial
Statements, including but not limited to the following accounts:  (i)
Performance Targets; (ii) Long Term Portion—City Bank; (iii) Equipment Loan—GE
Capital, and (iv) Other Long Term Liabilities.
 
“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, including all electrical,
mechanical, plumbing and other building systems, fire protection, security and
surveillance systems, telecommunications systems, computer, wiring, and cable
installations, utility installations, water distribution systems, and
landscaping, together with all easements, and other rights and interests
appurtenant thereto (including air, oil, gas, mineral, and water rights).
 
“Parking Lot Leases” means those leases by NTS Management of parking lots
serving the Metro Tower.
 
“Party” and “Parties” have the meanings set forth in the first paragraph of this
Agreement.
 
“Performance Targets” means all matters arising from or relating to designated
performance guarantees, goals, targets, thresholds, formulas or the like under
any Contracts for which the failure to attain or exceed may result in recourse
against the Company, including but not limited to an adjustment to the
remuneration that has been paid, is being paid or may be paid to the Company
under such Contract.
 
“Permits” means all federal, state, local and foreign governmental approvals,
authorizations, certificates, filings, franchises, licenses, notices, permits
and rights.
 


-9-

--------------------------------------------------------------------------------




“Permitted Encumbrances” means: (i) all of the Company’s and its Subsidiaries
obligations, including performance obligations, under the Contracts to which
they are a party, (ii) the Legal Requirements applicable to the Company and its
Subsidiaries and their respective assets and businesses, including those arising
under the Communications Licenses, (iii) Taxes, assessments and other
governmental levies, fees, or charges that are (A) not due and payable as of the
Closing Date or (B) being contested in good faith and for which appropriate
reserves have been established in accordance with GAAP and are included in the
Company’s Financial Statements; (iv) mechanics’, material suppliers’, carriers’,
warehousemans’, landlords’, and other similar liens incurred in the Ordinary
Course of Business for amounts that are (A) not due and payable as of the
Closing Date and for which appropriate reserves have been established in
accordance with GAAP and are included in the Company’s Financial Statements; or
(B) being contested in good faith and for which appropriate reserves have been
established in accordance with GAAP and are included in the Company’s Financial
Statements; (v) zoning, building codes and other land use Legal Requirements
regulating the use, occupancy or improvement of any Owned Real Property or the
activities conducted thereon which are imposed by any Governmental Authority
having jurisdiction over such Real Property and are not violated by the current
use or occupancy of such Real Property or the operation of the Company’s
business as currently conducted thereon; (vi) easements, reservations,
covenants, conditions, restrictions, encroachments, and other non-monetary Liens
affecting title that do not impair the use or occupancy of such Real Property in
the operation of the Company’s and its Subsidiaries respective business as
currently conducted thereon or create any Liability; and (vii) the matters
identified on Schedule 1.1.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
 
“Pre-Closing Distribution” has the meaning set forth in Section 2.4(a).
 
“Purchase Price” has the meaning set forth in Section 2.2(a).
 
“Purchaser” has the meaning set forth in the first paragraph of this Agreement.
 
“Purchaser Indemnified Party” has the meaning set forth in Section 7.4(a).
 
“Purchaser Shareholder Consent” has the meaning set forth in Section 6.8(b).
 
“Purchaser Shareholder Vote” has the meaning set forth in Section 6.8(b).
 
“Purchaser’s Disclosure Schedules” has the meaning set forth in the first
paragraph of Article IV.
 
“Purchaser’s Offer” has the meaning set forth in Section 2.2(c)(i).
 
“Purchaser’s Required Consents” has the meaning set forth in Section 4.3.
 
“Real Property” has the meaning set forth in Section 5.13(b)(ix)
 


-10-

--------------------------------------------------------------------------------




“Real Property Permits” has the meaning set forth in Section 5.13(c).
 
“Required Consents” means the Company Required Consents, the Purchaser’s
Required Consents, the Seller’s Required Consents and any consents of any
Governmental Authority under any Legal Requirement reasonably deemed necessary
by the Company or Purchaser to the consummation of the Contemplated
Transactions.
 
“Required Telecommunications Notices and Consents” has the meaning set forth in
Section 3.3.
 
“Sale of the Company” has the meaning set forth in Section 6.5.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” or “Sellers” have the meanings set forth in the first paragraph of this
Agreement.
 
“Seller Indemnified Party” has the meaning set forth in Section 7.5(a).
 
“Sellers” has the meaning set forth in the first paragraph of this Agreement.
 
“Sellers’ Disclosure Schedules” has the meaning set forth in the first paragraph
of Article III.
 
“Seller’s Pro-Rata Portion” has the meaning set forth in Section 7.8(d).
 
“Seller Releasees” has the meaning set forth in Section 8.7(b).
 
“Sellers’ Representative” has the meaning set forth in Section 2.2(f).
 
“Seller’s Required Consents” has the meaning set forth in Section 3.3.
 
“Significant Customer Contracts” has the meaning set forth in Section 5.16(c).
 
“State PUC” means any state public service or public utilities commission, or
similar state regulatory agency or body that regulates the business of the
Company or any of its Subsidiaries.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total Equity Interest entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of the partnership or other similar Equity Interests thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof and for this purpose, a
Person or Persons own a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation).  The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.
 


-11-

--------------------------------------------------------------------------------


 
“Survival Period” has the meaning set forth in Section 7.3.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.
 
“Tax Law” means any Legal Requirement directly or indirectly relating to Taxes.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return, list or statement relating to Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
 
“TBOC” means the Texas Business Organization Code, including the Texas Business
Corporations Act, as referenced therein, to the extent applicable under the
circumstances.
 
“Third Party” means any Person other than the Sellers, Purchaser, the Company,
or any Affiliate thereof.
 
“Third-Party Claim” has the meaning set forth in Section 7.6(a).
 
“Transaction Documents” means this Agreement and all other agreements and
documents entered into by one or more of the Parties as contemplated by or in
connection with this Agreement.
 
“Transaction Expenses” has the meaning set forth in Section 2.2(b)(i).
 
“Working Capital” means the positive difference between the Current Assets and
the sum of Current Liabilities and Other Liabilities of the Company.
 
“Working Capital Target” means a positive $1,000,000.
 
“Xfone Common Stock” means restricted shares of the Common Stock of Xfone, Inc.,
$0.001 Par Value.
 
“Xfone Subscription Agreement” has the meaning set forth in Section 2.2(c)(i).
 
1.2           References and Titles.  All references in this Agreement to
Annexes, Schedules, Articles, Sections, subsections, and other subdivisions
refer to the corresponding Annexes, Schedules, Articles, Sections, subsections,
and other subdivisions of this Agreement unless expressly provided
otherwise.  All references to cash or monetary amounts refer to U.S. Dollars
only unless specifically stated to be in the currency of another
government.  Titles appearing at the beginning of any Articles, Sections,
subsections, or other subdivisions of this Agreement are for convenience only,
do not constitute any part of such Articles, Sections, subsections or other
subdivisions, and shall be disregarded in construing the language contained
therein.  The words “this Agreement,” “herein,” “hereby,” “hereunder,” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The words “this
Section,” “this subsection,” and words of similar import, refer only to the
Sections or subsections, respectively, hereof in which such words occur.  The
word “including” (in its various forms) means “including without
limitation”.  Pronouns in masculine, feminine, or neuter genders shall be
construed to state and include any other gender and words, terms, and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise expressly
requires.  Unless the context otherwise requires, all defined terms contained
herein shall include the singular and plural and the conjunctive and disjunctive
forms of such defined terms.
 


-12-

--------------------------------------------------------------------------------




 
 
ARTICLE II
 
CONTEMPLATED TRANSACTIONS.
 
2.1           Transaction.
 
On and subject to the terms and conditions of this Agreement, Purchaser agrees
to purchase from the Sellers, and each of the Sellers agrees to sell, transfer,
assign, convey and deliver to the Purchaser, all of the Company Shares owned of
record by such Seller for the consideration specified below in this Article II.
 
2.2           Purchase Price; Payment and Working Capital Adjustment.
 
(a)           At Closing, and subject to adjustment pursuant to Section 2.2(d),
Purchaser agrees to pay to Sellers an aggregate amount (the “Purchase Price”)
equal to Forty Two Million and No/100 Dollars ($42,000,000.00), plus the
positive or negative difference between the Estimated Working Capital and the
Working Capital Target, plus any Levelland Equity and less any Levelland Debt
that is not Levelland RDUP Debt.  In the event that the holders of less than all
of the issued and outstanding Equity Interests shall be Sellers under this
Agreement, the Purchaser shall set aside from the Net Purchase Price the
Allocable Sale Price that would otherwise be attributable to such holders if
they had become Sellers and the Purchaser will hold such amounts exclusively for
distribution in accordance with Section 8.1 (the “Non-Participating Shareholders
Holdback”).  The Purchase Price shall be payable in cash as set forth in Section
2.2(b), subject to Section 2.2(c).
 
(b)           Subject to Section 2.2(a) with regard to Non-Participating
Shareholders, the Net Purchase Price shall be allocated among Sellers in
accordance with each Seller’s Allocable Share as set forth on Schedule 2.2(b)
(in each case, the “Allocable Sale Price”).  The Purchase Price will be subject
to adjustment as provided in Section 2.2(d) and (e) and in Article VII
below.  The Purchase Price will be paid as follows:
 
(i)         The Purchaser shall pay, on behalf of the Company and the Sellers,
all unpaid fees and expenses owed or to be owed by the Company or the Sellers to
their attorneys, accountants, brokers, financial advisors and other
representatives in connection with the transactions contemplated by this
Agreement (the “Transaction Expenses”) by wire transfer of immediately available
funds to the accounts designated by the recipients thereof.  The Sellers will
advise the Purchaser in writing of the amount of and related wire transfer
information with respect to the Transaction Expenses at least two (2) Business
Days prior to the Closing.
 


-13-

--------------------------------------------------------------------------------




 
 
(ii)          Subject to Section 2.2(c), the Purchaser shall deliver to the
Escrow Agent an amount of cash and shares of Xfone Common Stock with an
aggregate value equal to fifteen percent (15%) of the Purchase Price (which in
no event for the purposes of determining the Escrow Amount shall be less than
Forty Two Million and No/100 Dollars ($42,000,000.00) (the “Escrow Amount”) to
be held under the Escrow Agreement to secure Sellers’ obligations under Section
2.2(d) and (e) and Article VII.
 
(iii)          Subject to Section 2.2(c), the Purchaser shall pay the remaining
balance of the Purchase Price (i.e., the Purchase Price minus the Transaction
Expenses minus the Escrow Amount) (the “Net Purchase Price”) less the
Non-Participating Shareholders Holdback via wire transfer of immediately
available funds and/or the delivery of shares of Xfone Common Stock to each
Seller in an amount equal to such Seller’s Allocable Sale Price.
 
(c)           i)           Purchaser may offer to the Sellers (the “Purchaser’s
Offer”) the opportunity to reinvest all or part of their Allocable Sale Price in
Xfone Common Stock and such offers shall be made no later than twenty (20)
Business Days after the date of this Agreement.  Any Seller who wishes to
reinvest all or part of its Allocable Sale Price in Xfone Common Stock may do so
by giving written notice to the Purchaser within the time frame set out in the
Purchaser’s offer but in no event later than twenty (20) days following the date
of the Purchaser’s offer (the “Election Period”).  Such notice shall include
what percentage of such Seller’s Allocable Sale Price it elects to reinvest in
Xfone Common Stock and shall include a subscription agreement duly executed by
the Seller in substantially the form set forth in the Purchaser’s Offer (the
“Xfone Subscription Agreement”).  The Purchaser will advise the Sellers in
writing of the portion of the Net Purchase Price and the portion of each
Seller’s Allocable Sale Price being reinvested in Xfone Common Stock by all
Sellers within in five (5) Business Days after the expiration of the Election
Period.  The number of shares of Xfone Common Stock to be delivered at Closing
to each electing Seller pursuant to the terms of the Xfone Subscription
Agreements shall be determined by dividing such portion of the Allocable Sale
Price such Seller has elected to reinvest in Xfone Common Stock by ninety-five
percent (95%) (or such lesser percentage as provided in Purchaser’s Offer) of
the average closing price on the American Stock Exchange (the “AMEX”) of the
Xfone Common Stock for the ten (10) consecutive trading days preceding the
trading day immediately prior to the Closing Date and rounding the result to the
nearest whole share.  In the event that Sellers elect in the aggregate to have
more than the allowed thirty percent (30%) of the Purchase Price reinvested in
Xfone Common Stock, then the number of shares of Xfone Common Stock to be issued
to each electing Seller shall be ratably reduced, based on the number of shares
of Xfone Common Stock requested to be issued to such participating Seller as
compared to the number of shares of Xfone Common Stock requested to be issued to
all participating Sellers.  On the day prior to Closing, Schedule 2.2(b) shall
be amended to reflect, on a Seller by Seller basis, the portion of the Seller’s
Allocable Sale Price that shall be payable in cash and the number of shares of
Xfone Common Stock that shall constitute the remaining non-cash portion of such
Seller’s Allocable Sale Price.
 


-14-

--------------------------------------------------------------------------------


 
(ii)          At Closing, the shares of Xfone Common Stock issued to the Sellers
shall be registered by the transfer agent of Purchaser in the names of the
recipients as reflected in the Xfone Subscription Agreements.  On or prior to
the Closing, the Purchaser shall apply to list all of the shares of Xfone Common
Stock issuable hereunder on the AMEX and AMEX shall have approved such listing
application subject only to official notice of issuance.  The Purchaser hereby
agrees to use commercially reasonable efforts to maintain the listing of the
Xfone Common Stock on the AMEX and will comply in all material respects with the
Purchaser’s reporting, filing and other obligations under the AMEX rules.
 
(d)           Not later than the 45th Business Day following the Closing, or the
5th Business Day following the determination by the Arbitrator of the Working
Capital and any difference between the Working Capital and the Estimated Working
Capital in accordance with the provisions of Section 2.2(e), the Purchaser shall
pay to the Sellers, as an addition to the Purchase Price, an amount equal to
their respective Allocable Shares of the positive difference, if any, between
the Working Capital as of the Closing Date and the Estimated Working Capital and
the Sellers shall pay to the Purchaser, as a reduction in the Purchase Price,
their respective Allocable Shares of the negative difference, if any, between
the Working Capital as of the Closing Date and the Estimated Working
Capital.  The Purchaser shall make payments contemplated hereunder by the wire
transfer of immediately available funds or Xfone Common Stock, as applicable,
and the Sellers’ obligations hereunder shall be satisfied by application of
funds or Xfone Common Stock, as applicable, from the Escrow Amount.
 
(e)           (i)           On the day preceding the Closing, the Company shall
deliver to the Purchaser a balance sheet of the Company as of such date,
prepared in a manner consistent with the Most Recent Financial Statements,
together with a calculation of the Estimated Working Capital and the result
obtained by subtracting the Working Capital Target from the Estimated Working
Capital, and such amounts shall be utilized to calculate the Purchase Price for
the purposes of the Closing.  Not later than the 30th Business Day following the
Closing, the Purchaser shall deliver to the Sellers a balance sheet of the
Company as of the Closing Date, prepared in a manner consistent with the Most
Recent Financial Statements, together with a calculation of the Working Capital
as of the Closing and any amounts to be paid by Purchaser or Sellers, as the
case may be, pursuant to Section 2.2(d).  If the Sellers shall agree with the
Purchasers’ balance sheet and calculation of the Working Capital and any amounts
to be paid, such amounts shall be paid as adjustments to the Purchase Price in
accordance with Section 2.2(d).  If the Sellers shall disagree with the
Purchaser’s balance sheet or any of such calculations, the Parties shall use
commercially reasonable efforts to resolve such disagreements by negotiations
between the Sellers’ Representative and the President of the Purchaser within
fifteen (15) Business Days of receipt of Purchaser’s calculation.  In the event
that the Sellers’ Representative and the President of the Purchaser shall be
unable to agree on the matters contemplated in the preceding sentence, they
shall submit to binding arbitration of such matters by the managing partner of
the Dallas office of the Independent Accounting Firm, or such Person as he or
she shall designate (the “Arbitrator”).  The Arbitrator shall be provided with
such information as he or she shall request of the Sellers’ Representative and
the President of the Purchaser, and shall then prepare a balance sheet for the
Company as of the Closing Date, with such preparation to be consistent with the
methodologies used to prepare the balance sheet in the Most Recent Financial
Statements, and shall further calculate the Working Capital and the positive of
negative difference, if any, thereof from the Estimated Working Capital.  The
Arbitrator shall not consider whether any Party has breached any representation
or warranty, or adjust the balance sheet to be prepared or the Working Capital
or the Estimated Working Capital to account therefore, such remedies being
exclusively governed by Article VII but shall advise the Parties of any such
matters.  The determination of the Arbitrator shall be made within sixty (60)
days after being selected and shall be binding upon the Parties, who shall share
equally the fees and expenses of the Arbitrator and shall further indemnify,
defend and hold harmless the Arbitrator from any claim by any such Party or
their respective Affiliates arising from or related to the transactions
contemplated in this Section 2.2(e).  Neither the Arbitrator nor his or her
Affiliates shall be liable to any Party, or any Third Party, for any act or
failure to act, other than for gross negligence or intentional
misconduct.  WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, NEITHER
THE ARBITRATOR NOR HIS OR HER AFFILIATES SHALL BE LIABLE FOR CLAIMS OR DAMAGES
ARISING FROM OR RELATED TO HIS OR HER OWN NEGLIGENCE.
 


-15-

--------------------------------------------------------------------------------




 
 
(ii)                     The Purchaser will cause the Company to grant the
Sellers’ Representative and its accountants, lawyers and representatives access
at all times during normal business hours to (and shall be allowed to make
copies of) the books and records of the Company and the Subsidiaries and to any
personnel reasonably requested by such Persons, in each case in connection with
the final determination of the Working Capital and the corresponding adjustment
of the Purchase Price or any dispute relating thereto.  The Parties hereto agree
that the procedure set forth herein with respect to the calculation of the
Working Capital and the corresponding adjustment of the Purchase Price provided
herein, are not intended to permit the introduction or application of different
accounting methods, standards, policies, practices, classifications, estimation
methodologies, assumptions, procedures or a different level of prudence for
purposes of determining the Working Capital and the corresponding adjustment of
the Purchase Price from those used to prepare the Company’s Financial
Statements.
 
(f)           A committee consisting of Chris Chelette, Robert Healea and Kevin
Buxkemper and their respective designees (the committee being referred to herein
as the “Sellers’ Representative”) hereby is appointed, authorized, and empowered
to act, on behalf of each Seller, in connection with this Agreement and the
Escrow Agreement and such committee shall act on the affirmative vote of a
majority of members of such committee. In the event that any action or decision
shall be required of the Sellers under this Agreement or the Escrow Agreement,
each of the Sellers agrees to act as determined by the vote of the Sellers
holding a majority of the Allocable Shares of all Sellers, as determined by the
Sellers’ Representative in its discretion.  The Purchaser shall be entitled to
rely, without further inquiry, upon statements by the Sellers’ Representative
regarding its authority and the determination of the Sellers with regard to any
matter under this Agreement or the Escrow Agreement.  The Sellers’
Representative will not be entitled to any fee, commission or other compensation
for the performance of its service hereunder, but will be entitled to the
payment of all of its out-of-pocket expenses incurred as Sellers’
Representative, and in furtherance of the foregoing, may pay or cause to be paid
or reimburse itself for the payment of any and all such expenses out of any
amounts to be released from the Escrow Amount for the Sellers’ benefit.  In
dealing with this Agreement, the Escrow Agreement and any instruments,
agreements or documents relating thereto, and in exercising or failing to
exercise all or any of the powers conferred upon the Sellers’ Representative
hereunder or thereunder, (i) the Sellers’ Representative will not assume any,
and will incur no, Liability whatsoever to any Seller because of any error in
judgment or other act or omission performed or omitted hereunder or in
connection with this Agreement or the Escrow Agreement, and (ii) the Sellers’
Representative will be entitled to rely on the advice of counsel, public
accountants or other independent experts experienced in the matter at issue, and
any error in judgment or other act or omission of the Sellers’ Representative
pursuant to such advice will not subject the Sellers’ Representative to
Liability to Purchaser, any Seller or any other Person.
 


-16-

--------------------------------------------------------------------------------




 
 
2.3           The Closing.  The closing of the Contemplated Transactions (the
“Closing”) shall take place at the offices of Watkins Ludlam Winter & Stennis,
P.A. in Jackson, Mississippi, commencing at 1:00 p.m. local time on the third
Business Day commencing after the date on which the last of the conditions set
forth in Sections 2.5 and 2.6 shall have been satisfied or waived (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction or waiver of those conditions), provided if such
conditions are satisfied after December 1, 2007 but on or before December 26,
2007, then the Parties agree to close on December 31, 2007 to be effective at
Purchaser’s option on December 31, 2007 or 12:01 a.m. on January 1, 2008, but in
no event later than Expiration Date or on such other date, time and place as the
Company and Purchaser may mutually agree in writing, (such date on which the
Closing actually occurs being referred to herein as the “Closing Date”).
 
2.4           Distribution Prior to Closing.  Prior to the Closing, the Company
shall:
 
(a)           From time to time after the date of this Agreement, but no later
than the fifth (5th) day preceding Closing, the Company shall distribute to its
shareholders the assets described on Schedule 2.4, including but not limited to
all of the Company’s membership interest in NTS Properties, the general partner
of NTS Landlord and that certain promissory note, dated as of October 31, 1998,
from NTS Landlord to Company (the “Pre-Closing Distribution”).
 
(b)           The Pre-Closing Distribution shall be treated for all purposes as
a redemption of that number of each record holder thereof’s Company Shares equal
to the Company’s tax basis in the assets being distributed divided by that
portion of the per share Allocable Share of the Purchase Price that would be
allocated to such holder (including any portions being delivered in escrow)
without first considering such redemption if all holders of Company Shares were
Sellers.  The intent of the preceding sentence is to effect a redemption of
Company Shares utilizing the Pre-Closing Distribution without increasing or
reducing the Allocable Share of the Purchase Price otherwise payable to any
Seller.
 


-17-

--------------------------------------------------------------------------------


2.5           Conditions to Purchaser’s Obligation to Close.  The obligation of
Purchaser to consummate the transactions to be performed by it in connection
with the Closing is subject to satisfaction (or waiver) of the following
conditions:

(a)           The Sellers shall have obtained Seller’s Required Consents and the
Company shall have obtained the Company’s Required Consents.
 
(b)           The Required Telecommunications Notices and Consents shall have
been obtained.
 
(c)           The representations and warranties set forth in Article III and
Article V shall be true and correct in all material respects at and as of (A)
the date of this Agreement and (B) the Closing Date (after giving effect to any
amendments or supplements to the Sellers’ Disclosure Schedules provided by
Sellers and accepted by Purchaser as provided in Section 6.4) as though such
representations and warranties were made on and as of the Closing Date, except
for those representations and warranties that refer to facts existing at a
specific date, which shall be true and correct in all material respects as of
such date (except to the extent that such representations and warranties are
qualified by the term “material,” or contain terms such as “Material Adverse
Change,” “Material Adverse Effect” or other terms of similar import or effect,
in which case such representations and warranties shall be true and correct in
all respects at and as of the Closing Date (after giving effect to any
amendments or supplements to the Sellers’ Disclosure Schedules provided by
Sellers and accepted by Purchaser as provided in Section 6.4) except for those
representations and warranties that refer to facts existing at a specific date,
which shall be true and correct in all respects as of such date).
 
(d)           Each of the Sellers and the Company shall have performed and
complied with all of their representative covenants hereunder in all material
respects through the Closing, except to the extent that such covenants are
qualified by the term “material,” or contain terms such as “Material Adverse
Change,” “Material Adverse Effect” or other terms of similar import or effect,
in which case each of the Sellers and the Company shall have performed and
complied with all of such covenants in all respects through the Closing;
 
(e)           There shall not be any judgment, order, decree, stipulation,
injunction of charge in effect preventing consummation of any of the
transactions contemplated by this Agreement.
 
(f)           All waiting periods in respect of approvals or consents from
Governmental Authorities under the Legal Requirements shall have expired or been
terminated.
 
(g)           There shall not have occurred and be continuing a Material Adverse
Change since the date of this Agreement.
 
(h)           Purchaser shall have received a certificate, validly executed by
the principal executive officer of the Company for and on its behalf, with
respect to the matters set forth in Section 2.5(c) and (d) as of the Closing
Date unless the Purchaser has extended the Expiration Date pursuant to Section
6.8(h) in which event the certificate shall be as of January 15, 2008 with
respect to the matters set forth in Section 2.5(c).
 
(i)           Purchaser shall have received a certificate, validly executed by
the Secretary of the Company, certifying as to (i) the correct form and
effectiveness of the Articles of Incorporation and the Bylaws of the Company and
each Subsidiary, including all amendments thereto; and (ii) the valid adoption
of resolutions of the board of directors of the Company approving this Agreement
and the consummation of the transactions contemplated hereby.
 


-18-

--------------------------------------------------------------------------------


 
 
(j)           Purchaser shall have received a certificate of good standing of
the Company and each Subsidiary from the Secretary of State of the State of
Texas and any other jurisdiction where the Company and each Subsidiary is
required to qualify to do business, each dated within ten (10) Business Days
prior to the Closing.
 
(k)           Purchaser shall have received from the principal executive officer
and Secretary of the Company an updated capitalization certificate to reflect
any changes to the information set forth in Section 5.2.
 
(l)           Each Barbara Andrews, Jerry Hoover and Brad Worthington shall have
executed and delivered a release in substantially the form attached hereto as
Exhibit A.
 
(m)           The Sellers’ Representative and Escrow Agent shall have entered
into the escrow agreement substantially in the form of Exhibit B hereto (the
“Escrow Agreement”).
 
(n)           The Company shall have fulfilled its obligations to pay any “stay
pay” bonuses authorized by the Company’s board of directors, with the exception
of those for Barbara Andrews, Brad Worthington and Jerry Hoover who by execution
of this Agreement have agreed to forego their “stay pay” bonuses at Closing
provided that an employment agreement with each is executed with the Purchaser
or the Company for employment after the Closing.
 
(o)           The Company and NTS Landlord shall have entered into an amended
and restated Lease Agreement in a form attached hereto as Exhibit C (the “Lease
Agreement”).
 
(p)           Sellers holding in the aggregate ninety-five percent (95%) of the
Company’s Equity Interests entitled to vote for election of the board shall be
Parties to this Agreement at or before Closing and any other Equity Interest
Equivalents shall have been cancelled or terminated with any consideration for
such cancellation paid prior to the Closing.
 
(q)           Telephone Electronics Corporation and Joseph D. Fail, Chris
Chelette, Robert Healea, Joey Garner, Walter Frank shall have entered into a
Non-Compete Agreement in form attached hereto as Exhibit D.
 
(r)           The Abatement Matters shall have been completed by the Company as
set forth in Section 6.9(c) and (d).
 
(s)           Each Seller shall have duly executed and delivered an assignment
of any and all rights such Seller has under the Stockholder Agreement, dated
August 11, 1990, by and among the Company, Telephone Electronics Corporation and
the stockholders party thereto (the “Assignment”).
 
(t)           The Company shall have obtained and paid for directors’ and
liabilities’ tail coverage as provided in Section 6.10.
 


-19-

--------------------------------------------------------------------------------




Purchaser may in its sole and exclusive discretion waive any condition specified
in this Section 2.5 if it executes a writing so stating at or prior to the
Closing.  Notwithstanding anything in this Section 2.5 to the contrary, in the
event of an extension of the Expiration Date by the Purchaser in accordance with
Section 6.8(d), all of the conditions set forth above, other than those set
forth in Sections 2.5(h)-(t), shall be deemed to have been satisfied or waived
by the Purchaser.
 
2.6           Conditions to Company’s and Sellers’ Obligations to Close.  The
obligation of the Company and Sellers to consummate the transactions to be
performed by it in connection with the Closing is subject to satisfaction (or
waiver) of the following conditions:
 
(a)           Purchaser shall have obtained Purchaser’s Required Consents and
the Purchaser Shareholder Consent or the Purchaser Shareholder Vote, as the case
may be, if required.
 
(b)           The Required Telecommunications Notices and Consents shall have
been obtained.
 
(c)           The representations and warranties set forth in and Article IV
shall be true and correct in all material respects at and as of (A) the date of
this Agreement and (B) the Closing Date as though such representations and
warranties were made on and as of the Closing Date, except for those
representations and warranties that refer to facts existing at a specific date,
which shall be true and correct in all material respects as of such date (except
to the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Change,” “Material
Adverse Effect” or other terms of similar import or effect, in which case such
representations and warranties shall be true and correct in all respects at and
as of the Closing Date except for those representations and warranties that
refer to facts existing at a specific date, which shall be true and correct in
all respects as of such date).
 
(d)           Purchaser shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by the term “material,” or contain
terms such as “Material Adverse Change,” “Material Adverse Effect” or other
terms of similar import or effect, in which case Purchaser shall have performed
and complied with all of such covenants in all respects through the Closing.
 
(e)           There shall not be any judgment, order, decree, stipulation,
injunction of charge in effect preventing consummation of any of the
transactions contemplated by this Agreement.
 
(f)           All waiting periods in respect of approvals or consents from
Governmental Authorities under the Legal Requirements shall have expired or been
terminated.
 
(g)           Sellers shall have received a certificate, validly executed by the
principal executive officer of the Purchaser for and on its behalf, with respect
to the matters set forth in Section 2.6(c) and (d).
 
(h)           Sellers shall have received a certificate, validly executed by the
Secretary of the Purchaser, certifying as to the valid adoption of resolutions
of the board of directors of the Purchaser and the Purchaser’s shareholders, if
required, approving this Agreement and the consummation of the transactions
contemplated hereby.
 


-20-

--------------------------------------------------------------------------------


 
(i)           The Purchaser and Escrow Agent shall have entered into the Escrow
Agreement.
 
(j)           The Company and NTS Landlord shall have entered into the Lease
Agreement.
 
The Company and the Sellers, acting through the Sellers’ Representative, may in
their sole and exclusive discretion waive any condition specified in this
Section 2.6 if by executing a writing so stating at or prior to the Closing.
 
2.7           Items to be Delivered by the Sellers and the Company.
 
(a)           At the Closing, each Seller shall deliver to Purchaser the
following:
 
(i)                     all of such Seller’s stock certificates representing
Company Shares, together with a stock power duly endorsed for transfer to
Purchaser in the form reasonably acceptable to Purchaser;
 
(ii)          Seller’s Required Consents, if any;
 
(iii)          the Assignment; and
 
(iv)          such other documents, instruments and certificates as Purchaser or
its counsel may reasonably request to consummate the Contemplated Transactions.
 
(b)           At the Closing, the Company shall deliver to Purchaser the
following:
 
(i)                     the certificates required by Section 2.5(h), Section
2.5(i), Section 2.5(j), and Section 2.5(k);
 
(ii)          the Company’s Required Consents, if any, and the Required
Telecommunications Notices and Consents; and
 
(iii)          such other documents, instruments and certificates as Purchaser
or its counsel may reasonably request to consummate the Contemplated
Transactions.
 
2.8           Items to be Delivered by Purchaser.  At the Closing, Purchaser
shall deliver:
 
(a)           the consideration to the Sellers specified in Article II;
 
(b)           Purchaser’s Required Consents, if any;
 
(c)           the certificates required by Section 2.6(g) and Section 2.6(h);
and
 
(d)           such other documents, instruments and certificates as Seller or
the Company’s counsel may reasonably request to consummate the Contemplated
Transactions.
 


-21-

--------------------------------------------------------------------------------




Article III
 
SELLER'S REPRESENTATIONS AND WARRANTIES CONCERNING TRANSACTION.
 
 
Each Seller on its own behalf and not with respect to any other Seller
represents and warrants to Purchaser that the statements contained in this
Article III or in this Agreement as made by such Seller are true and correct as
of the date of this Agreement and will be correct and complete as of the Closing
Date, except as set forth in the disclosure schedule of Sellers (as may be
amended or supplemented as provided by Section 6.4) (the “Sellers’ Disclosure
Schedules”) attached to and made a part of this Agreement.
 
3.1           Organization of Seller.  Seller (if a corporation or other entity)
is duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation (or other formation).  Seller (if a natural
person) is competent and over 21 years of age and is not subject to any
bankruptcy or similar proceedings.
 
3.2           Authorization of Transaction.  Seller has full power and authority
(including full corporate or other entity power and authority if applicable) to
execute and deliver this and the other Transaction Documents to which it is a
party and to perform all of the obligations thereunder.  The Transaction
Documents constitute the valid and legally binding obligation of Seller,
enforceable in accordance with their terms and conditions except as limited by
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance and similar laws affecting creditors’ rights generally and except to
the extent that general equitable principles may affect the availability of
certain remedies.  The execution, delivery and performance of this Agreement and
all other agreements contemplated hereby have been duly authorized by Seller.
 
3.3           Required Regulatory Approvals and Filings; Consents.  Except as
set forth on Schedule 3.3 (the “Seller’s Required Consents”), and except for (i)
any Filings or notices required under the TBOC, (ii) any consent or approval of
or registration or Filing with the FCC or any State PUC or any municipal
franchising authority having regulatory authority over the business of the
Company and its Subsidiaries as conducted in any given jurisdiction and (iii)
any notices to or consents of customers or other Persons required by or in
connection with the foregoing, necessary to consummate the Contemplated
Transactions in compliance with the Legal Requirements, including but not
limited to Texas PUC Substantive Rule 26.130(k) and 47 C.F.R. Section
64.1120(e), (collectively, the “Required Telecommunications Notices and
Consents”), no authorization of or Filing with any Governmental Authority or any
other Person on the part of a Seller is required in connection with the
execution, delivery and performance of this Agreement and the other Transaction
Documents or the consummation of the Contemplated Transactions, except for such
Filings or authorizations that, if not made or obtained, would not have a
Material Adverse Effect on the business, financial condition or operations of
Company or would prevent the Parties from consummating the Contemplated
Transactions.
 
3.4           Non-contravention.  Except as set forth on Schedule 3.4, neither
the execution and delivery of this Agreement by Seller, the other Transaction
Documents to which it is a party, nor the consummation of the Contemplated
Transactions, will (i) violate any Legal Requirement to which Seller is subject
or any provision of its Organizational Documents, (ii) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under any Contract towhich Seller is a party or by which it is bound
or to which any of its assets are subject, or (iii) result in the imposition or
creation of a Lien upon or with respect to the Company Shares


-22-

--------------------------------------------------------------------------------


 
 
3.5           Company Shares. Seller holds of record and owns beneficially the
number of Company Shares set forth next to its name on Schedule 3.5, free and
clear of any restrictions on transfer (other than restrictions under the
Securities Act and state securities laws), Taxes, Liens, options, warrants,
purchase rights, Contracts, commitments, equities, claims, and demands and such
Company Shares represent all of the Equity Interests or Equity Interest
Equivalent held of record or beneficially by such Seller.  Except as set forth
on Schedule 3.5, Seller is not a party to any option, warrant, purchase right,
or other Contract or commitment (other than this Agreement) that could require
Seller to sell, transfer, or otherwise dispose of any capital stock of the
Company.  As of the date hereof, Seller has received all dividends,
distributions and other sums to which Seller is entitled to receive from the
Company as a holder of its Equity Interest in the Company other than the
Pre-Closing Distribution.  Except as set forth on Schedule 3.5, Seller is not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.
 
3.6           Brokers’ Fees.  Seller has no Liability or obligation directly or
indirectly to pay any fees or commissions to any broker, finder, or agent or any
similar charges with respect to the Contemplated Transactions, except any fees
due to RBC Daniels, and Sellers agree that any fees to be paid to RBC Daniels
shall be paid at Closing from the Purchase Price due to Sellers.
 
3.7           Knowledge, Access and Sophistication.
 
(a)           Seller represents and warrants that Seller is an “accredited
investor” within the meaning of Rule 501 of Regulation D of the Securities Act
or has otherwise engaged a “purchaser representative” within the meaning of Rule
501 of Regulation D of the Securities Act in connection with the Contemplated
Transactions and is capable of evaluating the merits and risks of the proposed
sale of its Company Shares to Purchaser.
 
(b)           Seller has been provided complete access to Company’s public and
nonpublic information, including, but not limited to, the Company’s (i) assets,
(ii) financial condition, (iii) business prospects, (iv) acquisition strategy,
(v) business plan, and (vi) executive officers, in order to make an informed
decision to sell the Company Shares to the Purchaser as contemplated
herein.  Seller has asked any and all questions in the nature heretofore
described, all questions have been answered to Seller’s total and complete
satisfaction, and Seller has unilaterally declined to make any additional
inquiries.
 
3.8           Tax Matters.  Each Seller acknowledges that the Contemplated
Transactions are taxable to the Sellers.  Sellers represent that each of them
understands that he or she must rely solely on his or her advisors with respect
to tax consequences of the Agreement and the transactions contemplated thereby,
and that each Seller is relying on its own advisors as to such matters, and not
on any statements by the Purchaser or Company or their agents with respect to
the tax consequences of this Agreement.
 


-23-

--------------------------------------------------------------------------------


3.9           No Other Seller Representations.  Except as expressly set forth in
this Agreement and in any other of the Transaction Documents entered into by the
Seller in connection with this Agreement, Seller makes no other representation
or warranty of any kind in connection with or related to the provisions of this
Agreement or the Contemplated Transactions.
 
3.10           Jackson Walker.  Each Seller acknowledges and agrees that Jackson
Walker L.L.P. has represented the Company in connection with the negotiation,
documentation and consummation of the Contemplated Transactions, and has not
represented any Seller in its individual capacity.
 
ARTICLE IV
 
PURCHASER’S REPRESENTATIONS AND WARRANTIES.
 
Purchaser represents and warrants to Seller and the Company that the statements
contained in this Article IV are true and correct as of the date of this
Agreement, except as set forth in the disclosure schedule of Purchaser (the
“Purchaser’s Disclosure Schedule”) attached to and made a part of this
Agreement.
 
4.1           Organization of Purchaser.  Purchaser is a corporation duly
organized, validly existing, and in good standing under the Legal Requirements
of the jurisdiction of its incorporation.
 
4.2           Authorization of Transaction. Subject to receipt of the Purchaser
Shareholder Consent or the Purchaser Shareholder Vote, as the case may be, if
required, Purchaser has full corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and to perform all of the obligations thereunder including any issuance of
shares of Xfone Common Stock hereunder.  The Transaction Documents constitute
the valid and legally binding obligation of Purchaser, enforceable in accordance
with their terms and conditions except as limited by applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance and similar laws
affecting creditors’ rights generally and except to the extent that general
equitable principles may affect the availability of certain remedies.  The
execution, delivery, and performance of this Agreement and all other Transaction
Documents to which it is a party contemplated hereby have been duly authorized
by Purchaser.
 
4.3           Required Regulatory Approvals and Filings; Consents.  Except as
set forth on Schedule 4.3 (the “Purchaser’s Required Consents”), and except for
the Required Telecommunications Notices and Consents, no authorization of or
Filing with any Governmental Authority or any other Person on the part of
Purchaser is required in connection with the execution, delivery and performance
of this Agreement and the other Transaction Documents or the consummation of the
Contemplated Transactions including any issuance of shares of Xfone Common Stock
hereunder, except for such Filings or authorizations that, if not made or
obtained, would not have a Material Adverse Effect on the business, financial
condition or operations of Purchaser or would prevent the Parties from
consummating the Contemplated Transactions.
 
 


-24-

--------------------------------------------------------------------------------


4.4           Non-contravention.  Except as set forth on Schedule 4.4, neither
the execution and delivery of this Agreement by Purchaser or the other
Transaction Documents, nor the Contemplated Transactions including any issuance
of shares of Xfone Common Stock hereunder, will (i) violate any Legal
Requirements applicable to Purchaser or any provision of Purchaser’s
Organizational Documents, or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any Contract or other arrangement to which Purchaser is a party or by
which it is bound or to which any of its assets are subject.
 
4.5           Issuance of Shares.  To each Seller who receives Xfone Common
Stock, the Purchaser represents as follows.  The shares of Xfone Common Stock,
if any, to be issued pursuant to this Agreement will be duly authorized, validly
issued, fully paid, and nonassessable free and clear of all liens other than
restrictions on transfer imposed by federal and state securities laws.  The
Purchaser has reserved from its duly authorized capital stock the maximum number
of shares of Xfone Common Stock issuable pursuant to this Agreement.  Subject to
and in reliance on the truth and accuracy of the Sellers’ representations and
warranties set forth in this Agreement and in any Xfone Subscription Agreements,
the offer, sale and issuance of the shares of Xfone Common Stock will be in
compliance with all applicable federal and state securities laws and will be
exempt from the registration requirements of the Securities Act and any
applicable state securities laws and neither the Purchaser nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.  Other than the approval of the Purchaser’s Board of
Directors and shareholders, no further approval or authorization is required for
the issuance and sale by the Purchaser of the shares of Xfone Common Stock
issuable hereunder.
 
4.6           Purchaser’s SEC Filings and Financial Statements.  To each Seller
who receives Xfone Common Stock, the Purchaser represents as follows.  True and
complete copies of all reports or registration statements it has filed with the
SEC under the Securities Act, and the Exchange Act, for all periods subsequent
to January 1, 2005 all in the form so filed are available to the Sellers by
accessing the SEC’s website (collectively the “Purchaser SEC Documents”).  Since
January 1, 2005, the Purchaser has filed all required reports, schedules, forms,
statements and other documents with the SEC.  As of their respective filing
dates, the Purchaser SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and none
of the Purchaser SEC Documents filed under the Exchange Act contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading, except to the extent
corrected by a subsequently filed document with the SEC. None of the Purchaser
SEC Documents filed under the Securities Act contained an untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading at the time such
Purchaser SEC Documents became effective under the Securities Act. Purchaser’s
financial statements, including the notes thereto, included in the Purchaser SEC
Documents (the “Purchaser Financial Statements”) comply as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with GAAP consistently applied (except as may be indicated in the
notes thereto) and present fairly Purchaser’s consolidated financial position at
the dates thereof and of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal audit
adjustments). Since the date of the most recent balance sheet included in the
Purchaser Financial Statements, Purchaser has not effected any change in any
method of accounting or accounting practice, except for any such change required
because of a concurrent change in GAAP.
 


-25-

--------------------------------------------------------------------------------




4.7           Financing.  The Purchaser expects to have sufficient funds and/or
to receive sufficient financing to pay the Purchase Price in full and to fulfill
its obligations under this Agreement on or before the Closing Date.
 
4.8           Brokers’ Fees.  Except as set forth on Schedule 4.8, Purchaser has
no Liability or obligation to pay any fees or commissions to any broker, finder,
or agent with respect to the Contemplated Transactions.
 
4.9           Investment Representations.  Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D of the Securities Act.  Purchaser
is acquiring the Company Shares for its own account for the purpose of
investment and not with a view towards the resale, transfer or distribution of
the Company Shares, nor with any intention of distributing the Company Shares in
violation of the Securities Act or other applicable federal or state securities
or blue sky laws.
 
4.10           No Knowledge of Certain Conditions.  Purchaser is not actually
aware of any condition or event that would constitute a breach of any
representation or warranty made by any of the Sellers or the Company in this
Agreement but has not, as of the date of this Agreement, performed any due
diligence to verify the accuracy or completeness of the representations or
warranties made by the Sellers or the Company under this Agreement.
 
4.11           Due Diligence Investigation; No Representations or Warranties.
 
(a)           Purchaser acknowledges and agrees that it has conducted and,
except for the Seller’s and the Company’s representations and warranties
expressly set forth herein, Purchaser is relying exclusively upon its own
inspections and investigation of the Due Diligence Materials in order to satisfy
itself as to the condition and suitability of the business, assets, real and
personal properties, liabilities, results of operations, condition (financial
and otherwise) and prospects of the Company and its Subsidiaries.
 
(b)           Purchaser acknowledges and agrees that, except as expressly
provided in this Agreement, the Company and each Seller makes no representations
or warranties (express, implied, at common law, statutory or otherwise),
including, without limitation, with respect to (i) the condition and suitability
of the business, assets, real and personal properties, liabilities, results of
operations, condition (financial or otherwise) and prospects of the Company and
its Subsidiaries; (ii) the accuracy or completeness of the Due Diligence
Materials now, previously or hereafter made available to Purchaser in connection
with this Agreement, but the Sellers and Company have no Knowledge that any of
the Due Diligence Materials are materially inaccurate or incomplete; and
(iii) any oral communications made by or on behalf of Seller or by the Company
or any of its Subsidiaries.
 
4.12           No Other Purchaser Representations.  Except as expressly set
forth in this Agreement and in any other of the Transaction Documents entered
into by the Purchaser in connection with this Agreement, the Purchaser makes no
other representation or warranty of any kind in connection with or related to
the provisions of this Agreement or the transactions contemplated herein.
 


-26-

--------------------------------------------------------------------------------




Article V
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
 
The Company represents and warrants to Purchaser that the statements contained
in this Article V are true and correct as of the date of this Agreement, except
as set forth in the Sellers’ Disclosure Schedule.
 
5.1           Organization, Qualification, and Corporate Power.  The Company and
each of its Subsidiaries is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation.  The Company
and each of its Subsidiaries is duly authorized to conduct business and is in
good standing under the laws of each jurisdiction where such qualification is
required.  The Company and each of its Subsidiaries has full corporate power and
authority and all required Governmental Authorizations necessary to carry on the
business in which it is engaged and to own and use the properties owned and used
by it.  Schedule 5.1 lists the directors and officers of the Company and each of
its Subsidiaries.  The Company and each of its Subsidiaries has made available
to Purchaser correct and complete copies of its Organizational Documents as
amended to date.  The minute books (containing the records of meetings of the
shareholders, the members, the board of directors, the managers), the stock or
membership certificate books, and the stock or member record books for the
Company and each of its Subsidiaries are correct and complete.  Neither the
Company or any of its Subsidiaries is in default under or in violation of any
provision of its Organizational Documents.
 
5.2           Capitalization.  (i) The entire authorized capital stock of the
Company consists solely of 11,000,000 shares of Company Shares, of which
1,962,029 are issued and outstanding and held of record by the Sellers as
described on Schedule 3.5, and 702,878 are held in the treasury of the
Company.  All of the issued and outstanding Company Shares have been duly
authorized, are validly issued, fully paid, and non-assessable.  Except as set
forth on Schedule 5.2, there are no outstanding or authorized Equity Interest
Equivalents, options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require
the Company to issue, sell, or otherwise cause to become outstanding any of its
Equity Interests.  Except as set forth on Schedule 5.2, there are no outstanding
or authorized stock appreciation, phantom stock, profit participation, or other
Equity Interests of any kind.
 
5.3           Subsidiaries. Schedule 5.3 sets forth for each Subsidiary of the
Company (i) its name and jurisdiction of incorporation, (ii) the total Equity
Interest authorized to be issued by such entity, and (iii) the issued and
outstanding Equity Interest of such entity, and (iv) the names of the holders of
the Equity Interest of such entity.  Except for the Subsidiaries set forth on
Schedule 5.3, the Company does not own or have any right to acquire, directly or
indirectly, any Equity Interest in any Person.
 
5.4           Non-contravention.  Except as set forth on Schedule 5.4, neither
the execution and the delivery of this Agreement, nor the consummation of the
Contemplated Transactions, will (i) violate any provision of the Organizational
Documents of the Company or its Subsidiaries or any resolution adopted by the
board of directors or managers or the shareholders or members of the Company or
any Subsidiary; (ii) contravene, conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any Third
Party or Affiliate the right to fines, penalties or damages, or to accelerate,
terminate, modify, or cancel, or require any notice under any Contract (or
result in the imposition of any Lien upon any of its assets); (iii) cause the
Company to become subject to or liable for any Tax not disclosed in the
Financial Statements; or (iv) contravene, conflict with or result in the
violation of any Governmental Authorization, Legal Requirement or order
applicable to the Company, or give any Governmental Authority the right to
challenge any of the Contemplated Transactions, or revoke, withdraw, suspend,
cancel, modify any Governmental Authorization necessary for the business of the
Company as currently conducted.
 


-27-

--------------------------------------------------------------------------------


 
5.5           Brokers’ Fees.  Except as set forth on Schedule 5.5, the Company
and its Subsidiaries have no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the Contemplated
Transactions, except for any fees to RBC Daniels which shall be paid at Closing
from the Purchase Price due to the Sellers.
 
5.6           Title and Sufficiency of Assets.  Except as set forth on
Schedule 5.6, the Company and its Subsidiaries have good and marketable title
to, or a valid leasehold interest in, all of their respective properties and
assets shown on the Most Recent Balance Sheet or acquired after the date thereof
in the Ordinary Course of Business, free and clear of all Liens, except for
Permitted Encumbrances, and except for properties and assets disposed of in the
Ordinary Course of Business since the date of the Most Recent Balance
Sheet.  Except with respect to the Metro Tower, such properties and assets are
in good condition and repair and none are in need of repairs or maintenance
except for routine maintenance and repairs.
 
5.7           Licenses, Permits, Compliance.
 
(a)           The Company and all of its Subsidiaries hold all Permits necessary
to conduct their respective businesses as presently being conducted.  A list of
all of the Permits held by the Company and its Subsidiaries is set forth
Schedule 5.7(a) including the expiration for each Permit.  A complete copy of
each such Permit has been made available to the Purchaser.  Except as set forth
in Schedule 5.7(a) including expiration date: (i) such Permits are in full force
and effect, (ii) no violations are or have been alleged with respect of any
thereof, (iii) no proceeding is pending or, to the Knowledge of the Company,
threatened, against the Company or any of its Subsidiaries in connection with
the right to operate under the Permits, or that could reasonably be expected to
result in any fines, penalties or other losses that are not reserved for in the
Company Financial Statements, and (iv) provided the Required Telecommunications
Notices and Consents are obtained, the consummation of the Contemplated
Transactions will not result in any fines or penalties or the non-renewal,
revocation or the termination of any such Permit.
 
(b)           The Company and its Subsidiaries are the authorized legal holders
or otherwise have rights to all Communications Licenses utilized by or necessary
to the Company and its Subsidiaries in the conduct of their respective
businesses.  A true, correct and complete list including expiration date and
complete copy thereof of the Communications Licenses is set forth on Schedule
5.7(b), and the Communications Licenses constitute all of the licenses from the
FCC, the State PUCs or any other Governmental Authority that regulates
telecommunications in each applicable jurisdiction that are necessary or
required for the operation of the businesses of the Company and its Subsidiaries
as now conducted other than any such licenses from any municipal franchising
authority the absence of which would not result in any fines, penalties or other
losses.  All of the Communications Licenses were duly obtained and are valid and
in full force and effect, unimpaired by any condition, except those conditions
that are contained within or referred to on the face of such Communications
Licenses. As of the date of this Agreement, no action by or before the FCC, any
State PUC or any other Governmental Authority that regulates telecommunications
in each applicable jurisdiction is pending or, to the Knowledge of the Company,
threatened in which the requested remedy is (i) the revocation, suspension,
cancellation, rescission or modification or refusal to renew any of the
Communications Licenses, or (ii) the imposition of any fines, penalties and/or
forfeitures.  As of the date of this Agreement, the Universal Service
Administration Company has not initiated any inquiries, audits or other
proceedings against the Company or its Subsidiaries and, to the Knowledge of the
Company, no such actions are threatened which, in each case, could result in
fines, penalties or other losses, if not cured or otherwise responded to in the
Ordinary Course of Business.
 


-28-

--------------------------------------------------------------------------------




 
 
5.8           Financial Statements.  Attached hereto as Schedule 5.8 are the
following financial statements (collectively the “Financial Statements”): (i)
audited consolidated balance sheets and statements of income, changes in
shareholders’ equity, and cash flow for the fiscal years ended July 31, 2004,
July 31, 2005 and July 31, 2006 for the Company and its Subsidiaries; and (ii)
unaudited consolidated balance sheets and statements of income, changes in
shareholders’ equity, and cash flow (the “Most Recent Financial Statements”) as
of and for the ten-months ended May 31, 2007 (the “Most Recent Fiscal Month
End”) for the Company and its Subsidiaries.  The Financial Statements taken as a
whole (including the notes thereto) have been prepared in accordance with GAAP
throughout the periods covered thereby in all material respects, and except as
set forth on Schedule 5.8, present fairly the financial condition and the
results of operations of the Company and its Subsidiaries as of such dates and
for such periods in accordance with GAAP, and are consistent with the books and
records of the Company and its Subsidiaries; provided, however, that the Most
Recent Financial Statements are subject to normal year-end adjustments (which
will not be material in the aggregate) and lack footnotes and other presentation
items.
 
5.9           Events Subsequent to Most Recent Financial Statements.  Except as
set forth on Schedule 5.9 or except (i) as expressly required, permitted or
contemplated under this Agreement, (ii) as required, permitted or contemplated
in connection with the consummation of the Contemplated Transactions, (iii) as
otherwise required by any Legal Requirement or by any Governmental Authority
provided that notice of any such requirement by any Legal Requirement or by any
Governmental Authority be promptly provided to the Purchaser, or (iv) as set
forth in Section 2.4, since the Most Recent Financial Statements the Company and
its Subsidiaries have conducted its business only in the Ordinary Course of
Business, there has not been any Material Adverse Change with respect to the
Company and its Subsidiaries on a consolidated basis and, without limiting the
generality of the foregoing:
 
(a)           the Company and its Subsidiaries have not sold, leased,
transferred, or assigned any assets, tangible or intangible, outside the
Ordinary Course of Business;
 
(b)           none of the Company or any of its Subsidiaries has entered into
any Material Agreement outside the Ordinary Course of Business;
 


-29-

--------------------------------------------------------------------------------




(c)           none of the Company or any of its Subsidiaries has imposed any
Lien upon any of their respective assets, tangible or intangible;
 
(d)           none of the Company or any of its Subsidiaries has made any
capital expenditures outside the Ordinary Course of Business or its budget;
 
(e)           none of the Company or any of its Subsidiaries has not made any
capital investment in, or any loan to, any other Person outside the Ordinary
Course of Business or its budget;
 
(f)           none of the Company or any of its Subsidiaries has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money and
capitalized lease obligations;
 
(g)           none of the Company or any of its Subsidiaries has transferred,
assigned, or granted any license or sublicense of any rights under or with
respect to any Intellectual Property outside the Ordinary Course of Business;
 
(h)           the Company has not declared, set aside, or paid any dividend or
made any distribution with respect to its Equity Interests (whether in cash or
in kind) or redeemed, purchased, or otherwise acquired any of its Equity
Interests;
 
(i)           none of the Company or any of its Subsidiaries has experienced any
damage, destruction, or loss (whether or not covered by insurance) to its
property;
 
(j)           none of the Company or any of its Subsidiaries has made any loan
to, or entered into any other transaction with, any of its directors, officers
or employees outside the Ordinary Course of Business;
 
(k)           none of the Company or any of its Subsidiaries has entered into
any employment contract or collective bargaining agreement, written or oral, or
modified the terms of any such existing Contract;
 
(l)           none of the Company or any of its Subsidiaries has granted any
increase in the compensation or paid any bonus or additional compensation to any
of its directors, officers, and employees;
 
(m)           none of the Company or any of its Subsidiaries has adopted,
amended, modified, or terminated any bonus, profit sharing, incentive,
severance, or other plan, contract, or commitment for the benefit of any of its
directors, officers, and employees (or taken any such action with respect to any
other Employee Benefit Plan);
 
(n)           none of the Company or any of its Subsidiaries has made any other
change in employment terms for any of its directors, officers, and employees
outside the Ordinary Course of Business;
 
(o)           none of the Company or any of its Subsidiaries has redeemed,
purchased, or otherwise acquired directly or indirectly any of its Equity
Interest;
 


-30-

--------------------------------------------------------------------------------




(p)           made a change in the Company’s or any Subsidiary’s authorized or
issued capital stock; grant of any stock option or right to purchase shares of
capital stock of the Company or any of its Subsidiaries; issuance of any
security convertible into such capital stock; grant of any registration rights;
purchase, redemption, retirement, or other acquisition by the Company or any of
its Subsidiaries of any shares of any such capital stock; or declaration or
payment of any dividend or other distribution or payment in respect of shares of
capital stock;
 
(q)           made an amendment to the Organizational Documents of the Company
or any Subsidiary;
 
(r)           cancelled or waived any claims or rights with a value to the
Company or its Subsidiaries in excess of $10,000 for any individual claim or
right or $150,000 in the aggregate;
 
(s)           made any material change in the accounting methods used by the
Company or its Subsidiaries; or
 
(t)           none of the Company or any of its Subsidiaries has committed or
made any agreement (whether written or oral) to any of the foregoing.
 
5.10           Undisclosed Liabilities.  The Company and its Subsidiaries, taken
as a whole, have no Liabilities except for (i) Liabilities set forth or reserved
against in the Financial Statements, (ii) Liabilities that have arisen after the
Most Recent Fiscal Month End in the Ordinary Course of Business or which are
within the current year budget, (iii) Liabilities to be performed under existing
Material Agreements and Permits as listed in Schedule 5.7, (iv) Liabilities that
do not exceed in the aggregate $50,000 under contracts that are not Material
Agreements, (v) Liabilities set forth on Schedule 5.10, (vi) Liabilities
relating to the Levelland Project approved by Purchaser and (vii) liabilities
relating to the physical condition, including any environmental liabilities, of
Metro Tower.
 
5.11           Legal Compliance.  Except as set forth on Schedule 5.11 or
Schedule 5.27, (i) the Company and its Subsidiaries are in compliance with all
applicable Legal Requirements, (ii) no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice is currently pending,
or to the Company’s Knowledge, threatened against any of them alleging any
failure so to comply.
 
5.12           Tax Matters.
 
(a)           (i) The Company and its Subsidiaries have filed (on a timely
basis) all Tax Returns that any one or group of them is required to file,
(ii) all such Tax Returns were correct and complete in all material respects,
(iii) all Taxes due and owing by the Company and its Subsidiaries (whether or
not shown on any Tax Return) have been paid, (iv) none of the Company or any of
its Subsidiaries is currently the beneficiary of any extension of time to file
any Tax Return, and (v) there are no Liens for Taxes (other than Taxes not yet
due and payable) upon any of the assets of the Company or its Subsidiaries.
 
(b)           Schedule 5.12(b) lists all federal, state, local, and foreign Tax
Returns filed with respect to the Company and its Subsidiaries for taxable
periods ended on or after December 31, 2003, indicates those Tax Returns that
have been audited, and indicates those Tax Returns that currently are the
subject of audit.  The Company has made available to Purchaser correct and
complete copies of all Tax Returns, examination reports, and statements of
deficiencies assessed against, or agreed to by the Company or any of its
Subsidiaries since December 31, 2003.  None of the Company or any of its
Subsidiaries has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency.  The
charges, accruals, and reserves with respect to Taxes on the respective books of
the Company and its Subsidiaries and Company Financial Statements are adequate
(determined in accordance with GAAP) and are at least equal to the Liability of
the Company and its Subsidiaries for Taxes.
 


-31-

--------------------------------------------------------------------------------


 
(c)           None of the Company or any of its Subsidiaries is a party to any
Income Tax allocation or sharing agreement.
 
(d)           None of the Company or any of its Subsidiaries has been a member
of an Affiliated Group with any Third Party with respect to the Filing of a
consolidated Tax Return.
 
5.13           Real Property, Network.
 
(a)           Schedule 5.13(a) sets forth the address of each parcel of Owned
Real Property of the Company and its Subsidiaries.  Except as set forth on
Schedule 5.13(a), the Company or its Subsidiaries have good fee simple title to
all of the Owned Real Property (including all rights, title, privileges and
appurtenances pertaining or relating thereto) free and clear of any Liens,
except for Permitted Encumbrances and except for defects in title which,
individually or in the aggregate, would not reasonably be expected to have
Material Adverse Effect;
 
(b)           Schedule 5.13(b) sets forth the address of each parcel of Leased
Real Property of the Company and its Subsidiaries, including each collocation or
similar agreement, and a true and complete list including its expiration date
and any renewal options of all Leases for each such Leased Real Property
(including the date and name of the parties to such Lease document).  The
Company has provided to Purchaser a true and complete copy of each such Lease
document, and in the case of any oral Lease, a written summary of the material
terms of such Lease.  Except as set forth on Schedule 5.13(b), with respect to
each of the Leases:
 
(i)           each such Lease is legal, valid, binding, enforceable and in full
force and effect except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally, or by general equitable principles;
 
(ii)           the Contemplated Transactions will not require a consent or
payment or result in a breach of or default under such Lease, and will not
otherwise cause such Lease to cease to be legal, valid, binding, enforceable and
in full force and effect on identical terms following the Closing;
 
(iii)           the Company’s, or any of its Subsidiaries’, possession and quiet
enjoyment of the Leased Real Property under such Lease has not been disturbed
and there are no disputes with respect to such Lease;
 


-32-

--------------------------------------------------------------------------------




(iv)           none of the Company or any of its Subsidiaries, nor any other
party to the Lease, is in breach of or default under such Lease, and no event
has occurred or circumstance exists that, with the delivery of notice, the
passage of time or both, would constitute such a breach or default, or permit
the termination, modification or acceleration of rent under such Lease except
for such breaches, defaults or events which have been cured or as to which
requisite waivers have been obtained;
 
(v)           no security deposit or portion thereof deposited with respect to
such Lease has been applied in respect of a breach of or default under such
Lease that has not been redeposited in full;
 
(vi)           none of the Company or any of its Subsidiaries owes, or will owe
in the future, any brokerage commissions or finder’s fees with respect to such
Lease;
 
(vii)           none of the Company or any of its Subsidiaries has subleased,
licensed or otherwise granted in writing any Person the right to use or occupy
the Leased Real Property or any portion thereof; and
 
(viii)                      none of the Company or any of its Subsidiaries has
collaterally assigned or granted any other Lien in such Lease or any interest
therein.
 
(ix)           the Leased Real Property identified on Schedule 5.13(b) (the
“Real Property”), comprises all of the real property used in connection with the
Company’s and its Subsidiaries respective businesses, as currently conducted,
including all collocation and other rights of occupancy at a Third Party’s
facilities; and none of the Company or any of its Subsidiaries is a party to any
Contract or option to purchase or Lease any real property or interest therein
other than the Real Property.
 
(c)           The Company has made available to Purchaser a true and complete
copy of all material certificates of occupancy, permits, licenses, franchises,
approvals and authorizations (collectively, the “Real Property Permits”) of all
Governmental Authorities, boards of fire underwriters, associations or any other
entity having jurisdiction over the Real Property that are required to use or
occupy the Real Property or operate the Company’s and its Subsidiaries’
respective businesses as currently conducted thereon and all such Real Property
Permits, have been issued and are in full force and effect.  Schedule 5.13(c)
lists all material Real Property Permits held by the Company or any of its
Subsidiaries with respect to each parcel of Real Property.  None of the Company
or any of its Subsidiaries has received any notice from any Governmental
Authority or other entity having jurisdiction over the Real Property threatening
a suspension, revocation, modification or cancellation of any Real Property
Permit.
 
(d)           Schedule 5.13(d) sets forth the following information relating to
the network of the Company and its Subsidiaries: (i) all switches and switch
locations of the Company, (ii) all material inventory of the Company and its
Subsidiaries of telecommunications equipment, (iii) a description of fibers and
fiber miles owned or leased by the Company and its Subsidiaries, (iv) the ATM/IP
backbone of the Company and its Subsidiaries, route and circuit type, (v) any
pending asset sale of any of the foregoing, (vi) any Contract by the Company or
its Subsidiaries with municipalities governing access to municipal rights of way
involving payments in excess of $50,000 in any one year and (vii) any all
licenses to embedded software owned by Third Parties associated with the network
and its operation.  A description of each of the network facilities has been
provided to the Purchaser.  Each such network facility is in good operating
condition and repair, ordinary wear and tear excepted and such embedded software
is functioning as intended except as provided on Schedule 5.13(d).
 


-33-

--------------------------------------------------------------------------------




 
 
5.14           Intellectual Property.
 
(a)           Except as set forth on Schedule 5.14(a), each of the Company and
its Subsidiaries owns and possesses or has the right to use pursuant to a valid
and enforceable license, sublicense, agreement, or permission all material
Intellectual Property used by it.  Each item of Intellectual Property which the
Company or any of its Subsidiaries has the right to use pursuant to a valid and
enforceable license, sublicense, agreement, or permission immediately prior to
the Closing will be available for use by the Company or its Subsidiary on
identical terms and conditions immediately subsequent to Closing.
 
(b)           To the Company’s Knowledge, none of the Company or any of its
Subsidiaries (i) has misappropriated any Intellectual Property rights of Third
Parties or infringed upon any Intellectual Property rights of any Third Party,
nor has the Company or any of its Subsidiaries received any notice of any claim
of any such infringement or misappropriation that is currently pending or made
within the three (3) years preceding the date of the execution of this Agreement
and (ii) is knowingly utilizing pirated or other unauthorized copies of
software, including, without limitation, off-the-shelf software.  To the
Company’s Knowledge, no Third Party has infringed upon or misappropriated any of
its Intellectual Property rights, or those of its Subsidiaries.
 
(c)           Schedule 5.14(c) identifies each patent and trademark that has
been issued to the Company or its Subsidiaries with respect to any of its
Intellectual Property, identifies each pending patent application, trademark
application or other application for registration that the Company or its
Subsidiaries have made with respect to any of its Intellectual Property.  The
Company has made available to Purchaser correct and complete copies of all of
the items listed on Schedule 5.14(c).  With respect to each item of Intellectual
Property required to be identified on Schedule 5.14(c):
 
(i)                     the item is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge;
 
(ii)          no action, suit, proceeding, hearing, complaint, claim, demand or
to the Company’s Knowledge, investigation, is pending or is threatened in
writing that challenges the legality, validity, enforceability, use, or
ownership of the item; and
 
(iii)          no loss or expiration of the item is threatened in writing or
pending except for patents expiring at the end of their statutory terms.
 
 


-34-

--------------------------------------------------------------------------------


5.15           Contracts.Schedule 5.15 lists the following pending Contracts to
which the Company or any of its Subsidiaries is a party (collectively, the
“Material Agreements”):

(a)           any Contract (or group of related Contracts) for the lease of
personal property to or from any Person providing for lease payments in excess
of $10,000 per annum;
 
(b)           any Contract for the furnishing or receipt of services (or group
of related Contracts), the performance of which involves consideration in excess
of $25,000 per annum;
 
(c)           any Contract (or group of related Contracts) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation or pledged any assets, in excess of $5,000
or under which it has imposed a Lien on any of its assets, tangible or
intangible;
 
(d)           any Contract concerning any partnership or joint venture with the
Company or any of its Subsidiaries;
 
(e)           any non-compete agreement;
 
(f)           any collective bargaining agreement;
 
(g)           any Contract for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$50,000 or providing severance benefits;
 
(h)           any Contract under which the consequences of a default or
termination could reasonably be expected to have a Material Adverse Effect;
 
(i)           any settlement, conciliation or similar Contract, the performance
of which will involve payment after the Closing Date of consideration in excess
of $25,000;
 
(j)           any Contract under which the Company or one of its Subsidiaries
has advanced or loaned any other Person amounts in the aggregate exceeding
$25,000;
 
(k)           any Contract with any Affiliate or any current officer, director,
or shareholder of the Company or any of its Affiliates;
 
(l)           any Contract (or group of related contracts) that provides for any
discount for services not in the Ordinary Course of Business;
 
(m)           Contracts with customers, suppliers or employees which provide for
discounts, penalties or incentive payments that are in excess of $50,000 per
annum and that are not in the Ordinary Course of Business;
 
(n)           any other Contract (or group of related Contracts), the
performance of which involves consideration in excess of $50,000.
 
The Company has made available to Purchaser a correct and complete copy of each
written Material Agreement (as amended to date) listed on Schedule 5.15 and a
written summary setting forth the terms and conditions of each oral Material
Agreement referred to on Schedule 5.15.  With respect to each Material
Agreement:  (i) the Material Agreement is valid, binding and enforceable against
the Company or its Subsidiary, as the case may be, and shall so remain after
Closing without the necessity of any consent, waiver, payment or notice, except
as the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, or by
general equitable principles; (ii) excluding matters relating to Performance
Targets not yet met, none of the Company or any of its Subsidiaries is in breach
of or default under, and no event has occurred that with notice or lapse of time
would constitute a breach of or default under, or permit termination,
modification, or acceleration, under any Material Agreement except for such
breaches, defaults or events which have been cured; and (iii) excluding matters
relating to Performance Targets not yet met, the Company and its Subsidiaries
have in all material respects performed or is performing all obligations
required to be performed by them, respectively, under each Material Agreement.
 


-35-

--------------------------------------------------------------------------------




 
 
5.16           Customers and Suppliers.
 
(a)           Schedule 5.16(a) list the five (5) largest suppliers and customers
of the Company and its Subsidiaries, on a consolidated basis, for each of the
two (2) most recent fiscal years.
 
(b)           Except as set forth on Schedule 5.16(b), since the date of the
Most Recent Balance Sheet, no supplier or customer listed on Schedule 5.16(a)
has indicated in writing that it shall stop, or decrease the rate of, supplying
or purchasing materials, products or services to or from the Company or its
Subsidiaries.
 
(c)           Schedule 5.16(c) lists all customer contracts of the Company and
its Subsidiaries that have generated $2,000 or more in revenue in any month
since January 1, 2006 (“Significant Customer Contracts”).  The Company has made
available a complete copy (including all amendments) of each Significant
Customer Contract.
 
The Company nor any of its Subsidiaries has entered into any binding agreement
with respect to any Significant Customer Contract that could adversely affect
the Company or its Subsidiaries’ ability to enforce its rights under such
Significant Customer Contract.  The Company has made available copies of all
written Significant Customer Contracts (and all amendments and modifications
thereto) to Purchaser prior to the execution of this Agreement.  Each
Significant Customer Contract represents the entire agreement between the
Company and its Subsidiaries and any other party to such Significant Customer
Contract.
 
Except as set forth in Schedule 5.16(b) or Schedule 5.16(c) or as otherwise
reserved against as an allowance for doubtful accounts in the Financial
Statements, since 120 days prior to the date of this Agreement, (i) no
significant customer purchasing in the aggregate $25,000 in products and
services over the past twelve (12) months has terminated or indicated in writing
that it will terminate its relationship with the Company or its Subsidiaries,
and (ii) the Company or its Subsidiaries has not received any written or oral
communication from any significant customer party to a Significant Customer
Contract purchasing in the aggregate $25,000 in products and services over the
past twelve (12) months to the effect that such significant customer is
experiencing financial difficulties which reasonably could be expected to affect
adversely full and timely payment by such customer for services rendered by the
Company or its Subsidiaries.
 


-36-

--------------------------------------------------------------------------------




 
 
5.17           Inventories.  Except as set forth on Schedule 5.17 or as provided
for on the Most Recent Balance Sheet, the inventory of the Company and its
Subsidiaries consists of items of a quality and quantity usable and saleable in
the Ordinary Course of Business, and the values of obsolete materials and
materials below standard quality have been written down on its books of account
on a consistent bases to realizable market value, or adequate reserves have been
provided therefore in the Company Financial Statements.
 
5.18           Notes and Accounts Receivable.  Except as set forth on
Schedule 5.18, all notes and accounts receivable of the Company and its
Subsidiaries are reflected properly on the Company’s books and records, and, are
(i) valid receivables and reflect a bona fide obligation for the payment of
goods or services and (ii) except in the Ordinary Course of Business subject to
no setoffs or counterclaims.
 
5.19           Powers of Attorney; Authorized Signatories; Bank
Accounts.Schedule 5.19 lists:  (i) the names and addresses of all Persons
holding powers of attorney on behalf of the Company or its Subsidiaries; and
(ii) the names of all banks and other financial institutions in which the
Company or one of its Subsidiaries currently has one or more bank accounts or
safe deposit boxes, along with the names of all Persons authorized to draw on
such accounts or to have access to such safe deposit boxes.  The Company has
made available to Purchaser the account numbers for each of the bank accounts
identified on Schedule 5.19.
 
5.20           Litigation.  Except as set forth on Schedule 5.20, there is no
action, suit, claim or proceeding of any nature pending or to the Company’s
Knowledge, threatened in writing against the Company or any Subsidiary or their
respective properties or any Person or entity whose Liability the Company or any
Subsidiary may have retained or assumed, either contractually or by operation of
law.  There is no investigation or other proceeding pending or threatened in
writing against the Company or any Subsidiary, any of their respective
properties or any Person or entity whose Liability the Company or any Subsidiary
may have retained or assumed, either contractually or by operation of law, by or
before any Governmental Authority.
 
5.21           Warranties.  Except as set forth on Schedule 5.21 and excluding
matters relating to Performance Targets, no claim or demand based on any
warranty with respect to any service or product provided or performed by the
Company or its Subsidiaries is pending or has been threatened in writing.
 
5.22           Employees.
 
(a)           Except as set forth on Schedule 5.22(a), with respect to the
business of the Company and its Subsidiaries:
 
(i)           there is no collective bargaining agreement or relationship with
any labor organization;
 
(ii)          no labor organization or group of employees has filed any
representation petition or made any written demand for recognition, and no union
organizing or decertification efforts are underway or have been threatened in
writing, and no labor strike, work stoppage, slowdown, or other material labor
dispute has occurred or has been threatened in writing;
 


-37-

--------------------------------------------------------------------------------




 
 
(iii)          there are no pending worker’s compensation claims that could
reasonably be expected to have a Material Adverse Effect on the Company;
 
(iv)          there is no employment-related charge, complaint, grievance,
investigation, inquiry or obligation of any kind, pending or to the Company’s
Knowledge, threatened in any forum, relating to an alleged violation or breach
by the Company or any of its Subsidiaries (or their respective officers or
directors) of any employment related Legal Requirement.
 
(b)           Except as set forth on Schedule 5.22(b), there are no written
employment Contracts or severance Contracts or any Contracts which would require
the payment of any amounts due to the consummation of the Contemplated
Transactions with any present or former director, officer, or employee of the
Company or any of its Subsidiaries.  Company has made available to Purchaser
true and correct copies of all such Contracts.
 
(c)           Schedule 5.22(c) contains a true and complete list of the names
and titles of each director, officer, manager and other employee of the Company
and each of its Subsidiaries as of the date of this Agreement.  The Company has
made available to Purchaser the salary, wages, bonuses of each director,
officer, manager and employee identified on Schedule 5.22(c).
 
(d)           None of the Company or its Subsidiaries has implemented any plant
closing or mass layoff of employees that could implicate the Worker Adjustment
and Retraining Notification Act of 1988, as amended, or any similar foreign,
state, or local law, regulation, or ordinance, and no such action will be
implemented without advance notification and consent of the Purchaser.
 
(e)           The Company (i) is in material compliance with all applicable
foreign, federal, state and local laws, rules and regulations respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to its employees; (ii) has withheld and
reported all amounts required by law or by agreement to be withheld and reported
with respect to wages, salaries and other payments to its employees; (iii) is
not liable for any arrears of wages or any taxes or any penalty for failure to
comply with any of the foregoing; and (iv) is not liable for any payment to any
trust or other fund governed by or maintained by or on behalf of any
governmental authority, with respect to unemployment compensation benefits,
social security or other benefits or obligations for its employees (other than
routine payments to be made in the ordinary Course of Business).
 
5.23           Transactions with Affiliates.Schedule 5.23 contains a description
(by name, amount and type) of all Contracts with or commitments to present
shareholders, directors, officers or Affiliates of the Company  (or its
shareholders, directors, officers or employees).
 


-38-

--------------------------------------------------------------------------------




5.24           Employee Benefits.
 
(a)           Schedule 5.24(a) contains a complete and accurate list of each
Employee Benefit Plan. The Company has made available to Purchaser correct and
complete copies of: (i) all documents embodying each Employee Benefit Plan
including (without limitation) all amendments thereto and all related trust
documents, administrative service agreements, group annuity contracts, and group
insurance contracts; (ii) the most recent annual actuarial valuations, if any,
prepared for each Employee Benefit Plan; (iii) the three (3) most recent annual
reports (Form Series 5500 and all schedules and financial statements attached
thereto), if any, required under ERISA or the Code in connection with each the
Employee Benefit Plan; (iv) the most recent summary plan description together
with the summary(ies) of material modifications thereto, if any, required under
ERISA with respect to each the Employee Benefit Plan; (v) all Internal Revenue
Service (“IRS”) determination, opinion, notification and advisory letters, and
all applications and correspondence to or from the IRS or the United States
Department of Labor (“DOL”) with respect to any such application or letter, if
any; (vi) all communications material to any employee or employees of the
Company relating to any amendments, terminations, establishments, increases or
decreases in benefits, acceleration of payments or vesting schedules or other
events under an Employee Benefit Plan which would result in any material
liability to the Company; and (vii) all material correspondence to or from any
governmental agency relating to any the Employee Benefit Plan.
 
(b)           Except as set forth on Schedule 5.24(c), (i) the Company has
performed in all material respects all obligations required to be performed by
it under, is not in material default or violation of, and has no knowledge of
any material default or violation by any other party to each Employee Benefit
Plan, and each Employee Benefit Plan has been established and maintained in all
material respects in accordance with its terms and in compliance with all
applicable laws, statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) each Employee Pension Benefit Plan intended
to qualify under Section 401(a) of the Code has either received a favorable
determination, opinion, notification or advisory letter from the IRS with
respect to its qualified status under the current provisions of the Code or is
within its remedial amendment period under the Code and applicable treasury
regulations and IRS pronouncements in which to apply for such a letter, (iii) no
“prohibited transaction,” within the meaning of Section 4975 of the Code or
Sections 406 and 407 of ERISA, and not otherwise exempt under Section 4975 of
the Code or Section 408 of ERISA (or any administrative class exemption issued
thereunder), has occurred with respect to any Employee Benefit Plan; (iv) there
are no actions, suits or claims pending, or, to the Knowledge of the Company or
Sellers, threatened (other than routine claims for benefits) against any
Employee Benefit Plan or against the assets of any Employee Benefit Plan; (v)
there are no audits, inquiries or proceedings pending or, to the Knowledge of
the Company or Sellers, threatened by the IRS or DOL with respect to any
Employee Benefit Plan; (vi) the Company  is not subject to any penalty or tax
with respect to any Employee Benefit Plan under Section 502(i) of ERISA or
Sections 4975 through 4980 of the Code; and (vii) each Employee Benefit Plan
that provides for the deferral of compensation within the meaning of Section
409A of the Code and has been operated in good faith compliance with the
requirements of Section 409A of the Code and the pronouncements and rulings
thereunder since the effective date of such requirements or the adoption of the
plan, if later.
 


-39-

--------------------------------------------------------------------------------




(c)           All contributions (including all employer contributions and
employee salary reduction contributions) that are due have been made to each
such Employee Benefit Plan that is an Employee Pension Benefit Plan.  All
premiums or other payments that are due have been paid with respect to each such
Employee Benefit Plan that is an Employee Welfare Benefit Plan.  There are no
material Liabilities with respect to the Employee Benefits Plans that are
required to be reflected in the Financial Statements in accordance with GAAP
which have not been so reflected, and with respect to the Most Recent Financial
Statements, subject to normal year-end adjustments.
 
(d)           The Company has never maintained, established, sponsored,
participated in, or contributed to, any (i) Employee Benefit Plan subject to
Title IV of ERISA or Section 412 of the Code; (ii) “multiemployer plan” within
the meaning of Section (3)(37) of ERISA; or (iii) multiemployer plan, or any
plan described in Section 413 of the Code.
 
(e)           No Employee Welfare Benefit Plan provides, or reflects or
represents any liability to provide, retiree life insurance, retiree health or
other retiree employee welfare benefits to any person for any reason, except as
may be required by COBRA or other applicable statute, and the Company has never
represented, promised or contracted (whether in oral or written form) to any
employee (either individually or to employees as a group) or any other person
that such employee(s) or other person would be provided with retiree life
insurance, retiree health or other retiree employee welfare benefit, except to
the extent required by statute.
 
5.25           Guaranties.  Except as set forth on Schedule 5.25, none of the
Company or its Subsidiaries is a guarantor or surety of any other Person.
 
5.26           Insurance.Schedule 5.26 contains a complete list and description
(including the expiration date, premium amount and coverage thereunder) of all
policies of insurance and bonds presently maintained by, or providing coverage
for, the Company or its Subsidiaries, or any of their officers, directors or
employees as of the Closing Date.  All material terms, obligations and
provisions of each of such policies binding on the Company or its Subsidiaries
have been complied with, all premiums due thereon have been paid, and no notice
of cancellation with respect thereto has been received.  Except as set forth on
Schedule 5.26, none of the Company or its Subsidiaries will as of the Closing
Date have any Liability for premiums or for retrospective premium adjustments
for any period prior to the Closing Date.  The Company has made available to
Purchaser a true, correct and complete copy of each such insurance policy and
bond or summary thereof.
 
5.27           Environmental Matters.
 
(a)           Except as set forth on Schedule 5.27 and except with respect to
the Metro Tower, the Company and its Subsidiaries are in compliance with all
Environmental Requirements.
 
(b)           Except as set forth on Schedule 5.27 and except with respect to
the Metro Tower, the Company has not received any notice, report or other
information regarding any actual or alleged violation of Environmental
Requirements, or any liabilities or potential liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise), including any investigatory,
remedial or corrective obligations, relating to the Company or its Subsidiaries
or their respective facilities arising under Environmental Requirements.
 


-40-

--------------------------------------------------------------------------------




 
(c)           None of the Company or any Subsidiary has operated any underground
storage tanks at any property that the Company or any Subsidiary has at any time
owned, operated, occupied or leased.  To the Knowledge of the Company, no
Hazardous Materials are present in, on or under any property, including the land
and the improvements, ground water and surface water thereof, that the Company
or any Subsidiary has at any time owned, operated, occupied or leased.
 
(d)           Except as set forth on Schedule 5.27 and except with respect to
the Metro Tower, neither the Company or any Subsidiary has transported, stored,
used, manufactured, disposed of, released or exposed its employees or others to
Hazardous Materials in violation of any Environmental Requirements, nor has the
Company or any Subsidiary disposed of, transported, sold, or manufactured any
product containing a Hazardous Material (any or all of the foregoing being
collectively referred to herein as “Hazardous Materials Activities”) in
violation of any Environmental Requirements.  Except with respect to the Metro
Tower, the Company has no Knowledge of any fact or circumstance that is
reasonably likely to involve the Company or any Subsidiary in any environmental
litigation or impose upon the Company or any Subsidiary any environmental
Liability.
 
(e)           Except with respect to the Metro Tower, the Company and each of
its Subsidiaries currently holds all environmental approvals, permits, licenses,
clearances and consents (the “Environmental Permits”) necessary for the conduct
of Hazardous Material Activities by them, respectively, and other businesses of
the Company or any Subsidiary as such activities and businesses are currently
being conducted.
 
(f)           Except with respect to the Metro Tower, no action, proceeding,
revocation proceeding, amendment procedure, writ, injunction or claim is pending
or, to the Knowledge of the Company, threatened concerning any Environmental
Permit, Hazardous Material or any Hazardous Materials Activity of the Company or
any Subsidiary.
 
5.28           Certain Payments.  No director, officer, agent, or employee of
the Company or its Subsidiaries, or to the Company’s Knowledge any other Person
associated with or acting for or on behalf of the Company or its Subsidiaries,
has directly or indirectly (a) made any contribution, gift, bribe, rebate,
payoff, influence payment, kickback, or other payment to any Person, private or
public, regardless of form, whether in money, property, or services (i) to
obtain favorable treatment in securing business, (ii) to pay for favorable
treatment for business secured, (iii) to obtain special concessions or for
special concessions already obtained, for or in respect of the Company or its
Subsidiaries or any Affiliate of the Company or its Subsidiaries, or (iv) in
violation of any Legal Requirement, (b) established or maintained any fund or
asset that has not been recorded in the books and records of the Company.
 
5.29           Disclosure.  The representations and warranties contained in this
Article V and the Seller’s Disclosure Schedules, when taken as a whole in the
context made, do not contain any untrue statement of a fact or omit to state any
fact necessary in order to make the statements and information contained in this
Article V and the Seller’s Disclosure Schedules not misleading.
 


-41-

--------------------------------------------------------------------------------




Article VI
 
PRE CLOSING OBLIGATIONS
 
6.1           General.  Each of the Parties will use commercially reasonable
efforts to take all actions and to do all things proper or advisable in order to
consummate and make effective the Contemplated Transactions.
 
6.2           Regulatory Matters and Approvals.  Each of the Parties will give
any notices to, make any Filings with, and use commercially reasonable efforts
to obtain any Required Consents and to comply any Legal Requirements associated
with the consummation of the Contemplated Transactions, including obtaining any
authorizations, consents, and approvals of Governmental Authorities and any
consents or approvals referred to in Article III and Article V above, necessary
to consummate the Contemplated Transactions in accordance with the Legal
Requirements.  In furtherance and not in limitation of the foregoing, each of
the parties hereto will use all commercially reasonable efforts to (i) make or
cause to be made the applications or Filings required to be made by Purchaser or
the Company or any of their respective Subsidiaries with respect to any Legal
Requirements or Required Consents, including any Filings with the FCC, any State
PUC, or any municipal franchising authority necessary to obtain the Required
Telecommunications Notices and Consents, (ii) provide such notices to other
Persons, including customers of the Company, as shall be required to obtain the
Required Telecommunications Notices and Consents or to consummate the
Contemplated Transactions in accordance with the Legal Requirements, (iii) share
equally as between Purchaser and the Company any fees and expenses in connection
with the preparation, submission and prosecution of any notices, applications or
Filings associated with the Required Telecommunications Notices and Consents,
including all reasonably fees and expenses of counsel to the Company and (iv)
comply as expeditiously as practicable with any request under or with respect to
such Legal Requirements for additional information, documents or other materials
received from any Governmental Authority, including the FCC or any State PUC or
any municipal franchise authority in connection with such applications or
Filings or the Contemplated Transactions.  Each party hereto shall promptly
inform the others of any communications from any Governmental Authority
regarding any of the Contemplated Transactions or any of the Legal Requirements.
 
6.3           Operation of Business.  Except (i) as expressly required,
permitted or contemplated under this Agreement, (ii) as required, permitted or
contemplated in connection with the consummation of the Contemplated
Transactions,(iii) as otherwise required by any Legal Requirement or by any
Governmental Authority, or (iv) as set forth in Section 2.4, from and after the
date of this Agreement, the Company and its Subsidiaries (x) will not engage in
any practice, take any action, or enter into any transaction outside the
Ordinary Course of Business; (y) shall, through the Closing Date, use
commercially reasonable efforts to preserve its business and the assets and
maintain its existing Contracts and Permits and to preserve its relationships
with customers, employees, lessors and any other Persons having business
relations with the Company and its Subsidiaries; and (z) without limiting the
generality of the foregoing:
 
(a)           none of the Company or any of its Subsidiaries will authorize or
effect any change in its Organizational Documents;
 


-42-

--------------------------------------------------------------------------------




(b)           none of the Company or any of its Subsidiaries will grant any
options, warrants, or other rights to purchase or obtain any of its capital
stock or issue, sell, or otherwise dispose of any of its capital stock (except
upon the conversion or exercise of options, warrants, and other rights currently
outstanding);
 
(c)           the Company will not declare, set aside, or pay any dividend or
distribution with respect to its stock (whether in cash or in kind), or redeem,
repurchase, or otherwise acquire any of its capital stock outside the Ordinary
Course of Business;
 
(d)           none of the Company or any of its Subsidiaries will issue any
note, bond, or other debt security or create, incur, assume, or guarantee any
indebtedness for borrowed money or capitalized lease obligation outside the
Ordinary Course of Business;
 
(e)           none of the Company or any of its Subsidiaries will impose any
Lien upon any of its assets outside the Ordinary Course of Business;
 
(f)           none of the Company or any of its Subsidiaries will make any
capital investment in, make any loan to, or acquire the securities or assets of
any other Person outside the Ordinary Course of Business;
 
(g)           none of the Company or any of its Subsidiaries will make any
change in employment terms for any of its directors, officers, and employees
outside the Ordinary Course of Business; and
 
(h)           incur any Liability or make any investment with respect to the
Levelland Project without the prior written consent of the Purchaser;
 
(i)           the Company and its Subsidiaries will not commit to any of the
foregoing or any action in violation of Section 5.9 of this Agreement.
 
Through the Closing Date, the Company and its Subsidiaries shall not (except to
the extent that Purchaser has consented in advance in writing thereto): (i)
provide service or agree to provide service to any customer at rates that are
different than those that were in effect for such customer (or would have been
in effect for any new customer) as of January 1, 2007, (ii) offer any promotions
or special incentives or arrangements to customers that were not being offered
to all customers at January 1, 2007, including, but not limited to, any
promotions or special incentives or arrangements with respect to pricing or
usage, or (iii) amend or modify any Significant Customer Contract except for
renewals thereof in accordance with then existing market conditions and in the
Ordinary Course of Business.  The Company and its Subsidiaries shall maintain in
full force and effect all of its existing casualty, liability, and other
insurance in amounts not less than those in effect on the date hereof, except
for changes in such insurance that are made in the Ordinary Course of Business.
 
6.4           Notice of Developments.  The Purchaser shall promptly notify the
Sellers of the occurrence or non-occurrence of any fact or event which would be
reasonably likely to cause any condition set forth in Section 2.6 not to be
satisfied.  The Sellers shall promptly notify the Purchaser of  the occurrence
or non-occurrence of any fact or event which would be reasonably likely to cause
any condition set forth in Section 2.5 not to be satisfied.  Each Party will
give prompt written notice to the others of any material adverse development
causing a breach of any of its own representations and warranties Article III,
Article IV and Article V.  In this regard, each of the Company and the Sellers
may, on two (2) occasions no later than three (3) Business Days prior to the
Closing, supplement or amend the Seller’s Disclosure Schedule with respect to
any matter arising after the date of this Agreement, which, if existing as of
the date of this Agreement, would have been required to be set forth or
described in such Party’s schedules in order to make any representation or
warranty set forth in this Agreement true and correct as of such date.  Any such
amendment or supplement to the Sellers’ Disclosure Schedules shall be deemed to
have been made on and as of the Effective Date for all purposes
hereunder.  Within ten (10) Business Days of Purchaser’s receipt of any such
amendment or supplement to the Sellers’ Disclosure Schedules, the Purchaser
shall notify Sellers in writing of its determination of whether such amendment
or supplement to the Sellers’ Disclosure Schedules would constitute a Material
Adverse Change for purposes of Section 2.5(g).  In the event that the Purchaser
determines that such amendment or supplement to the Sellers’ Disclosure
Schedules does not constitute a Material Adverse Change for purposes of Section
2.5(g), elects to waive such closing condition with respect to such amendment or
supplement to the Sellers’ Disclosure Schedules or the Purchaser fails to
deliver such notice within the required time period, Purchaser shall not have
the right to or a claim for indemnification under Article VII with respect to
such amendment or supplement to the Sellers’ Disclosure Schedules.  Not in
limitation of the rights of the Purchaser to determine whether an amendment or
supplement to Sellers’ Disclosure Schedules constitutes a Material Adverse
Change, it is agreed that any amendment or supplement (or any amendment or
supplement which when combined with any prior amendment or supplement) that
discloses Liabilities or Damages in the aggregate or reductions in payments to
the Company by more than $250,000 shall be deemed to be a Material Adverse
Change unless Purchaser, in its sole discretion, shall agree in writing to
accept such amendment or supplement.
 


-43-

--------------------------------------------------------------------------------




 
6.5           Exclusivity.  During the term of this Agreement, none of the
Company, the Sellers, nor any of their respective affiliates, representatives,
officers, employees, directors, or agents will (i) solicit, initiate, or
encourage the submission of any proposal or offer from any Person relating to
the acquisition of all or substantially all of the Equity Interests or assets of
the Company (including any acquisition structured as a merger, consolidation,
recapitalization, purchase or sale of assets or capital stock, share exchange,
or any similar transaction or business combination involving the Company
(collectively a “Sale of the Company”)); or (ii) furnish any information with
respect to, assist, or participate in or in any other manner facilitate any
effort or attempt by any Person to do or seek to do any of the foregoing.  The
Company shall notify Purchaser immediately if any Person makes any proposal,
offer, inquiry, or contact with respect to any of the foregoing.
 
6.6           Risk of Customer Loss.  In the event that notice to customers is
required to obtain the Required Telecommunications Notices and Consents, then
the Purchaser shall bear the entire risk of any loss of customers or business
resulting therefrom and that no such loss or losses, nor the resulting effect
upon the business, results of operations, financial condition or prospects of
the Company shall constitute a Material Adverse Change in the Company’s
business, financial condition or prospects, be deemed to have the effect of
causing a breach in the representations or warranties of the Sellers and the
Company under Articles III and V, whether or not disclosed in the Disclosure
Schedule hereto, or otherwise excuse Purchaser’s obligation to consummate the
Contemplated Transactions in accordance with this Agreement.
 


-44-

--------------------------------------------------------------------------------




6.7           Public Disclosure.  The Parties hereto agree that prior to the
Closing Date, none of them will make or engage in any press release, publicity
or other public disclosure of the matters which are the subject of this
Agreement without the prior written consent of Purchaser and the Company, unless
such party believes in good faith upon consultation with counsel that such press
release, publicity or other public disclosure is required by law or legal
process, in which event such party will give Purchaser and the Company as much
advance notice thereof as is practicable under the circumstances and will give
good faith consideration to any comments made with respect thereto by the other
Parties hereto prior to the time when such press release, publicity or other
public disclosure is made.
 
6.8           AMEX and Shareholder Approval; Information Statement.
 
(a)           In the event Purchaser’s shareholders are required to approve the
Contemplated Transactions and the Purchaser elects or is required to hold a
special meeting of its shareholders, Purchaser shall, as soon as reasonably
practicable, prepare and file with the SEC, and will use all commercially
reasonable efforts to have cleared by the SEC and thereafter mail (or otherwise
make available in compliance with the SEC rules and regulations) to its
shareholders as promptly as practicable, a proxy statement and a form of proxy,
in connection with the vote of Purchaser’s shareholders with respect to the
approval of this Agreement, the Contemplated Transactions and the issuance of
shares of Xfone Common Stock with a value of up to thirty percent (30%) of the
Purchase Price.  Purchaser shall include in such proxy statement the
recommendation of the Board of Directors of Purchaser that shareholders vote in
favor of this Agreement, the Contemplated Transactions and the issuance of
shares of Xfone Common Stock hereunder.  The proxy statement shall comply as to
form in all material respects with the rules and regulations promulgated by the
SEC under the Securities Act and the Exchange Act, respectively.
 
(b)           In the event Purchaser’s shareholders are required to approve the
Contemplated Transactions, then as promptly as practicable after the
determination that approval of the Purchaser’s shareholders is required, the
Purchaser shall, in accordance with applicable law, the rules and regulations of
the AMEX and the Tel Aviv Stock Exchange, and the Purchaser’s charter and
bylaws, obtain and provide to the Sellers copies of the written consent or
consents of the Purchaser’s shareholders or minutes from a duly called, properly
noticed and convened special meeting of shareholders, approving this Agreement,
the Contemplated Transactions and the issuance of shares of Xfone Common Stock
with a value of up to thirty percent (30%) of the Purchase Price.  Such consent
or consents shall be signed by the holders of a majority of the shares of Xfone
Common Stock that are entitled to vote or as may otherwise be required by the
rules and regulation of AMEX and the Tel Aviv Stock Exchange, other applicable
law or the Purchaser’s charter and bylaws (the “PurchaserShareholder Consent”)
or if approval was obtained at a special meeting of Purchaser’s shareholders,
the minutes of such meeting shall be certified by the Secretary of the Purchaser
(the “PurchaserShareholder Vote”).
 
(c)           In the event Purchaser Shareholder Consent is obtained, the
Purchaser shall promptly prepare, file with the SEC and mail to its shareholders
an information statement which shall include notice of the Purchaser Shareholder
Consent to those shareholders who have not consented in writing and who, if the
action had been taken at a meeting, would have been entitled to notice of the
meeting if the record date for such meeting had been the date of the Purchaser
Shareholder Consent. The information statement shall comply as to form in all
material respects with the rules and regulations promulgated by the SEC under
the Securities Act and the Exchange Act, respectively.
 


-45-

--------------------------------------------------------------------------------




 
(d)           If, on or before January 15, 2008 (x) the shares of Xfone Common
Stock shall not have been approved for listing on AMEX and (y) the Purchaser
Shareholder Vote is required by applicable rules and regulations and has not
been obtained or will likely not be obtained on or before January 15, 2008, then
upon written notice provided by the Purchaser to the Company and the Sellers’
Representative on or before three (3) Business Days prior to the January 15,
2008, the Expiration Date may be extended from January 15, 2008 to a date no
later than February 15, 2008 provided that all of the following conditions have
been met on or before January 15, 2008:
 
(i)           Except for the Purchaser Shareholder Consent and the Purchaser
Shareholder Vote and the payment of the Purchase Price, all of the conditions to
the Company’s and Sellers’ obligations to close set forth in Section 2.6 shall
have been satisfied or waived in writing by the Company and the Sellers’
Representative in their sole and exclusive discretion; and
 
(ii)           Definitive agreements providing Purchaser with the financing or
financings sufficient to pay the Purchase Price in full and to fulfill its
obligations under this Agreement shall have been executed and delivered by
Purchaser and all lenders, investors, or other counterparties thereto
(“Financing Documents”) and such Financing Documents either (x) do not contain
any conditions to any of such lenders’, investors’ or other counterparties’
obligations to close other than the closing of this Agreement or (y) all of such
conditions to closing have been satisfied or waived in writing by such lenders,
investors and other counterparties thereto; and
 
(iii)           The Company and the Sellers’ Representative shall have received
the written consent(s), voting agreement(s) or other commitment(s) of the
holders of record of a majority of the shares of Xfone Common Stock outstanding
and entitled to vote in connection with the Purchaser Shareholder Vote; and
 
(iv)           The Purchaser shall have prepared, filed and cleared with the
SEC, and mailed (or otherwise made available in compliance with the SEC rules
and regulations) to its shareholders of record, a proxy statement and a form of
proxy, in connection with the vote of Purchaser’s shareholders with respect to
the approval of this Agreement, the Contemplated Transactions, the issuance of
shares of Xfone Common Stock with a value of up to thirty percent (30%) of the
Purchase Price and any other matters required by the rules and regulations of
AMEX, other applicable law or the Purchaser’s charter and bylaws, and such proxy
statement shall include the recommendation of the Board of Directors of
Purchaser that shareholders vote in favor of all of such matters and
shall  provide for a meeting date no later than five (5) Business Days prior to
February 15, 2008.
 


-46-

--------------------------------------------------------------------------------




6.9           Metro Tower Inspection and Abatement Matters.
 
(a)           During sixty (60) Business Days after the date of this Agreement
(“Inspection Period”), Purchaser and its agents shall have the right to enter
upon Metro Tower upon one (1) Business Day prior notice to the Company and to
perform, at Purchaser’s expense, such economic, surveying, engineering,
topographic, environmental, marketing and other tests, studies and
investigations as Purchaser may deem appropriate.  During the Inspection Period,
the officers of the Company shall make themselves available to Purchaser and the
Company shall make available to Purchaser, its employees, agents, auditors,
engineers, attorneys, potential lessees and other designees who shall disclose
all matters which they are actually aware of with respect to the Metro Tower and
will answer pertinent questions concerning the Metro Tower to the best of their
knowledge.  During the Inspection Period, the Company shall make available for
inspection and/or copying, originals or copies of any existing architectural and
engineering studies, surveys, title insurance policies, zoning and site plan
materials, correspondence, environmental audits and reviews, books, records and
other materials or information relating to the Metro Tower.
 
(b)           On or before the expiration of the Inspection Period, Purchaser
shall notify the Sellers and the Company in writing of any matters with respect
to the Metro Tower that Purchaser is unwilling to accept (collectively,
“Objections”).  Neither the Sellers nor the Company shall be obligated to incur
any expenses to cure, remove or discharge, any Objections unless the Sellers’
Representative and the Company agree to cure, remove or discharge such
Objections as hereinafter provided.  The Sellers’ Representative and the Company
shall notify Purchaser within five (5) Business Days after receipt of notice of
Objections whether the Sellers and the Company agree to cure, remove or
discharge such Objections.  If the Sellers’ Representative and the Company
notify Purchaser in writing within such five (5) Business Day period that they
agree to cure, remove or discharge such Objections, the Company shall correct
such Objections on or before the Closing Date to the reasonable satisfaction of
Purchaser. If the Sellers’ Representative and the Company do not notify
Purchaser within such five (5) Business Day period of their agreement to cure,
remove or discharge such Objections, the Sellers’ Representative and the Company
shall be deemed to have elected not to cure, remove or discharge such
Objections, and Purchaser shall, within ten (10) Business Days after the
Seller’s notice not to cure the Objections or, if no such notice by Sellers is
provided, within fifteen (15) Business Days after the expiration of the
Inspection Period, elect either (1) to waive such Objections, or (2) to
terminate this Agreement, in which case, notwithstanding anything contained in
Section 7.2, no liquidated Damages shall be due and payable by any Party and the
Parties shall be released from all further obligations hereunder except those
which expressly survive a termination of this Agreement.
 
(c)           Within one hundred and twenty (120) calendar days of the date of
this Agreement, the Company agrees to repair, cure, remove or discharge each
matter set forth on Schedule 6.9(c) in the manner described on Schedule 6.9(c)
(“Abatement Matters”).  The Company shall provide notice to Purchaser of the
date of completion of the Abatement Matters and shall afford Purchaser the
opportunity to inspect and accept such Abatement Matters as provided in Section
6.9(d).
 


-47-

--------------------------------------------------------------------------------




(d)           After receipt of notice of completion of the Abatement Matters,
Purchaser shall have the right to enter upon Metro Tower upon one (1) Business
Day prior notice to the Company and to inspect the Abatement Matters.  If the
Company does not receive from Purchaser a written objection to the Company’s
notice of completion prior to the close of business on the fifteenth (15th)
Business Day following delivery thereof, Purchaser shall be deemed to have
waived any objections to the Abatement Matters, the condition to closing set
forth in Section 2.5(r) shall be deemed to have been satisfied and the Parties
shall proceed to Closing as contemplated by this Agreement.  If Purchaser shall
reasonably determine that the Abatement Matters have not been completed as
described on Schedule 6.9(c), it shall deliver written notice of any objection
it may have to the Company and the Sellers’ Representative prior to the close of
business on the fifteenth (15th) Business Day following delivery by the Company
of its notice of completion of the Abatement Matters.  Such notice shall detail
with specificity any failure of the Abatement Matters to meet the requirements
of Schedule 6.9(c), and the Company shall then either (i) resolve the matters
described in Purchaser’s notice of objection and thereafter, recommence the
process contemplated by the last sentence of Section 6.9(c) and this Section
6.9(d) or (ii) submit the matter or matters to binding arbitration by an
engineer or engineers with subject matter expertise in the repairs that are the
subject of Purchaser’s objection notice.  The arbitrator or arbitrators shall be
mutually agreed upon by the Sellers’ Representative, the Company and Purchaser,
or, failing such agreement shall be RBG Engineering.  If an arbitrator or
arbitrators shall determine that the Abatement Matters, or any of them, have not
been completed in the manner contemplated by Schedule 6.9(c), the Company shall
promptly complete same and recommence the process contemplated in the last
sentence of Section 6.9(c) and this Section 6.9(d), but shall, in the meantime,
be solely responsible for the fees and expenses of any of the arbitrators making
an adverse determination against the Sellers’ Representative and the
Company.  Purchaser shall be responsible for the fees and expenses of any
arbitrators concluding that notwithstanding a Purchaser objection, the repairs
in question meet the requirements of Schedule 6.9(c).  If all of the arbitrators
shall determine that the repairs in their respective subject matter of expertise
have been completed in accordance with Schedule 6.9(c), they shall so notify the
Sellers’ representative, the Company and Purchaser.  Upon receipt of the notice
contemplated in the preceding sentence, the condition to closing set forth in
Section 2.5(r) shall be deemed to have been satisfied and the Parties shall
proceed to Closing as contemplated by this Agreement.
 
6.10           Insurance. The Sellers covenant and agree to cause the Company to
purchase such directors’ and officers’ liability tail coverage for a period of
at least six years and shall pay for such tail coverage before Closing or, if
the amount of such payment is included in the Transaction Expenses payable as
provided in Section 2.2(b)(i), at Closing.
 
6.11           Levelland Segregated Account.  The Company covenants and agrees
that any and all funds whatsoever spent. used or otherwise applied to
expenditures related to or in connection with the Levelland Project will first
be deposited into the Levelland Segregated Accounts.
 
 


-48-

--------------------------------------------------------------------------------


ARTICLE VII
 
REMEDIES FOR BREACHES OF THIS AGREEMENT.
 
7.1           Termination Events.  This Agreement may, by written notice, be
terminated prior to Closing as follows:

(a)           by either Purchaser or Sellers’ Representative if a material
breach of any provision of this Agreement has been committed by the other party
and such breach has not been waived or cured or is not capable of being cured
within 20 Business Days;
 
(b)           (i) by Purchaser if any of the conditions in Section 2.5 has not
been satisfied as of the Closing Date or if satisfaction of such a condition is
or becomes impossible (other than through the failure of Purchaser to comply
with its obligations under this Agreement) and Purchaser has not waived such
condition on or before the Closing Date; or (ii) by the Sellers’ Representative,
if any of the conditions in Section 2.6 has not been satisfied on or before the
Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Sellers to comply with their obligations
under this Agreement) and Sellers have not waived such condition on or before
the Closing Date;
 
(c)           by mutual consent of Purchaser and Sellers’ Representative;
 
(d)           by either Purchaser or Sellers’ Representative if the Closing has
not occurred (other than through the failure of any party seeking to terminate
this Agreement to comply fully with its obligations under this Agreement) on or
before the Expiration Date, or such later date as the Parties may agree upon in
writing;
 
(e)           by Purchaser or Sellers’ Representative or the Company upon
payment of the liquidated Damages set forth in Section 7.2; or
 
(f)           by Purchaser as provided in Section 6.9(b).
 
7.2           Effect of Termination.  If this Agreement is terminated pursuant
to Section 7.1, all further obligations of the Parties under this Agreement will
terminate, except that the obligations in Sections 6.7 and 9.6 will survive;
provided, however, that if this Agreement is terminated pursuant to Section
7.1(a), (b) or (e), the Parties agree that it would be difficult or impossible
to establish the actual Damages of the termination and agree that the
terminating Party with respect to termination under Section 7.1(a) or (b) or the
nonterminating Party with respect to termination under Section 7.1(e) shall be
entitled to liquidated Damages equal to one million dollars ($1,000,000.00) as
its sole and exclusive remedy, unless the Purchaser is entitled to terminate
this Agreement because of a breach of this Agreement by the Sellers or Company
as provided in Section 7.1(a) or (b) or Sellers’ Representative or the Company
terminate this Agreement pursuant to Section 7.1(e) and there is entered into an
agreement for a Sale of the Company (as defined in Section 6.5 hereof) within
eighteen (18) months of the termination, then in such event the Purchaser shall
be entitled to additional liquidated Damages, if any, equal to 5% of the cash
purchase price paid, plus the fair market value of any securities delivered in
respect of the purchase price (as determined by the Company’s Board of Directors
in its reasonable discretion) less any liquidated Damages previously paid.  To
the extent that any such subsequent transaction shall call for deferred
payments, Purchaser shall, at the time of such payments, receive 5% thereof as
additional liquidated Damages.  Such liquidated damage amount is not a penalty
but has been agreed upon as a reasonable substitution for actual indirect and
consequential Damages due to the termination.  Notwithstanding the foregoing,
Sellers shall not be obligated to pay nor shall any amounts become due under
this Section 7.2 resulting from a failure of the conditions set forth in Section
2.5(p) to occur or resulting from the exercise of Sellers’ right to amend or
supplement the Sellers’ Disclosure Schedules as set forth in Section 6.4.  No
liquidated Damages shall be due and payable by any Party upon a termination
pursuant to Section 7.1(c), (d) or (f).
 


-49-

--------------------------------------------------------------------------------




 
7.3           Survival of Representations, Warranties and Covenants.  The
representations and warranties of the Parties contained in Article III, Article
IV and in Article V and fraud shall survive the Closing and continue in full
force and effect during the period ending on the second anniversary thereof (the
“Survival Period”).  Notwithstanding the foregoing, with respect to matters
covered by Section 5.12 (Tax Matters), the Survival Period shall continue in
full force and effect during the period ending on the day after the applicable
statute of limitations and, with respect to matters covered by Section 3.1
(Organization of Seller), Section 3.2 (Authorization of Transaction), Section
3.4 (Non-contravention), Section 3.5 (Company Shares) and Section 5.2
(Capitalization), the Survival Period shall continue in full force and effect
indefinitely after the Closing.
 
7.4           Indemnification Provisions for Purchaser’s Benefit.
 
(a)           In the event a Seller breaches any of its representations,
warranties, or covenants contained in this Agreement (after giving effect to any
amendment or supplement to the Sellers’ Disclosure Schedules accepted by
Purchaser pursuant to Section 6.4), provided that Purchaser makes a written
claim for indemnification against the Sellers pursuant to Section 7.6 within the
applicable Survival Period, then such Seller shall indemnify Purchaser, each of
its parents and Subsidiaries, and their respective officers, directors,
shareholders, employees, agents and successors (the “Purchaser Indemnified
Party”), from and against any Adverse Consequences such Purchaser Indemnified
Party shall suffer caused by the breach; provided, however, that except for
breaches of the Sellers’ respective representations and warranties set forth in
Section 3.1, 3.2, 3.4 and 3.5, no Seller shall have any obligation hereunder to
indemnify any Purchaser Indemnified Party from and against any Adverse
Consequences in an amount exceeding such Seller’s Allocable Share of the then
remaining Escrow Amount; provided further that no Seller shall be obligated to
indemnify for Adverse Consequences pursuant to this Section 7.4(a) arising from
breaches of Section 3.1, 3.2, 3.4 and 3.5 in excess of such Seller’s Allocable
Share of the Purchase Price (after taking into account any other amounts payable
by the Seller under this Article VII).
 
(b)           In the event that the Company breaches any of its representations,
warranties or covenants contained in this Agreement (after giving effect to any
amendment or supplement to the Sellers’ Disclosure Schedules accepted by
Purchaser pursuant to Section 6.4 and without giving effect to materiality terms
such as “material,” “Material Adverse Change,” or “Material Adverse Effect”),
provided that Purchaser makes a written claim for indemnification against the
Sellers pursuant to Section 7.6 within the applicable Survival Period, then each
Seller shall indemnify the Purchaser Indemnified Parties, severally and not
jointly, from and against such Seller’s Allocable Share of any Adverse
Consequences such Purchaser Indemnified Party shall suffer in excess of $250,000
in the aggregate (the “Deductible”), caused by the breach; provided, however,
that except for breaches of Section 5.2, Sellers shall not have any obligation
hereunder to indemnify any Purchaser Indemnified Party from and against any
Adverse Consequences in an amount exceeding the Seller’s Allocable Share of the
then remaining Escrow Amount; provided further that the Deductible shall not
apply to Adverse Consequences arising from breaches of Section 5.5 or Section
5.12; provided further that no Seller shall be obligated to indemnify for
Adverse Consequences pursuant to this Section 7.4(b) arising from breaches of
Section 5.2 in excess of such Seller’s Allocable Share of the Purchase Price
(after taking into account any other amounts payable by the Seller under this
Article VII).
 


-50-

--------------------------------------------------------------------------------




 
(c)           In the event the Purchaser, in connection with its obligations
under Section 8.1, is required by a settlement of claim or judgment approved by
the Sellers’ Representative or a final, non-appealable judgment of a court with
jurisdiction over the matter to pay an amount in excess of the Non-Participating
Shareholders Holdback, provided that Purchaser makes a written claim for
indemnification against the Sellers pursuant to Section 7.6 within the
applicable Survival Period, then each Seller shall indemnify the Purchaser
Indemnified Parties, severally and not jointly, from and against such Seller’s
Allocable Share of such excess plus any Damages directly related thereto;
provided, however, that Sellers shall not have any obligation hereunder to
indemnify any Purchaser Indemnified Party from and against any such excess in an
amount exceeding the Seller’s Allocable Share of the then remaining Escrow
Amount.
 
7.5           Indemnification Provisions for Seller’s Benefit.
 
(a)           In the event Purchaser breaches any of its representations,
warranties, or covenants contained in this Agreement, and provided that any
Seller Indemnified Party (defined below), as the case may be, makes a written
claim for indemnification against Purchaser pursuant to Section 7.6 within the
applicable Survival Period, then Purchaser shall indemnify the Sellers, and each
of their respective parents and Subsidiaries, and their respective officers,
directors, shareholders, employees, agents and successors (the “Seller
Indemnified Party”) from and against the entirety of any Adverse Consequences
such Seller Indemnified Party shall suffer caused by the breach; provided that
in the event of breaches of Section 4.5 or 4.6, then the Seller’s remedies shall
be limited to rescission of the sale of all of the shares of Xfone Common Stock
received by such Seller at Closing pursuant to such Seller’s Xfone Subscription
Agreement and the payment by Purchaser to such Seller of cash in the amount
equal to what such Seller would have received had such Seller elected not to
reinvest its Allocable Sale Price in Xfone Common Stock.
 
(b)           Purchaser will indemnify, defend and hold harmless each Seller
Indemnified Party, from and against any Adverse Consequences to the extent
arising from or relating to the ownership of the Company or the conduct of its
business or the business of its Subsidiaries at any time from and after the
Closing, except to the extent that any such Seller Indemnified Party has
indemnified Purchaser for such Adverse Consequence pursuant to Section 7.4.
 
 


-51-

--------------------------------------------------------------------------------


7.6           Indemnification Procedures.
 
(a)           Any Party that is or may be entitled to indemnification under this
Article VII (the “Indemnified Party”) will promptly after (i) the receipt of
notice by an Indemnified Party of the commencement of any claim of Third Parties
covered by this Article VII (a “Third-Party Claim”) or (ii) the discovery by the
Indemnified Party of the Liability, facts or circumstances giving rise to a
claim for indemnification, the Indemnified Party shall notify in writing thereof
(a “Claim Notice”) the Party who is or may be obligated to provide such
indemnification (the “Indemnifying Party”) in writing of any matter that relates
or may relate to a claim for indemnification under this Article VII.  Such Claim
Notice shall include (x) a reasonable description of the basis for such claim
(to the extent then known) and, to the extent then known, the amount (or
estimate of the amount) of the Adverse Consequences for which indemnification is
being claimed and (y) a reference to the Section or Article of this Agreement
under which indemnification is being claimed.  The omission of any Indemnified
Party to so notify the Indemnifying Party of any such action shall not relieve
the Indemnifying Party from any Liability which it may have to such Indemnified
Party under this Article VII unless, and only to the extent that, such omission
results in the Indemnifying Party being actually prejudiced as a result thereof.
 
(b)           If an Indemnifying Party disputes its Liability, in whole or in
part, for any claim as set forth in a Claim Notice it shall, within fifteen (15)
days of its receipt of the Claim Notice, deliver to the Indemnified Party a
written statement setting forth in reasonable detail the basis for the dispute
(the “Dispute Statement”).  In the event an Indemnifying Party does not dispute
a claim as set forth in a Claim Notice or only disputes a portion thereof, then
the amount of the claim described in the Claim Notice, or the portion thereof
not disputed with particularity in a Dispute Statement, shall be deemed to be
admitted and any Adverse Consequences incurred by the Indemnified Party
resulting therefrom (subject to the limitations on indemnification set forth in
this Article VII) shall be due and payable from the then remaining Escrow Amount
to the Indemnified Party by the Indemnifying Party.  In the event an
Indemnifying Party delivers a timely Dispute Statement, then the Parties agree
to use good faith efforts to resolve the matter within thirty (30) Business Days
of the Dispute Statement.  The portion of the claim described in the Claim
Notice that is disputed by the Indemnifying Party shall not be due and payable
until the Parties resolve such matter or upon a final decision of a court of
competent jurisdiction or a written agreement by the Parties.
 
(c)           The Indemnifying Party may contest and defend in good faith a
Third-Party Claim, provided such contest is made without cost or prejudice to
the Indemnified Party, and provided that within fifteen (15) days after the
Indemnifying Party’s receipt of the Claim Notice (or sooner if required to avoid
prejudicing the rights of the Indemnified Party), the Indemnifying Party
notifies the Indemnified Party of its desire to defend and contest such
claim.  The Indemnified Party will reasonably cooperate with the Indemnifying
Party in its investigation and response to any Third-Party Claim.  If the
Indemnifying Party does not so notify the Indemnified Party of its desire to
contest and defend the Third-Party Claim, (a) it will nonetheless be entitled to
participate in any proceeding regarding a Third-Party Claim for which the
Indemnifying Party may have indemnification obligations hereunder, and (b) the
Indemnifying Party will reimburse the Indemnified Party on demand for any
payment actually made by the Indemnified Party at any time after the Closing
with respect to any Adverse Consequences to which the obligation of indemnity
relates (subject to the limitations on indemnification set forth in this Article
VII).
 
(d)           Notwithstanding the provisions set forth in Section 7.6(a), the
Indemnified Party shall have the right to retain its own counsel and the
Indemnifying Party will remain responsible for any Adverse Consequences
(including the payment of the Indemnified Party’s reasonable attorneys’ fees and
expenses) that the Indemnified Party may incur to the fullest extent provided in
this Article VII, if (i) the Indemnifying Party does not actively and diligently
defend the Third-Party Claim, or (ii) the Indemnified Party’s counsel shall have
advised the Indemnified Party in writing, with a copy to the Indemnifying Party,
that there is a conflict of interest that could make it inappropriate under
applicable standards of professional conduct to have common counsel or that
there are one or more legal or equitable defenses available to the Indemnified
Party that are different from or in addition to those available to the
Indemnifying Party.
 


-52-

--------------------------------------------------------------------------------




 
7.7           Other Indemnification Provisions.
 
(a)           All indemnification payments actually made by or on behalf of the
Parties under this Article VII will be deemed to be adjustments to the Purchase
Price.  The Parties acknowledge and agree that a Party making any
indemnification payment under this Article VII shall be entitled to file an
amendment to its Tax Returns to reflect such adjustments to the Purchase Price.
 
(b)           Each Seller hereby agrees that it will not make any claim for
indemnification against the Company or its Subsidiaries by reason of the fact it
was a holder of an Equity Interest, directly or indirectly, of the Company
(whether such claim is for judgments, Damages, penalties, fines, costs, amounts
paid in settlement, losses, expenses, or otherwise and whether such claim is
pursuant to any statute, Organizational Document, Contract, or otherwise) with
respect to any action, suit, proceeding, complaint, claim, or demand brought by
Purchaser against Seller (whether such action, suit, proceeding, complaint,
claim, or demand is pursuant to this Agreement, applicable law, or otherwise).
 
(c)           The amount of any Adverse Consequence for which indemnification is
provided under this Article VII shall be net of (i) any amounts actually
recovered by the Indemnified Party, under insurance policies in effect and
applicable to such Adverse Consequence; (ii) Tax benefits to an Indemnified
Party and (iii) any amounts actually recovered by the Indemnified Party pursuant
to any indemnification by or indemnification agreement with any Third Party.
 
(d)           No Party shall be entitled to indemnification under this Article
VII with respect to any Adverse Consequence that is attributable to any fraud,
gross negligence or willful misconduct by such Party or any of its Affiliates.
 
(e)           The indemnities herein are intended solely for the benefit of the
Persons expressly identified in this Article VII (and their permitted successors
and assigns) and are in no way intended to, nor shall they, constitute an
agreement for the benefit of, or be enforceable by, any other Person.
 
(f)           THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO RECOVER
PUNITIVE, EXEMPLARY, SPECIAL, CONSEQUENTIAL OR SIMILAR DAMAGES IN ANY ACTION
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY; PROVIDED, HOWEVER, THAT THIS SECTION 7.7(i) SHALL NOT LIMIT A PARTY’S
RIGHT TO RECOVERY UNDER ARTICLE VII FOR ANY SUCH DAMAGES TO THE EXTENT SUCH
PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION WITH A
MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION UNDER
ARTICLE VII.
 


-53-

--------------------------------------------------------------------------------




 
7.8           Exclusive Remedy; Escrow.
 
(a)           IN THE ABSENCE OF FRAUD, EXCEPT AS PROVIDED IN SECTION 7.1 and
7.2, THE RIGHT OF THE PARTIES TO ASSERT INDEMNIFICATION CLAIMS AND RECEIVE
INDEMNITY PAYMENTS UNDER THIS ARTICLE VII IS THE SOLE AND EXCLUSIVE RIGHT AND
REMEDY EXERCISABLE BY THE PARTIES WITH RESPECT TO ANY LOSSES ARISING OUT OF ANY
BREACH BY ANY PARTY OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF
SUCH PARTY SET FORTH IN THIS AGREEMENT OR OTHERWISE RELATING TO THE CONTEMPLATED
TRANSACTIONS.  NO PARTY WILL HAVE ANY OTHER REMEDY (STATUTORY, EQUITABLE, COMMON
LAW OR OTHERWISE) AGAINST ANY OTHER PARTY WITH RESPECT TO SUCH MATTERS, AND ALL
SUCH OTHER REMEDIES ARE HEREBY WAIVED.  THE PARTIES RECOGNIZE AND AGREE THAT THE
INDEMNITIES CONTAINED IN THIS ARTICLE VII MAY HAVE THE EFFECT OF INDEMNIFYING A
PARTY FOR ITS OWN NEGLIGENCE OR GROSS NEGLIGENCE.
 
(b)           As security for the Sellers’ obligations, if any, under Section
2.2(d) and (e) and this Article VII, the Sellers agree that an amount equal to
fifteen percent (15%) of the Purchase Price (which for these purposes shall be
no less than Forty Two Million and No/100 Dollars ($42,000,000.00) (i.e. 15% of
the cash for those Sellers receiving cash only and 15% of the cash and Xfone
Common Stock for the Sellers who have elected to reinvest a portion of their
Allocable Sale Price in Xfone Common Stock) shall be deposited with the Escrow
Agent and held pursuant to the Escrow Agreement as provide in Section
2.2(b)(ii).  It is understood and agreed that any Xfone Common Stock deposited
with the Escrow Agent by any Seller shall be issued and outstanding on the books
of Purchaser, and such Seller shall be the owner thereof and retain all rights
commensurate with the ownership of common stock, including, without limitation,
the right to dividends and the right to vote such shares, but such shares shall
be registered in the Escrow Agent’s name until the Escrow Agreement is
terminated.
 
(c)           The Parties hereby acknowledge and agree that except with respect
to breaches of Section 3.1, 3.2, 3.4, 3.5 and 5.2, the then remaining portion of
the Escrow Amount shall be the sole and exclusive source of recovery for any of
Sellers’ obligations under Section 2.2(d) and (e) and this Article VII.  For
purposes of satisfying Sellers’ obligations under Section 2.2(d) and (e) and
this Article VII, any shares of Xfone Common Stock constituting a portion of the
Escrow Amount that are withdrawn by a Purchaser Indemnified Party shall be
valued at the same price as they were valued at as of the Closing Date.  The
Escrow Amount shall be governed by the terms of this Agreement and the Escrow
Agreement.
 
(d)           Each Seller shall only be responsible for such Seller’s Allocable
Share of any amounts due to Purchaser under Section 2.2(d) and (e) or due to any
Purchaser Indemnified Party as provided in this Article VII (“Seller’s Pro-Rata
Portion”).  For any Seller who has deposited cash and Xfone Common Stock, such
Seller’s Pro-Rata Portion shall be satisfied from the cash and Xfone Common
Stock in the same proportions as the cash or Xfone Common Stock deposited in the
Escrow Amount on the Closing Date for such Seller.
 


-54-

--------------------------------------------------------------------------------




Article VIII
 
POST-CLOSING COVENANTS & OTHER AGREEMENTS
 
 
8.1           Non-Participating Shareholders.  In the event that the Purchaser
is unable to acquire all of the outstanding Equity Interests of the Company at
Closing pursuant to this Agreement, Purchaser covenants and agrees that it shall
within one hundred and eighty (180) days of the Closing Date effectuate a
merger, combination or other legally permissible transaction to acquire the
balance of any such outstanding Equity Interests in the Company held by any
Third Party (a “Non-Participating Shareholder”) in accordance with all
applicable Legal Requirements.  Purchaser covenants and agrees that the purchase
price consideration for all such Equity Interests held by such Non-Participating
Shareholder shall be in cash, and shall be equal in amount to what otherwise
would have been the sum of such Equity Interest holder’s Allocable Sale Price up
to an amount, in the aggregate, equal to the Non-Participating Shareholders
Holdback.
 
8.2           Indemnification.  After the Closing, Purchaser will not take, and
will cause the Company and its Subsidiaries not to take, any action to alter,
reduce, impair or otherwise diminish or that would otherwise breach, violate,
contravene, conflict with, result in a breach of, or constitute a default under
(i) any exculpatory or indemnification provisions now existing in the
Organizational Documents of the Company and its Subsidiaries for the benefit of
any individual who served as a director or officer of the Company and/or its
Subsidiaries at any time prior to the Closing or (ii) any provision of the
directors’ and officers’ liability tail coverage purchased by the Company as
provided in Section 6.10.
 
8.3           Employee Benefits.  Purchaser covenants and agrees that for a
period of at least one (1) year after the Closing that Purchaser shall cause the
Company to provide the Company’s employees with medical, dental and other health
insurance and benefits that are no less favorable in coverage, costs, amounts
and participation rights than in effect immediately prior to the Closing.
 
8.4           Further Assurances.  In case at any time after the Closing any
further actions are necessary to carry out the purposes of any of the
Contemplated Transactions, each of the Parties will take such further actions
(including the execution and delivery of such further instruments and documents)
as any other Party may reasonably request (unless the requesting Party is
entitled to indemnification therefor under Article VII).
 
8.5           Third Party Beneficiaries.  The Non-Participating Shareholders and
the officers and directors of the Company and its Subsidiaries and each of the
Seller Indemnified Parties shall be third party beneficiaries of Articles VII
and Article VIII to the extent of the obligations of the Purchaser or any
Indemnifying Party thereunder.  The Company Releasees and the Seller Releasees
shall be third party beneficiaries of Section 8.7(a) and Section 8.7(b)
respectively.  Jackson Walker L.L.P. is a third party beneficiary of Section
3.10.
 
 


-55-

--------------------------------------------------------------------------------


8.6           Metro Tower Disclaimer.
 
(a)           Purchaser acknowledges that agents and representatives of
Purchaser inspected and examined the Metro Tower to the extent deemed necessary
by Purchaser in order to enable Purchaser to evaluate its condition and
Purchaser and its agents and representatives are qualified to make such
inspection.
 
(b)           PURCHASER HEREBY AGREES THAT THE METRO TOWER SHALL BE ACQUIRED BY
PURCHASER IN AN “AS-IS, WHERE IS” CONDITION, WITH ALL FAULTS, AND WITHOUT
REPRESENTATIONS AND WARRANTIES OF ANY KIND (EXPRESS OR IMPLIED OR ARISING BY
OPERATION OF LAW) OTHER THAN AS SET FORTH IN SECTION 5.13.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT, SELLERS HAVE NOT MADE, AND EXPRESSLY AND
SPECIFICALLY DISCLAIM, AND PURCHASER ACCEPTS THAT SELLERS HAVE DISCLAIMED, ANY
REPRESENTATIONS, GUARANTIES OR WARRANTIES OF OR RELATING TO THE METRO TOWER
OTHER THAN AS SET FORTH IN SECTION 5.13, INCLUDING WITHOUT LIMITATION, OF OR
RELATING TO: (A) THE USE, INCOME, POTENTIAL EXPENSES, MAINTENANCE, OPERATION,
CHARACTERISTICS OR CONDITION OF THE METRO TOWER OR ANY PORTION THEREOF,
INCLUDING WITHOUT LIMITATION, WARRANTIES OF SUITABILITY, MERCHANTABILITY, DESIGN
OR FITNESS FOR ANY SPECIFIC PURPOSE OR A PARTICULAR PURPOSE, OR GOOD AND
WORKMANLIKE CONSTRUCTION, OR (B) THE NATURE, MANNER, CONSTRUCTION, CONDITION,
STATE OF REPAIR, OR LACK OF REPAIR OF THE EQUIPMENT, WHETHER OR NOT OBVIOUS,
VISIBLE OR APPARENT.
 
(c)           Other than with respect to the matters set forth in Section 5.13
or in the event that the Company intentionally fails to disclose a matter of
which the Company or Sellers were actually aware as required by Section 6.9,
Purchaser hereby expressly assumes all risks, liabilities, damages and costs
(and agrees that Sellers shall not be liable for any special, direct, indirect,
consequential, or other damages) that result or arise from or relate to the
ownership, use, condition, location, maintenance, repair or operation of the
Metro Tower after Closing.  Purchaser acknowledges that any condition of the
Metro Tower that Purchaser discovers or desires to correct or improve shall be
at Purchaser’s sole expense.
 
8.7           Releases.
 
(a)           Each Seller hereby severally releases and forever discharges the
Company, and each of its officers, directors, shareholders, employees and their
successors and assigns (collectively, “Company Releasees”) of and from any and
all claims, causes or rights of action, demands and damages of every kind and
nature which such Seller may now have, whether known or unknown, anticipated or
unanticipated and whether accrued or hereafter to accrue, against Company
Releasees, caused by or arising out of or in any way related to the
following:  (i) the business, affairs, actions or omissions of the Company
and/or the officers or directors or any other employee or independent contractor
of the Company through the date of Closing; and (ii) such Seller’s direct or
beneficial ownership or interests in the Company.  Each Seller will forever
refrain and desist from, either directly or indirectly, instituting,
prosecuting, or asserting against Company Releasees, or any of them, any further
claim, demand, action, cause of action or suit of any kind or nature on account
of matters hereby released.  Notwithstanding anything in this Section 8.7(a) to
the contrary, nothing contained in this Section 8.7(a) will operate to release,
releave or otherwise limit (x) the rights of such Seller, whether by contract,
at law, in equity or otherwise, in any capacity other than as a shareholder of
the Company and (y) any obligations of Purchaser arising under this Agreement,
including, without limitation, Article VII.  This release is conditioned on
consummation of the Closing.
 


-56-

--------------------------------------------------------------------------------




 
(b)           The Company releases and forever discharges each Seller and each
of its officers, directors, employees and their successors and assigns
(collectively, “Seller Releasees”) of and from any and all claims, causes or
rights of action, demands and damages of every kind and nature which the Company
may now have, whether known or unknown, anticipated or unanticipated and whether
accrued or hereafter to accrue, against the Seller Releasees, caused by or
arising out of or in any way related to the following:  (i) the business,
affairs, actions or omissions of the Company and/or the officers or directors or
 any other employee or independent contractor of the Company through the date of
Closing; and (ii) such Seller’s direct or beneficial ownership or interests in
the Company.  The Company will forever refrain and desist from, either directly
or indirectly, instituting, prosecuting, or asserting against Seller Releasees,
or any of them, any further claim, demand, action, cause of action or suit of
any kind or nature on account of matters hereby released.  Notwithstanding
anything in this Section 8.7(b) to the contrary, nothing contained in this
Section 8.7(b) will operate to release, releave or otherwise limit (x) the
obligations of such Seller, whether by contract, at law, in equity or otherwise,
in any capacity other than as a shareholder of the Company and (y) any
obligations of such Seller arising under this Agreement, including, without
limitation, Article VII.  This release is conditioned on consummation of the
Closing..
 
ARTICLE IX
 
MISCELLANEOUS.
 
9.1           No Third-Party Beneficiaries.  Except as specifically provided
herein, this Agreement shall not confer any rights or remedies upon any Person
other than the Parties and their respective successors and permitted assigns.
 
9.2           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Parties hereto.
 
9.3           Notices.  Any notice or claim given or made pursuant to or with
respect to this Agreement shall be in writing and shall be deemed to have been
properly given for all purposes (i) if sent by a nationally recognized overnight
carrier for next Business Day delivery, on the first Business Day following
deposit of such notice with such carrier unless such carrier confirms such
notice was not delivered, then on the day such carrier actually delivers such
notice, or (ii) if personally delivered, on the actual date of delivery, or
(iii) if sent by certified U.S. Mail, return receipt requested postage prepaid,
on the fifth Business Day following the date of mailing, or (iv) if sent by
facsimile, then on the actual date of delivery (as evidenced by a facsimile
confirmation); provided, that a copy of the facsimile and confirmation is also
sent by regular U.S. Mail, addressed as follows:
 


-57-

--------------------------------------------------------------------------------




If to Purchaser:                                
 

    Xfone, Inc.

    Britannia House

    960 High Road

    London, N129RY

    United Kingdom

 
Attention:
Guy Nissenson

 
Telephone:
+44 208-446-9494

 
Facsimile:
+44 208-446-7010

 
Email:
guy@Xfone.com

 
and
 

    Xfone USA, Inc.

    2506 Lakeland Drive, Suite 100

    Flowood, MS  39232

  Attention:   Wade Spooner

 
Telephone:
(601) 664-1108

 
Facsimile:
(601) 664-1190

 
Email:
wspooner@expetel.com

 
with a mandatory
copy to:                               
 

    The Oberon Securities, LLC

    79 Madison Ave., 6th Floor

    New York, NY 10016

  Attention:   Adam Breslawsky

 
Telephone:
212-386-7052

 
Facsimile:
212-447-7212

 
Email:
adam@oberonsecurities.com

                          
 
and:
 

    Watkins Ludlam Winter & Stennis, P.A.

    633 North State Street (39202)

    P. O. Box 427

    Jackson, MS 39205-0427

  Attention:   Gina M. Jacobs

 
Telephone:
601-949-4705

 
Facsimile:
601-949-4804

 
Email:
gjacobs@watkinsludlam.com

                          


If to the Company:                
 

    NTS Communications Inc.

    5307 W. Loop 289, Suite 200

    Lubbock, Texas  79414

  Attention:   Chief Executive Officer

 
Facsimile:
806-788-3398



-58-

--------------------------------------------------------------------------------



with a mandatory
 
 
copy to:
Jackson Walker L.L.P.

  901 Main Street, Suit 6000
  Dallas, Texas  75202
  Fax No.:  (214) 953-5822
  Attention:  Jeffrey M. Sone
 
If to the Seller:                     To the Seller at the address set forth
on the Signature Page hereto.


Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
 
9.4           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties hereto.  No waiver by any Party of any provision of this
Agreement or any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be valid unless the same shall be
in writing and signed by the Party making such waiver nor shall such waiver be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such default, misrepresentation, or breach
of warranty or covenant.
 
9.5           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision never comprised a part
hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in its terms to such illegal, invalid
or unenforceable provision as may be possible and be legal, valid and
enforceable.
 
9.6           Expenses.  Except as otherwise provided in this Agreement,
Purchaser, Sellers, the Company and each Affiliate thereof shall bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the Contemplated Transactions.
 
9.7           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.
 


-59-

--------------------------------------------------------------------------------




9.8           CONSULTATION WITH INDEPENDENT COUNSEL.  EACH SELLER ACKNOWLEDGES
THAT THIS AGREEMENT CONTAINS LEGALLY BINDING PROVISIONS AND THAT NEITHER THE
COMPANY NOR THE PURCHASER HAVE ENGAGED ANY COUNSEL TO PROVIDE LEGAL SERVICES FOR
SELLER’S BENEFIT IN CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT.  EACH SELLER SIGNING THIS AGREEMENT REPRESENTS TO THE COMPANY AND THE
PURCHASER THAT IT HAS CONSULTED, OR HAS HAD AN OPPORTUNITY TO CONSULT, WITH
COUNSEL (SEPARATE FROM THE COMPANY’S COUNSEL AND PURCHASER’S COUNSEL) IN
NEGOTIATING AND EXECUTING THIS AGREEMENT AND THAT IT HAS EITHER CONSULTED WITH
ITS OWN COUNSEL OR CONSCIOUSLY DECIDED NOT TO CONSULT WITH ITS OWN COUNSEL.
 
9.9           Governing Law; Choice of Forum.  This Agreement shall be construed
in accordance with and governed by the internal law of the State of Mississippi
(without reference to its rules and to conflict of laws).  Each Party hereby
irrevocably waives any right that such Party otherwise might have to transfer
such action or proceeding (or any claims within such action or proceeding) to
any court other than the court selected by the Parties in accordance with
Section 9.10.  The Parties hereby consent to and grant to any such court
jurisdiction over the Persons of such Parties and over the subject matter of any
such dispute and agree that delivery or mailing of any process or other papers
in the manner provided herein, or in such other manner as may be permitted by
law, shall be valid and sufficient service thereof.
 
9.10           Consent to Jurisdiction; Venue.
 
(a)           The Parties hereto submit to the personal jurisdiction of the
courts of the States of Texas or Mississippi and the Federal courts of the
United States sitting in Lubbock County, Texas, or Hinds County, Mississippi,
and any appellate court from any such state or Federal court, and hereby
irrevocably and unconditionally agree that all claims, actions and proceedings
arising out of or relating to this Agreement may be heard and determined in such
courts or, to the extent permitted by law, in such Federal court.  The Parties
hereto agree that a final nonappealable judgment in any such claim, action or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment or in any other manner provided by law.
 
(b)           Each of the Parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any related matter in
any Texas or Mississippi state or Federal court located in Dallas or Lubbock
County, Texas, or Hinds or Rankin County, Mississippi, and the defense of an
inconvenient forum to the maintenance of such claim in any such court.
 


-60-

--------------------------------------------------------------------------------




9.11           Incorporation of Annexes, and Schedules.  The Annexes, and
Schedules referred to or identified in this Agreement are incorporated herein by
reference and made a part hereof.
 
9.12           Entire Agreement.  This Agreement (including the Schedules of
even date herewith and the other documents referred to herein) constitutes the
entire agreement between the Parties and supersedes any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they relate in any way to the subject matter hereof.
 
9.13           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Facsimile signatures
shall be given the same effect as original signatures.
 
[Remainder of Page Intentionally Left Blank]




-61-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the date first written above.
 
PURCHASER:
 
XFONE, INC.
 
By:  /s/ Guy
Nissenson                                                               
Printed Name:  Guy
Nissenson                                                                 
Title:  President and
CEO                                                                     
 
COMPANY:
 
NTS COMMUNICATIONS, INC.
 
By: /s/ Barbara
Baldwin                                                            
Printed Name:  Barbara
Baldwin                                                               
Title:  President and
CEO                                                                         
 


-62-

--------------------------------------------------------------------------------




SELLERS:  
     
Address:
 
TELEPHONE ELECTRONICS CORPORATION
         
By: /s/ Joseph D. Fail
   
Printed Name: Joseph D. Fail
Attention:
 
Title: President
Facsimile:
                     
Address:
         /s/ Barbara Baldwin    
Barbara A. Baldwin
     
Attention:
   
Facsimile:
                     
Address:
             
Kevin E. Buxkemper
     
Attention:
   
Facsimile:
                     
Address:
        /s/ David W. Cleveland    
David W. Cleveland
     
Attention:
   
Facsimile:
                     
Address:
        /s/ Jerry E. Hoover    
Jerry E. Hoover
     
Attention:
  /s/ Martha S. Hoover
Facsimile:
 
Martha S. Hoover
     



-63-

--------------------------------------------------------------------------------


Address:
        /s/ Brad Worthington    
Brad Worthington
     
Attention:
  /s/ Tracy Worthington
Facsimile:
 
Tracy Worthington
                 
Address:
 
DAVID FATE MOORE TRUST
         
By:  /s/ Barbara Baldwin
   
Printed Name: Barbara Baldwin
Attention:
 
Title: Trustee
Facsimile:
                     
Address:
 
SHAWN TROY WALLACE TRUST
         
By:  /s/ Barbara Baldwin
   
Printed Name: Barbara Baldwin
Attention:
 
Title: Trustee
Facsimile:
                     
Address:
             
Dawn Lin Ambrose
     
Attention:
   
Facsimile:
                     
Address:
             
Joyce Craft
     
Attention:
   
Facsimile:
         



-64-

--------------------------------------------------------------------------------



           
Address:
             
Richard A. Crosswhite
     
Attention:
   
Facsimile:
 
Sandra V. Crosswhite
                 
Address:
             
Larry J. Elliott
     
Attention:
   
Facsimile:
 
Mary C. Elliott
                 
Address:
             
Frank R. Farrar
     
Attention:
   
Facsimile:
 
Polly C. Farrar
                 
Address:
             
Nelson Fox
     
Attention:
   
Facsimile:
 
Deborah C. Fox
                 
Address:
             
Jean C. Jones
     
Attention:
   
Facsimile:
   



-65-

--------------------------------------------------------------------------------



                 
Address:
             
Don McLeod
     
Attention:
   
Facsimile:
 
Ethel McLeod
                 
Address:
 
DRY CREEK CATTLE COMPANY, LTD.
         
By:
   
Printed Name:
Attention:
 
Title:
Facsimile:
         


-66-

--------------------------------------------------------------------------------


 
 EXHIBITS
 
 

--------------------------------------------------------------------------------



Exhibit A


RELEASE
 
This Release (this “Release”) is entered into by the undersigned officers of the
Company (as defined herein) (the “Officers”), effective as of the _____ day of
_______________ 200__ in connection with the Contemplated Transactions under the
terms and provisions of that certain Stock Purchase Agreement dated August ____,
2007 (the “Stock Purchase Agreement”) by and among NTS Communications, Inc., a
Texas corporation (the “Company”), XFone, Inc., a Nevada corporation (the
“Purchaser”), and the Shareholders of the Company identified on the signature
page of the Stock Purchase Agreement.  Capitalized terms not expressly defined
in this Release shall have the meanings ascribed to them in the Stock Purchase
Agreement.
 
WHEREAS, execution of this Release by each of the Officers is a condition
precedent to the Closing of the Stock Purchase Agreement and as such is a
material inducement to the Purchaser in order for it to enter into the Stock
Purchase Agreement; and
 
WHEREAS, the Purchaser would not have closed the Stock Purchase Agreement (the
“Closing”) without the execution of this Release by each and everyone of the
undersigned Officers; and
 
WHEREAS, each Officer has agreed to execute this Release.
 
NOW, THEREFORE, as additional consideration for the Stock Purchase Agreement and
the covenants, representations, agreements and undertakings contained herein and
other good and valuable consideration, the receipt and sufficiency of all of
which is hereby acknowledged and intending to be legally bound, the undersigned
parties do hereby severally agree as follows:
 
1.           Recitals.  Each of the above referenced recitals is true and
correct and incorporated into this Release by this reference.
 
2.           Release by Each Officer.  Each Officer hereby severally releases
and forever discharges the Company, the Purchaser and each of their respective
officers, directors, shareholders, employees and their successors and assigns
(collectively, “Releasees”) of and from any and all claims, causes or rights of
action, demands and damages of every kind and nature which such Officer may now
have, whether known or unknown, anticipated or unanticipated and whether accrued
or hereafter to accrue, against Releasees, caused by or arising out of or in any
way related to the following:  (i) the business, affairs, actions or omissions
of the Company and/or the officers or directors or any other employee or
independent contractor of the Company through the date of Closing; and (ii) any
amounts due from the Company to such Officer for serving as an officer, director
or employee of the Company through the date of Closing including any bonuses due
to such Officer arising from the consummation of the Contemplated Transactions
under the Stock Purchase Agreement, other than base salary and benefits for the
pay period ending immediately after the Effective Date and the reimbursement of
reimbursable business expenses for the pay period ending immediately after the
Effective Date.  Notwithstanding anything in this Release to the contrary,
nothing contained in this Release will operate to release, relieve or otherwise
limit the rights of such Officer to (a) file claims with and otherwise pursue
recovery under the Company’s director’s and officer’s liability insurance or
require indemnification and reimbursement from the Company for acts taken in
their capacity as an Officer of the Company as specifically allowed under the
articles of incorporation and bylaws of the Company, each as amended and/or
restated and in force at the date of closing under the Stock Purchase Agreement
or (b) any obligations of the Purchaser arising under the Stock Purchase
Agreement, including, without limitation, Article VII and Section 8.2 of the
Stock Purchase Agreement or (c) any obligations of the Company to such Officer
arising under the Employment Agreement with such Officer executed as of the
Closing Date or (d) file claims or seek reimbursement or recovery for
reimbursable business expenses or under any Employee Benefit Plan in which such
Officer participates.
 


-67-

--------------------------------------------------------------------------------




 
3.           Compromise.  Each Officer agrees that this Release is a compromise
of doubtful and disputed claims through the date of Closing, and that the
consideration recited herein is not to be construed as an admission of any
liability whatsoever by Releasees and that Releasees expressly deny any such
liability.
 
4.           Scope of Release.  Each Officer agrees that the consideration for
this release was delivered to secure full, complete, and final discharge of
Releasees from any and all matters hereby released as set forth in Section 2
hereof, and each Officer agrees that such claims, demands, actions, or causes of
action are wholly and forever satisfied and extinguished.
 
5.           Covenant Not to Sue.  Each Officer will forever refrain and desist
from, either directly or indirectly, instituting, prosecuting, or asserting
against Releasees, or any of them, any further claim, demand, action, cause of
action or suit of any kind or nature on account of matters hereby released as
set forth in Section 2 hereof.
 
6.           No Prior Assignment.  Each Officer specifically acknowledges,
covenants, represents and warrants that there has been no assignment of any
right or claim released hereby.
 
7.           Authority.  Each Officer represents and warrants that each is fully
competent and authorized to execute this Release, and that upon execution this
Release will be valid and binding upon each of them.  Each Officer represents
and warrants that the undersigned constitute all of the officers of the Company.
 
8.           Acknowledgment.  Each Officer represents and warrants that the
terms of this Release have been read, voluntarily accepted, understood by each
such Officer or explained to each such Officer by its attorney(s), and agreed to
and approved by its attorney(s).  Each Officer further represents and warrants
that it has relied upon its own judgment, knowledge and belief as to the nature
and extent of any damages which may have been suffered or sustained, or may be
sustained in the future, with regard to the items released hereby under Section
2 hereof.
 
9.           Entire Agreement.  This Release constitutes the entire agreement
between the parties with respect to the releases contemplated hereby. All
previous or contemporaneous agreements, understandings, representations,
warranties and statements, oral or written are hereby superceded. Any
alterations or additions shall be effective only if reduced to writing, dated
and signed by the party against whom the enforcement thereof is or may be
sought.
 


-68-

--------------------------------------------------------------------------------




10.           Waiver.  No waiver of a breach of any of the terms, covenants or
conditions of this Release by any party shall be construed or held to be a
waiver of any succeeding or preceding breach of the same or any other term,
covenant or condition herein contained.  No waiver of any default by any party
hereunder shall be implied from any omissions by either party to take any action
on account of such default.  If such default persists or is repeated, and no
express waiver shall affect a default other than as specified in such waiver.
 
11.           Severability.  If any term, provision, covenant or condition of
this Release is held to be invalid, void or otherwise unenforceable to any
extent by any court of competent jurisdiction, the remainder of this Release
shall not be affected thereby, and each term, provision, covenant or condition
of this Release shall be valid and enforceable to the fullest extent permitted
by law.
 
12.           Successors.  Subject to the restriction on assignment provided
herein, all terms of this Release shall be binding upon, inure to the benefit
of, and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
 
13.           Assignment.  No party hereto shall assign their respective rights,
obligations or interest under this Release in any manner.
 
14.           Headings.  The captions and paragraph headings used in this
Release are inserted for convenience of reference only and are not intended to
define, limit or affect the interpretation or construction of any term or
provision hereof.
 
15.           Counterparts.  This Release may be executed in multiple copies,
each of which shall be deemed an original, but all of which shall constitute one
agreement binding on all parties.
 
16.           Facsimile Signatures.  In order to expedite the Contemplated
Transactions under the Stock Purchase Agreement, telecopied signatures may be
used in place of original signatures on this Release.  All parties hereto intend
to be bound by the signatures on the telecopied document, are aware that other
parties will rely on the telecopied signatures, and hereby waive any and all
defenses to the enforcement of the terms of this Release based on the form of
signature.
 
17.           Governing Law.  This Release shall be governed, construed and
enforced in accordance with the laws of the State of Texas.
 
18.           Effective Date.  The terms and provisions of this Release shall be
effective upon Closing of the Stock Purchase Agreement.
 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


-69-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Officer set forth below has executed this Release as of
the date first set forth above.
 
 
OFFICERS:





 
____________________________________

 
Barbara Andrews, President and CEO





 
____________________________________

 
Jerry Hoover, Executive Vice President

 
and Treasurer





 
____________________________________

 
Brad Worthington, Executive Vice President

 
and Secretary









-70-

--------------------------------------------------------------------------------




Exhibit B




ESCROW AGREEMENT
 
This Escrow Agreement, dated as of _______________, 200__ (the “Closing Date”),
among XFone, Inc., a Nevada corporation (“Purchaser”) and
_________________________, an individual resident of ________________ (the
“Sellers’ Representative”) for each of the persons and entities listed on
Exhibit A hereto who were selling Shareholders of NTS Communications, Inc. (the
“NTS Sellers”), and [Trustmark National Bank], as escrow agent (“Escrow Agent”).
 
This is the Escrow Agreement referred to in the Stock Purchase Agreement dated
_____________________ (the “Stock Purchase Agreement”) among Purchaser, the
Company and the NTS Sellers.  Capitalized terms used in this agreement without
definition shall have the respective meanings given to them in the Stock
Purchase Agreement.
 
In order to provide Purchaser security for obligations under Section 2.2(d) and
(e) of the Stock Agreement for working capital adjustments and rights of
indemnification that the Purchaser possesses under Article VII of the Stock
Purchase Agreement, the NTS Sellers and the Purchaser have agreed that the cash
and the XFone Common Stock (“XFone Common Stock”) as set forth in Exhibit “A”
for each of the NTS Sellers, which constitutes part of the Purchase Price under
the Stock Purchase Agreement, shall be deposited with the Escrow Agent by
Purchaser to be held and administered by Escrow Agent in accordance with the
terms and conditions herein set forth.
 
The parties, intending to be legally bound, hereby agree as follows:
 
1.           ESTABLISHMENT OF ESCROW
 
(a)           Deposit.  The Purchaser hereby deposits in escrow the amount of
cash and number of shares of XFone Common Stock set out opposite the names of
the NTS Sellers on Exhibit “A” attached to this Agreement (collectively, the
“Escrow Fund”).  The XFone Common Stock shall be registered in the name of the
Escrow Agent or its nominee.  For all purposes, the value of the XFone Common
Stock shall be valued at the value as set forth on Exhibit “A.”  For purposes of
clarity, such value shall be the average per share closing price on the American
Stock Exchange of XFone Common Stock for the ten (10) consecutive trading days
preceding the trading day immediately prior to the Closing Date.  As used
herein, the “Pro-Rata Share” refers to each NTS Seller’s percentage of the total
Escrow Fund as of the dated hereof as set forth on Exhibit “A” hereto which
shall equal each such NTS Seller’s Allocable Shares as set forth in the Stock
Purchase Agreement.  For any NTS Seller that has had cash and XFone Common Stock
deposited into the Escrow Fund on it behalf, such NTS Seller’s Pro-Rata Share
shall be satisfied from the cash and XFone Common Stock in the same proportions
as the cash or XFone Common Stock originally deposited in the Escrow Fund on the
date hereof for such NTS Seller, all as set forth in Exhibit “A,” except that
such NTS Seller’s Pro-Rata Share of fees or other amounts due to the Escrow
Agent pursuant to Section 4(h) shall be satisfied in cash.
 


-71-

--------------------------------------------------------------------------------




(b)           Escrow Fund.  Escrow Agent hereby acknowledges receipt of the
Escrow Fund as provided in Section 1(a).  The Escrow Fund (as increased by all
income, property and Earnings resulting therefrom) (“Escrow Fund”) shall be held
and administered by the Escrow Agent for the benefit of the NTS Sellers and
Purchaser on the terms set out herein.
 
(c)           Investment of Escrow Funds.  Except as Purchaser and Sellers’
Representative may from time to time jointly instruct Escrow Agent in writing,
the cash portion of the Escrow Fund shall be invested from time to time, to the
extent possible, in United States Treasury bills having a remaining maturity of
ninety (90) days or less and repurchase obligations secured by such United
States Treasury bills, with any remainder being deposited and maintained in a
money market deposit account with Escrow Agent until disbursement of the entire
Escrow Fund. Escrow Agent is authorized to liquidate in accordance with its
customary procedures any portion of the Escrow Fund consisting of investments to
provide for payments required to be made under this Agreement.  Interest,
dividends, earnings and gains on the Escrow Fund are hereinafter referred to
collectively as the “Earnings.”
 
(d)           Voting Rights of Shares in Escrow.  The NTS Sellers shall retain
all rights with respect to the XFone Common Stock commensurate with the
ownership of common stock, including, without limitation, the right to dividends
and the right to vote such shares.  All voting rights with respect to the XFone
Common Stock composing a part of the Escrow Fund may be exercised by the NTS
Seller who deposited such XFone Common Stock in escrow, and the Escrow Agent
shall from time to time execute and deliver to each NTS Seller such proxies,
consents, or other documents as may be necessary to enable such NTS Seller to
exercise such rights with respect to its XFone Common Stock.
 
(e)           Distributions on Escrow Fund.  All Earnings made on the cash
portion of the Escrow Fund shall be deemed to be that of the NTS Sellers, in
accordance with their respective Pro-Rata Share of the cash portion of the
Escrow Fund, for income tax purposes, but shall be received by the Escrow Agent
and constitute part of the Escrow Fund.
 
(f)           Taxes and Charges on Escrow Fund.  For those NTS Sellers who have
provided the Escrow Agent with a properly completed Internal Revenue Service W-9
Form indicating that no taxes are to be withheld, the Escrow Agreement by no
later than March 15 of each year shall pay to such NTS Seller an amount equal to
30% of such NTS Seller’s Pro-Rata share of the Earnings from the cash portion of
the Escrow Fund.  The NTS Sellers, with respect to their respective Pro-Rata
Share of the Escrow Fund, shall maintain the Escrow Fund free and clear of all
liens and encumbrances and shall, promptly upon request by the Escrow Agent, pay
and discharge all taxes, assessments, and governmental charges imposed on or
with respect to the Escrow Fund.
 
(g)           Acceptance of Escrow.  Escrow Agent hereby agrees to act as escrow
agent and to hold, safeguard, administer and disburse the Escrow Fund pursuant
to the terms and conditions hereof.
 
(h)           Notice of Claim.  Purchaser shall be entitled to recover under
this Escrow Agreement in respect of (i) any working capital adjustment as
provided in Section 2.2(d) of the Stock Purchase Agreement (“Working Capital
Adjustment”); or (ii) any Adverse Consequences (as provided in Article VII of
the Stock Purchase Agreement) and, during the Escrow Period, may give notice in
writing in the form attached hereto as Appendix A (“Pending Claims Notice”) to
the Escrow Agent and the Sellers’ Representative of any claim on which any
Working Capital Adjustment is asserted or Adverse Consequences may be based,
which Pending Claims Notice shall include a brief description of the nature of
the claim, the identity of the party by whom it is being asserted, and an
estimate of the amount of Adverse Consequences that may be sustained by
Purchaser (the “Estimated Adverse Consequences”).
 


-72-

--------------------------------------------------------------------------------




 
2.           DISTRIBUTIONS FROM ESCROW FUND
 
(a)           Purchaser Request.  If Purchaser submits a notice and request to
the Sellers’ Representative and Escrow Agent in substantially the form attached
as Appendix B stating that (i) a Working Capital Adjustment has been determined
to be due to Purchaser by the NTS Sellers in accordance with Section 2.2(d) of
the Stock Purchase Agreement and the dollar amount due to Purchaser by virtue of
the Working Capital Adjustment; or (ii) Adverse Consequences (as defined in the
Stock Purchase Agreement) has been determined in accordance with Article VII of
the Stock Purchase Agreement and specifying the dollar amount of the Adverse
Consequences, then on the 30th Business Day following such notice, Escrow Agent
shall release as directed in said notice an amount from the Escrow Fund equal to
the amount of the Working Capital Adjustment or Adverse Consequences, as the
case may be, and applying such amount to each NTS Seller’s Pro-Rata share of the
Working Capital Adjustment or Adverse Consequences, as the case may be, unless
the Escrow Agent has received a Counter-Notice (as defined herein) from the
Sellers’ Representative that the requested release from the Escrow Fund is
disputed.
 
(b)           If a counter-notice (“Counter-Notice”) is given with respect to a
request for distributions from the Escrow Fund, then the Escrow Agent shall make
a distribution from the Escrow Fund only in accordance with (i) joint written
instructions of Purchaser and the Sellers’ Representative or (ii) a final
non-appealable order of a court of competent jurisdiction or, in the case of a
Working Capital Adjustment, the binding determination of the Arbitrator pursuant
to Section 2.2(e) of the Stock Purchase Agreement.  Any court order or
arbitrator order shall be accompanied by a legal opinion by counsel for the
presenting party satisfactory to the Escrow Agent to the effect that the order
is final and non-appealable.  Escrow Agent shall act on such court or arbitrator
order and legal opinion without further question.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Escrow Agent shall make distributions from the Escrow Fund in
accordance with the joint written instructions of Purchaser and the Sellers’
Representative.
 
3.           DURATION AND TERMINATION OF ESCROW
 
(a)           On the second anniversary date of this Agreement (“Escrow
Period”), the Escrow Agent shall retain an amount of the then remaining Escrow
Fund (taken on a Pro-Rata Share from each NTS Seller’s portion of the Escrow
Fund) equal to the aggregate dollar value of the Estimated Adverse Consequences
for all outstanding Pending Claims Notices, if any, received during the Escrow
Period and the remainder of each NTS Seller’s portion of the Escrow Fund
(including all Earnings) shall be disbursed to each NTS Seller to the address as
provided in Exhibit “A” hereto.  After the resolution of all outstanding Pending
Claims Notices received during the Escrow Period, the Escrow Agent shall
promptly deliver the balance, if any, of the Escrow Fund (including all
Earnings) to each NTS Seller to the address provided in Exhibit “A”.
 


-73-

--------------------------------------------------------------------------------




 
(b)           The Escrow Agreement shall terminate and be of no further force or
effect on the first to occur of (i) the close of business on the date on which
the Escrow Agent delivers to Purchaser and/or the NTS Sellers, as the case may
be, the entire Escrow Fund (and any Earnings thereon) in accordance with the
terms of this Agreement or (ii) December 31, 2020, at which time this Escrow
Fund shall terminate and any Escrow Fund remaining shall be interpled with the
registry or custody of any court of competent jurisdiction and thereupon the
Escrow Agent shall be discharged of all further duties under this Agreement.
 
4.           DUTIES OF ESCROW AGENT
 
(a)           Escrow Agent shall not be under any duty to give the Escrow Fund
held by it hereunder any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder except as
directed in this Agreement.  Uninvested funds held hereunder shall not earn or
accrue interest.
 
(b)           Escrow Agent shall not be liable, except for its own gross
negligence or willful misconduct and, except with respect to claims based upon
such gross negligence or willful misconduct that are successfully asserted
against Escrow Agent, the others hereto shall jointly and severally indemnify
and hold harmless Escrow Agent (and any successor Escrow Agent) from and against
any and all losses, liabilities, claims, actions, damages and expenses,
including reasonable attorneys’ fees and disbursements, arising out of and in
connection with this Agreement.
 
(c)           Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. Escrow
Agent may conclusively presume that the undersigned representative of any party
hereto which is an entity other than a natural person has full power and
authority to instruct Escrow Agent on behalf of that party unless written notice
to the contrary is delivered to Escrow Agent.
 
(d)           Escrow Agent may act pursuant to the advice of counsel with
respect to any matter relating to this Agreement and shall not be liable for any
action taken or omitted by it in good faith in accordance with such advice.
 
(e)           Escrow Agent does not have any interest in the Escrow Fund
deposited hereunder but is serving as escrow holder only and having only
possession thereof. Any payments of income from this Escrow Fund shall be
subject to withholding regulations then in force with respect to United States
taxes. The parties hereto will provide Escrow Agent with appropriate Internal
Revenue Service Forms W-9 for tax identification number certification, or
non-resident alien certifications.  Section 4(e) and Section 4(b) shall survive
notwithstanding any termination of this Agreement or the resignation of Escrow
Agent.
 


-74-

--------------------------------------------------------------------------------




 
(f)           Escrow Agent makes no representation as to the validity, value,
genuineness or the collectibility of any security or other document or
instrument held by or delivered to it.
 
(g)           Escrow Agent (and any successor Escrow Agent) may at any time
resign as such by delivering the Escrow Fund to any successor Escrow Agent
jointly designated by the other parties hereto in writing, or to any court of
competent jurisdiction, whereupon Escrow Agent shall be discharged of and from
any and all further obligations arising in connection with this Agreement. The
resignation of Escrow Agent will take effect on the earlier of (a) the
appointment of a successor (including a court of competent jurisdiction) or (b)
the day which is 30 days after the date of delivery of its written notice of
resignation to the other parties hereto. If at that time Escrow Agent has not
received a designation of a successor Escrow Agent, Escrow Agent’s sole
responsibility after that time shall be to retain and safeguard the Escrow Fund
until receipt of a designation of successor Escrow Agent or a joint written
disposition instruction by the other parties hereto or a final non-appealable
order of a court of competent jurisdiction.
 
(h)           In the event of any disagreement between the other parties hereto
resulting in adverse claims or demands being made in connection with the Escrow
Fund or in the event that Escrow Agent is in doubt as to what action it should
take hereunder, Escrow Agent shall be entitled to retain the Escrow Fund until
Escrow Agent shall have received (i) a final non-appealable order of a court of
competent jurisdiction or arbitrator directing delivery of the Escrow Fund or
(ii) a written agreement executed by the other parties hereto directing delivery
of the Escrow Fund, in which event Escrow Agent shall disburse the Escrow Fund
in accordance with such order or agreement. Any court or arbitrator order shall
be accompanied by a legal opinion by counsel for the presenting party
satisfactory to Escrow Agent to the effect that the order is final and
non-appealable. Escrow Agent shall act on such court order and legal opinion
without further question.
 
(i)           Purchaser and the NTS Sellers shall pay Escrow Agent compensation
(as payment in full) for the services to be rendered by Escrow Agent hereunder
in the amount of $____________ at the time of execution of this Agreement and
$__________ annually thereafter and agree to reimburse Escrow Agent for all
reasonable expenses, disbursements and advances incurred or made by Escrow Agent
in performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel). Any such compensation and reimbursement to which
Escrow Agent is entitled shall be borne 50% by Purchaser, and 50% by the NTS
Sellers with each NTS Seller responsible for its Pro-Rata Share of such 50%
which may be deducted from each NTS Seller’s cash portion of its share of the
Escrow Fund.
 
(j)           No printed or other matter in any language (including, without
limitation,  prospectuses, notices, reports and promotional material) that
mentions Escrow Agent’s name or the rights, powers, or duties of Escrow Agent
shall be issued by the other parties hereto or on such parties’ behalf unless
Escrow Agent shall first have given its specific written consent thereto.
 


-75-

--------------------------------------------------------------------------------




5.           LIMITED RESPONSIBILITY
 
This Agreement expressly sets forth all the duties of Escrow Agent with respect
to any and all matters pertinent hereto. No implied duties or obligations shall
be read into this agreement against Escrow Agent. Escrow Agent shall not be
bound by the provisions of any agreement among the other parties hereto except
this Agreement.
 
6.           OWNERSHIP FOR TAX PURPOSES
 
Each NTS Seller will be treated as the owner of its respective portion of the
Escrow Fund, and each NTS Seller will report all income, if any, that is earned
on, or derived from, each NTS Seller’s portion of the Escrow Fund as their
income, in such proportions, in the taxable year or years in which such income
is properly includible and pay any taxes attributable thereto.
 
7.           NOTICES
 
All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt) provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):
 
IF TO COMPANY OR SHAREHOLDER REPRESENTATIVE, TO:
 


 
Attention:

 
Telephone:

 
Facsimile:

 
Email:

                              
 
 
IF TO PURCHASER, TO:
 
XFone, Inc.
Britannia House
960 High Road
London, N129RY
United Kingdom
 
Attention:
Guy Nissenson

 
Telephone:
+44 208-446-9494

 
Facsimile:
+44 208-446-7010

 
Email:
guy@xfone.com

 


-76-

--------------------------------------------------------------------------------




 
 

and
 
XFone USA, Inc.
2506 Lakeland Drive, Suite 100
Flowood, MS  39232
 
Attention:
Wade Spooner

 
Telephone:
(601) 664-1108

 
Facsimile:
(601) 664-1190

 
Email:
wspooner@xfone.com

 
and
 
Watkins Ludlam Winter & Stennis, P.A.
633 North State Street (39202)
P. O. Box 427
Jackson, MS 39205-0427
 
Attention:
Gina M. Jacobs

 
Telephone:
(601) 664-1108

 
Facsimile:
(601) 664-1190

 
Email:
wspooner@xfone.com

 
 
IF TO ESCROW AGENT:
 
[Trustmark National Bank
248 East Capitol Street
Jackson, MS  39201
Attention: W. Sanders (“Sandy”) Carter, V.P.]
 
8.           JURISDICTION; SERVICE OF PROCESS
 
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of Hinds County, Mississippi, State of Mississippi or, if it has
or can acquire jurisdiction, in the United States District Court for the
Southern District of Mississippi, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.
 
9.           COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original and all of which, when taken together, will be
deemed to constitute one and the same.
 
10.           SECTION HEADINGS
 
The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.
 


-77-

--------------------------------------------------------------------------------




11.           WAIVER
 
The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Except as set forth in this Agreement or the Stock Purchase
Agreement, neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out  of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
12.           EXCLUSIVE AGREEMENT AND MODIFICATION
 
This Agreement supersedes all prior agreements among the parties with respect to
its subject matter and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the Purchaser, the
Principals and the Escrow Agent.
 
13.           GOVERNING LAW
 
This Agreement shall be governed by the laws of the State of Mississippi,
without regard to conflicts of law principles.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
PURCHASER:
SELLERS’ REPRESENTATIVE:

 
XFone, Inc.
 

 
By: Guy Nissenson, President and
CEO                                                         
 
 

 
ESCROW AGENT:
 


 
By:                                                    
Title:
 
 

 


-78-

--------------------------------------------------------------------------------




EXHIBIT “A”
 

   
XFone Common Stock
   
NTS Seller Name and Address
Cash
Value of Shares
Number of Shares
Pro-Rata Share
Proportional Share of Cash/XFone Common Stock
         
Ambrose, Dawn Lin
________
______
______
_______%
_____% / _____%
Andrews, Barbara A.
________
______
______
_______
_____% / _____%
Buxkemper, Kevin E.
________
______
______
_______
_____% / _____%
Cleveland, David W.
________
______
______
_______
_____% / _____%
Craft, Joyce
________
______
______
_______
_____% / _____%
Crosswhite, Richard A. & Sandra V.
________
______
______
_______
_____% / _____%
Dry Creek Cattle Company, Ltd.
________
______
______
_______
_____% / _____%
Elliott, Larry J. & Mary C.
________
______
______
_______
_____% / _____%
Farrar, Frank R. & Polly C.
________
______
______
_______
_____% / _____%
Fox, Nelson & Deborah C.
________
______
______
_______
_____% / _____%
Hoover, Jerry E. & Martha S.
________
______
______
_______
_____% / _____%
Jones, Jean C.
________
______
______
_______
_____% / _____%
McLeod, Don & Ethel
________
______
______
_______
_____% / _____%
David Fate Moore Trust
________
______
______
_______
_____% / _____%
Telephone Electronics Corporation
________
______
______
_______
_____% / _____%
Shawn Troy Wallace Trust
________
______
______
_______
_____% / _____%
Worthington, Brad & Tracy
________
______
______
_______
_____% / _____%
[Non-Participating Shareholders]
________
______
______
_______
_____% / _____%
           
  TOTAL
         



CLOSING DATE VALUE
 
Xfone Common Stock - $_______ per share
 












-79-

--------------------------------------------------------------------------------




APPENDIX A
 
PENDING CLAIM NOTICE
 
To:                      _______________________, or its successor (“Escrow
Agent”)
_______________________ (“Sellers’ Representative”)
 
From:
XFone, Inc. (“Purchaser”)

 
Date:
_____________________

 
Please be advised that, pursuant to Section 1(h) of the Escrow Agreement dated
____________, 2006 by and among the undersigned, the Escrow Agent, and the
Sellers’ Representative, each of you are hereby notified that, Purchaser
believes that the Purchaser has or may suffer Adverse Consequences pursuant to
the provisions of Article VII of the Stock Purchase Agreement dated as of
_______________________ (“Stock Purchase Agreement”) by virtue of
 


 


 


 
Purchaser estimates that the Adverse Consequences is $_____________ (“Estimated
Adverse Consequences”).
 
Signed this _____ day of _________________, 20____.
 
XFone, Inc.
 
By:                                                                         
Title:                                                                         


-80-

--------------------------------------------------------------------------------




APPENDIX B
 
PURCHASER DEPOSITION NOTICE REQUEST
 
To:
______________________, or its successor (“Escrow Agent”)

______________________ (“Sellers’ Representative”)
 
From:
XFone, Inc. (“Purchaser”)

 
Date:
_______________________

 
Re:
Escrow Agreement Dated ____________, 200__ Among the Above-referenced Parties
(“Escrow Agreement”)

 
Please be advised that pursuant to Section 2(a) of the Escrow Agreement you are
hereby notified that Adverse Consequences (as defined in the Stock Purchase
Agreement dated ________________, 2007) has been determined and you are hereby
instructed to deliver to XFone, Inc. each NTS Seller’s Pro-Rata Share thereof
from the Escrow Funds.
 
Check One:
 
____
This is the Adverse Consequences as determined for Pending Claims Notice dated.

 
____
This notice also constitutes a Pending Claims Notice and the Adverse
Consequences arises out of the following:

 
Sincerely,
 
XFone, Inc.
 
By:                                                                         
Title:                                                                         








-81-

--------------------------------------------------------------------------------




Exhibit C


SECOND AMENDMENT TO LEASE AGREEMENT
 
This is the Second Amendment to that certain Lease Agreement between NTS
Communications, Inc., a Texas corporation with its offices at 5207 W. Loop 289,
Lubbock, Texas 79414 (“Tenant”), and Shareholder Value, Ltd., a Texas limited
partnership with its offices at 5307 W. Loop 289, Lubbock, Texas
79414(“Landlord”) dated October 3, 1997, as amended by the First Amendment to
the Lease Agreement dated November 5, 1999, (the “Lease Agreement”).


Recitals
 
Whereas, the parties have obtained a series of appraisals in order to determine
the market rental value of the Premises.


Whereas, based upon the appraisals, the parties have agreed to make changes to
the Lease Agreement’s square footage of the Office Building and Base Rent.


Now, therefore, in consideration for the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and confessed by both the Landlord
and Tenant, the parties agree to amend the terms of the Lease Agreement as
follows:


Amendment
 


Premises.
The square footage of the Office Building shall be 45,072 square feet.



Base Rent:
Five Hundred Eighteen Thousand Three Hundred Twenty Eight and No/100 Dollars
($518,328.00) per annum, payable in monthly installments of Forty Three Thousand
One Hundred Ninety Four and No/100 Dollars ($43,194.00) each.



It is the specified intent of the parties to modify the Lease Agreement as
specifically stated in this Second Amendment.  All provisions of the Lease
Agreement not specifically modified by this Second Amendment shall remain in
full force and effect.


Executed this                                           day
of                                           , 2007.




NTS COMMUNICATIONS,
INC.                                                                                                SHAREHOLDER
VALUE, LTD.
By: NTS Properties, L.C.,
General Partner




By:                                                                By:                                                      
Barbara Andrews,
President                                                                                                Brad
Worthington, President




-82-

--------------------------------------------------------------------------------




Exhibit D


Noncompetition, Nondisclosure and Nonsolicitation Agreement
 
This Noncompetition, Nondisclosure and Nonsolicitation Agreement (this
“Agreement”) is made as of the ___ day of _____________, 200___, by and among
Xfone, Inc., a Nevada corporation (“Purchaser”), on the one hand, and each of
Telephone Electronics Corporation, Inc., a Mississippi corporation (“TEC”),
Joseph D. Fail, Chris Chelette, Robert Healea, Joey Garner, and Walter Frank,
severally and not jointly, each of such individuals being an officer or director
of TEC or an affiliate of TEC, including NTS (as defined herein), on the other
hand (the “TEC Affiliates” and together with TEC the “TEC Parties”).
 
RECITALS
 
 
A.
TEC owns 799,214 shares of the common stock which constitutes 63.5 percent
(63.5%) of all the issued and outstanding Equity Interests of NTS
Communications, Inc. (together with its subsidiaries “NTS”), and is the single
largest shareholder of NTS.

 
 
B.
Concurrently with the execution and delivery of this Agreement, Purchaser is
purchasing from TEC all of the Equity Interests owned by TEC in NTS pursuant to
the terms and conditions of a stock purchase agreement made as of the ____day of
August, 2007 (the “Stock Purchase Agreement”).

 
 
C.
Section 2.5(q) of the Stock Purchase Agreement requires that a noncompetition
agreement in the form of this Agreement be executed and delivered by the TEC
Parties to Purchaser on or before the Closing.

 
 
D.
This Agreement represents all of the agreements and obligations of any of the
TEC parties arising under Section 2.5 of the Stock Purchase Agreement or
otherwise with regard to the subject matter hereof, including the Confidential
Information (as subsequently defined) of NTS.

 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
1.            DEFINITIONS
 
“Confidential Information,” is defined in Section 2.
 
Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Stock Purchase Agreement.
 
2.           ACKNOWLEDGMENTS BY THE TEC PARTIES
 
Each of the TEC Parties acknowledge that he (or it) has occupied a position of
trust and confidence with TEC or NTS prior to the date hereof and has had access
to and has become familiar with the following, any and all of which constitute
confidential information of NTS (collectively the “Confidential Information”):
Except as provided in the final sentence of this paragraph, (a) any and all
trade secrets concerning the business and affairs of NTS, including product
specifications, data, compositions, processes, past, current and planned
research and development, current and planned construction, products and
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), database
technologies, systems, structures architectures processes, improvements,
devices, know-how, discoveries, concepts, methods and information of NTS’s
business and any other information, however documented, of NTS that is a trade
secret within the meaning of applicable law as of the date hereof; (b) any and
all information concerning the business and affairs of NTS (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, personnel training and
techniques and confidential information related to NTS’ customers, however
documented; and (c) any and all notes, analysis, compilations, studies,
summaries and other material prepared by or for NTS containing or based, in
whole or in part, upon any information included in the foregoing which has been
treated as confidential by NTS or the creator thereof, as the case may
be.  Notwithstanding the foregoing, the Confidential Information shall not
include: (i) information that has been provided to TEC or any TEC Party solely
in connection with such person or entity’s (or such person’s status as an
officer or agent of another business entity) commercial dealings with NTS,
outside of the TEC Party’s relationship of authority or trust with NTS, if any,
(ii) information readily ascertainable or compilable from the books and records
of any other business or governmental entity, other than those provided to a TEC
Party in confidence by NTS, (iii) information that relates to the business
dealings between TEC and its affiliates and the TEC Parties, on the one hand,
and NTS on the other, other than any information received in such TEC Party’s
service as an officer or director of NTS, (iv) information which is also the
confidential information of TEC or any of the TEC Parties, or their respective
Affiliates.
 


-83-

--------------------------------------------------------------------------------




 
Each of the TEC Parties acknowledge that (a) the business of NTS relating to the
use and operation of all its assets prior to Closing (the “Business”) is
interstate in scope but relates primarily to that part of the State of Texas
west of a line drawn from the Grayson County Courthouse to the Jefferson County
Court House (the “Primary Market”); (b) its products and services related to
such Business are marketed in several regions of the United States, including
the Primary Market; (c) NTS’ s Business prior to Closing competes with other
businesses that are or could be located in any part of the United States; (d)
Purchaser has required that each of the TEC Parties make the covenants set forth
in Sections 3 and 4 of this Agreement as a condition to the closing of the Stock
Purchase Agreement; (e) the provisions of Sections 3 and 4 of this Agreement are
reasonable and necessary to protect and preserve NTS and its Business and the
Purchaser’s interests in and right to the use and operation of the Business from
and after Closing; and (f) Purchaser would be irreparably damaged if any of the
TEC Parties were to breach the covenants set forth in Sections 3 and 4 of this
Agreement.
 
3.           CONFIDENTIAL INFORMATION
 
Each of the TEC Parties acknowledge and agree that the protection of the
Confidential Information is necessary to protect and preserve the value of the
Business. Therefore, each of the TEC Parties hereby agree not to disclose to any
unauthorized Persons or use for his or its own account or for the benefit of any
third party any Confidential Information, whether or not such information is
embodied in writing or other physical form or is retained in the memory any of
the TEC Parties, without Purchaser’s written consent, unless and to the extent
that the Confidential Information is or becomes generally known to by the public
other than as a result of the TEC Party’s fault, the provisions hereof are
waived by Purchaser or the disclosure in question is required by applicable law
or process of law.  Notwithstanding the foregoing, however, no provision of this
agreement shall be deemed to limit the ability of any TEC Party to provide
truthful testimony or to offer truthful information to any agent of the United
States Government or any member of the United States Congress.
 


-84-

--------------------------------------------------------------------------------




 
4.           NONCOMPETITION AND NONSOLICITATION
 
As an inducement for Purchaser to enter into the Stock Purchase Agreement and as
additional consideration for the consideration to be paid to TEC under the Stock
Purchase Agreement, each of the TEC Parties agree that:
 
(a)           For a period of two (2) years after the Closing:
 
(i)           TEC will not, directly or indirectly, engage or invest in, own,
manage, operate, finance, control or participate in the ownership, management,
operation, financing or control of, be employed by, associated with or in any
manner connected with, or render services or advice or other aid to, or
guarantee any obligation of, any Person, engaged in or planning to become
engaged in providing to any Primary Market Customer, local or long distance
telecommunications services or any other products or services which compete with
the products and services provided by NTS prior to the Closing (“Competitive
Products”), including without limitation, local, long distance, broadband, dial
up data services, wireless, DSL, Voice-over-Internet Protocol (VoIP).  TEC
agrees that this covenant is reasonable with respect to its duration,
geographical area and scope.  For the purposes hereof, a “Primary Market
Customer” shall be any individual resident in, or any business entity whose
principal executive offices are located in, the Primary Market Area.
 
(ii)           The TEC Parties, severally and not jointly, will not directly or
indirectly, engage or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operation, financing or control of, be
employed by, associated with or in any manner connected with, or render services
or advice or other aid to, or guarantee any obligation of, any Person, other
than a Current Competitor, engaged in or planning to become engaged in providing
to any Primary Market Customer, local or long distance telecommunications
services or any other products or services which compete with the Competitive
Products, including without limitation, local, long distance, broadband, dial up
data services, wireless, DSL, Voice-over-Internet Protocol (VoIP).  The TEC
Parties agree that this covenant is reasonable with respect to its duration,
geographical area and scope.  For the purposes hereof, the “Current Competitors”
shall mean those business entities of which a TEC Party is the record or
beneficial owner of less than all of such entity’s debt or equity securities as
of the date hereof, and which is currently offering or proposing to offer
Competitive Products in the Primary Market, including but not limited to Randy
White Telecommunications, Inc.
 


-85-

--------------------------------------------------------------------------------




(iii)           Each of the TEC Parties agree not to, directly or indirectly,
(A) induce or attempt to induce any employee of NTS or any NTS employee who
becomes an employee of Purchaser in connection with the purchase of the Business
to leave the employ of NTS or Purchaser; (B) in any way interfere with the
relationship between Purchaser and any such employee of NTS or Purchaser; (C)
employ or otherwise engage as an employee, independent contractor or otherwise
any such employee of NTS or Purchaser at a time when such employee is an
employee of NTS anywhere or Purchaser within the Primary Market; (D) induce or
attempt to induce any supplier, licensee or other Person, other than customers,
to cease doing business with NTS or in any way interfere with the relationship
between any such supplier, licensee or other business entity and NTS, or (E)
except that no provision hereof shall limit the ability of the Current
Competitors to compete with NTS (other than through individual efforts of a TEC
Party), induce or attempt to induce any customer of NTS to cease doing business
with NTS or in any way interfere with the relationship between any such customer
and NTS.
 
(iv)           Each of the TEC Parties agree that they (or it) will not,
directly or indirectly, solicit the business of any Person who they know to be a
customer of NTS, whether or not the TEC Party had personal contact with such
Person prior to Closing; provided that such limitation shall not limit the
ability of the Current Competitors to compete with NTS other than through the
personal efforts of a TEC Party.
 
(b)           In the event of a breach by any of the TEC Parties of any covenant
set forth in Subsection 4(a) of this Agreement, the term of such covenant will
be extended by the period of the duration of such breach; and
 
(c)           Neither TEC nor any of the TEC Parties will, at any time during or
after the two year period, intentionally disparage Purchaser, NTS, or the
business conducted by Purchaser or any person known by TEC or such TEC Party,
respectively, to be a director or officer of NTS or Purchaser.
 
5.           REMEDIES
 
If any of the TEC Parties breaches the covenants set forth in Sections 3 or 4 of
this Agreement, Purchaser will be entitled to the following remedies:
 
(a)           Damages from TEC and the TEC Party who breached such covenants;
 
(b)           In addition to its right to damages and any other rights it may
have, to obtain injunctive or other equitable relief to restrain any breach or
threatened breach or otherwise to specifically enforce the provisions of
Sections 3 and 4 of this Agreement, it being agreed that money damages alone
would be inadequate to compensate Purchaser and would be an inadequate remedy
for such breach.
 
(c)           Notwithstanding any provision hereof to the contrary, the
obligations of TEC and the TEC Parties hereunder are several and not joint;
provided that the foregoing shall not limit TEC’s liability, if any, for the
conduct of its directors, officers, employees and agents acting in such
capacity.
 


-86-

--------------------------------------------------------------------------------




(d)           The rights and remedies of the parties to this Agreement are
cumulative and not alternative.
 
6.           SUCCESSORS AND ASSIGNS
 
This Agreement will be binding upon Purchaser and each TEC Party and will inure
to the benefit of Purchaser and its successors.
 
7.           WAIVER
 
Neither the failure nor any delay by any party in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement can be discharged, in whole or in part, by a waiver or renunciation of
the claim or right except in writing; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party, or of the right of the party giving such notice or
demand to require the other party, to take further action without notice or
demand as provided in this Agreement.
 
8.           GOVERNING LAW
 
This Agreement will be governed by the laws of the State of Mississippi.
 
9.           JURISDICTION; SERVICE OF PROCESS
 
Any action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Mississippi, County of Rankin, and each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.
 
10.           SEVERABILITY
 
Whenever possible, each provision and term of this Agreement will be interpreted
in a manner to be effective and valid, but if any provision or term of this
Agreement is held to be prohibited or invalid, then such provision or term will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Section 4 of this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against the TEC Parties to the greatest extent permissible.
 


-87-

--------------------------------------------------------------------------------




11.           COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
12.           SECTION HEADINGS, CONSTRUCTION
 
The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “Including” does not limit the preceding words or
terms.
 
13.           NOTICES
 
All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt); (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is also promptly mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):
 
Joseph D. Fail




Telephone No:                                                                
Facsimile No:                                                                
Email:                                                                
 
with a copy to:
     

Attention:                                                                
Facsimile No:                                                                
 
Chris Chelette




Telephone No:                                                      
Facsimile No:                                                                
Email:                                                                


-88-

--------------------------------------------------------------------------------




with a copy to:                                           
Attention:                                                                
Facsimile No:                                                                
 
Robert Healea




Telephone No:                                                      
Facsimile No:                                                                
Email:                                                                
 
with a copy to:
     

Attention:                                                                
Facsimile No:                                                                
 
Joey Garner




Telephone No:                                                      
Facsimile No:                                                                
Email:                                                                
 
with a copy to:
     

Attention:                                                                
Facsimile No:                                                                
 
Walter Frank




Telephone No:                                                      
Facsimile No:                                                                
Email:                                                                
 


with a copy to:
     

Attention:                                                                
Facsimile No:                                                                
 
TEC:       
Telephone Electronics Corporation

Attention:                                                                




Telephone No:                                                      
Facsimile No:                                                                
 


-89-

--------------------------------------------------------------------------------




with a copy to:                                           
 
Attention:                                                                
Facsimile No:                                                                
 
Purchaser:                              Xfone, Inc.
Britannia House
960 High Road
London, N129RY
United Kingdom
Attention:                                Guy Nissenson
Telephone:                                +44 208-446-9494
Facsimile:                                +44 208-446-7010
Email:                                guy@Xfone.com


and


Xfone USA, Inc.
2506 Lakeland Drive, Suite 100
Flowood, MS  39232
Attention:                                Wade Spooner
Telephone:                                (601) 664-1108
Facsimile:                                (601) 664-1190
Email:                      wspooner@expetel.com


with a mandatory
copy to:


Watkins Ludlam Winter & Stennis, P.A.
633 North State Street (39202)
P. O. Box 427
Jackson, MS 39205-0427
Attention:                                Gina M. Jacobs
Telephone:                                601-949-4705
Facsimile:                                601-949-4804
Email:                                gjacobs@watkinsludlam.com


-90-

--------------------------------------------------------------------------------




 
14.
ENTIRE AGREEMENT

     

This Agreement and the Stock Purchase Agreement, together with all exhibits and
schedules attached thereto, constitute the entire agreement between the parties
with respect to the subject matter of this Agreement and supersede all prior
written and oral agreements and understandings between the parties with respect
to the subject matter of this Agreement. This Agreement may not be amended
except by a written agreement executed by the party to be charged with the
amendment.
 
[Signature Pages Follow]
 


-91-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 


TEC PARTIES:
 
TELEPHONE ELECTRONICS CORPORATION, INC.
 
 
By:                                                                  
       _________________________, President
PURCHASER:
 
XFONE, INC.
 
 
 
Guy Nissenson, President
   
 
 
Joseph D. Fail, Individually
 
Chris Chelette, Individually
 
Robert Healea, Individually
 
Joey Garner, Individually
 
Walter Frank, Individually







-92-

--------------------------------------------------------------------------------


 
 PURCHASER SCHEDULES
 

--------------------------------------------------------------------------------



Schedule 4.3 - Required Consents


·  
Approval of any related “Application for Listing of Securities” by the TASE.
[Applicable in the event that Purchaser’s shares of common stock are to be
issued (or to be issuable upon conversion) in connection with the Contemplated
Transactions].



·  
Approval of any related “Additional Listing Application” by AMEX.

 
[Applicable in the event that Purchaser’s shares of common stock are to be
issued (or to be issuable upon conversion) in connection with the Contemplated
Transactions].



·  
Approval of the Contemplated Transactions by the Purchaser's shareholders.

 
[Applicable in the event that the number of Purchaser’s shares of common stock
to be issued (or to be issuable upon conversion) in connection with the
Contemplated Transactions exceeds 20% of the Purchaser’s outstanding shares of
common stock].







-93-

--------------------------------------------------------------------------------




Schedule 4.4 - Non-Contravention


 None.




-94-

--------------------------------------------------------------------------------




Schedule 4.8 - Broker's Fees


Oberon Securities, LLC




-95-

--------------------------------------------------------------------------------



